Exhibit 10.1

--------------------------------------------------------------------------------

BRANDYWINE OPERATING PARTNERSHIP, L.P., as Issuer

BRANDYWINE REALTY TRUST, as Parent Guarantor

$113,000,000 4.34% Senior Notes due December 14, 2008

--------------------------------------------------------------------------------


NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------



Dated as of November 15, 2004

 

--------------------------------------------------------------------------------



Back to Contents

TABLE OF CONTENTS

(Not a part of the Agreement)

SECTION   HEADING   PAGE                 SECTION 1   AUTHORIZATION OF NOTES   1
  SECTION 2.   SALE AND PURCHASE OF NOTES; GUARANTIES   1     Section 2.1   Sale
and Purchase of Notes   1     Section 2.2   Guaranties   1   SECTION 3.  
CLOSING; FUNDING   2   SECTION 4.   CONDITIONS TO CLOSING   2     Section 4.1  
Representations and Warranties   2     Section 4.2   Performance; No Default   2
    Section 4.3   Compliance Certificates   3     Section 4.4   Opinions of
Counsel   3     Section 4.5   Payment of Special Counsel Fees   3     Section
4.6   Changes in Organizational Structure   3     Section 4.7   Proceedings and
Documents   3   SECTION 5.   CONDITIONS TO FUNDING   3     Section 5.1  
Representations and Warranties   4     Section 5.2   Performance; No Default   4
    Section 5.3   Compliance Certificates   4     Section 5.4   Subsidiary
Guaranty Agreement; Contributor Guaranty   4     Section 5.5   Opinions of
Counsel   5     Section 5.6   Purchase Permitted by Applicable Law, Etc   5    
Section 5.7   Sale of Other Notes   5     Section 5.8   Payment of Special
Counsel Fees   5     Section 5.9   Private Placement Number   5     Section 5.10
  Changes in Organizational Structure   5     Section 5.11   Funding
Instructions   6     Section 5.12   Proceedings and Documents   6  

i

--------------------------------------------------------------------------------



Back to Contents



SECTION 6.   REPRESENTATIONS AND WARRANTIES OF THE CONSTITUENT COMPANIES   6    
Section 6.1   Organization; Power and Authority; Status as a REIT   6    
Section 6.2   Authorization, Etc   7     Section 6.3   Disclosure   7    
Section 6.4   Organization and Ownership of Shares of Subsidiaries; Affiliates  
8     Section 6.5   Financial Statements; Material Liabilities   9     Section
6.6   Compliance with Laws, Other Instruments, Etc   9     Section 6.7  
Governmental Authorizations, Etc   9     Section 6.8   Litigation; Observance of
Agreements, Statutes and Orders   10     Section 6.9   Taxes   10     Section
6.10   Title to Property; Leases   10     Section 6.11   Licenses, Permits, Etc
  11     Section 6.12   Compliance with ERISA   11     Section 6.13   Private
Offering   12     Section 6.14   Use of Proceeds; Margin Regulations   12    
Section 6.15   Existing Indebtedness; Future Encumbrances   13     Section 6.16
  Foreign Assets Control Regulations, Etc   13     Section 6.17   Status under
Certain Statutes   14     Section 6.18   Environmental Matters   14     Section
6.19   Obligations Rank Pari Passu   14   SECTION 7.   REPRESENTATIONS OF THE
PURCHASERS   15     Section 7.1   Purchase for Investment   15     Section 7.2  
Source of Funds   15   SECTION 8.   INFORMATION AS TO CONSTITUENT COMPANIES   17
    Section 8.1   Financial and Business Information   17     Section 8.2  
Officer’s Certificate   19     Section 8.3   Visitation   20  

ii

--------------------------------------------------------------------------------



Back to Contents



SECTION 9.   PAYMENT AND PREPAYMENT OF THE NOTES   20     Section 9.1   Maturity
  20     Section 9.2   Optional Prepayments with Make-Whole Amount   21    
Section 9.3   Allocation of Partial Prepayments   21     Section 9.4   Maturity;
Surrender, Etc   21     Section 9.5   Purchase of Notes   21     Section 9.6  
Make-Whole Amount   21   SECTION 10.   AFFIRMATIVE COVENANTS   23     Section
10.1   Compliance with Law   23     Section 10.2   Insurance   23     Section
10.3   Maintenance of Properties   23     Section 10.4   Payment of Taxes and
Claims   23     Section 10.5   Legal Existence, Etc.; Sole General Partner   24
    Section 10.6   Books and Records   24     Section 10.7   Qualification as a
REIT   24     Section 10.8   Subsidiary Guarantors   24   SECTION 11.   NEGATIVE
COVENANTS   26     Section 11.1   Limitations on Incurrence of Indebtedness   26
    Section 11.2   Unencumbered Asset Coverage   28     Section 11.3   Merger,
Consolidation, Etc   28     Section 11.4   Transactions with Affiliates   30    
Section 11.5   Terrorism Sanctions Regulations   30   SECTION 12.   GUARANTY  
30     Section 12.1   The Guaranty   30     Section 12.2   Waiver of Defenses  
30     Section 12.3   Guaranty of Payment   30     Section 12.4   Guaranty
Unconditional   31     Section 12.5   Reinstatement   31     Section 12.6  
Payment on Demand   31     Section 12.7   Stay of Acceleration   31     Section
12.8   Costs of Enforcement   31     Section 12.9   No Subrogation   32    
Section 12.10   Marshalling   32     Section 12.11   Consideration   32  
SECTION 13.   EVENTS OF DEFAULT   32  

iii

--------------------------------------------------------------------------------



Back to Contents



SECTION 14.   REMEDIES ON DEFAULT, ETC   35     Section 14.1   Acceleration   35
    Section 14.2   Other Remedies   35     Section 14.3   Rescission   35    
Section 14.4   No Waivers or Election of Remedies, Expenses, Etc   36   SECTION
15.   REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES   36     Section 15.1  
Registration of Notes   36     Section 15.2   Transfer and Exchange of Notes  
36     Section 15.3   Replacement of Notes   37   SECTION 16.   PAYMENTS ON
NOTES   37     Section 16.1   Place of Payment   37     Section 16.2   Home
Office Payment   37   SECTION 17.   EXPENSES, ETC   38     Section 17.1  
Transaction Expenses   38     Section 17.2   Survival   38   SECTION 18.  
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT   38   SECTION 19.
  AMENDMENT AND WAIVER   39     Section 19.1   Requirements   39     Section
19.2   Solicitation of Holders of Notes   39     Section 19.3   Binding Effect,
Etc   39     Section 19.4   Notes Held by Constituent Company, Etc   40  
SECTION 20.   NOTICES   40   SECTION 21.   REPRODUCTION OF DOCUMENTS   40  
SECTION 22.   CONFIDENTIAL INFORMATION   41   SECTION 23.   SUBSTITUTION OF
PURCHASER   42   SECTION 24.   MISCELLANEOUS   42     Section 24.1   Successors
and Assigns   42     Section 24.2   Payments Due on Non-Business Days   42    
Section 24.3   Accounting Terms   42     Section 24.4   Severability   43    
Section 24.5   Construction, Etc   43     Section 24.6   Counterparts   43    
Section 24.7   Governing Law   43     Section 24.8   Jurisdiction and Process;
Waiver of Jury Trial   43  

iv

--------------------------------------------------------------------------------



Back to Contents

ATTACHMENTS TO NOTE PURCHASE AGREEMENT:

            SCHEDULE A   —   Information Relating to Purchasers   SCHEDULE B   —
  Defined Terms   SCHEDULE 4.6   —   Change in Organizational Structure  
SCHEDULE 6.4   —   Subsidiaries of the Parent Guarantor and Ownership of
Subsidiary Stock   SCHEDULE 6.5   —   Financial Statements   SCHEDULE 6.15   —  
Existing Indebtedness   EXHIBIT 1   —   Form of 4.34% Senior Note due December
14, 2008   EXHIBIT 2   —   Form of Subsidiary Guaranty Agreement   EXHIBIT 3   —
  Form of Contributor Guaranty   EXHIBIT 4.4(a)   —   Form of Opinion of Special
Counsel for the Issuer and the Guarantors – Closing   EXHIBIT 4.4(b)   —   Form
of Opinion of Special Counsel for the Purchasers – Closing   EXHIBIT 5.5(a)   —
  Form of Opinion of Special Counsel for the Issuer and the Guarantors – Funding
Date   EXHIBIT 5.5(b)   —   Form of Opinion of Special Counsel for the
Purchasers – Funding Date  

v

--------------------------------------------------------------------------------



Back to Contents

BRANDYWINE OPERATING PARTNERSHIP, L.P.
BRANDYWINE REALTY TRUST
401 Plymouth Road, Suite 500
Plymouth Meeting, Pennsylvania 19462

4.34% Senior Notes due December 14, 2008

Dated as of November 15, 2004

TO THE PURCHASERS LISTED IN
THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

     BRANDYWINE OPERATING PARTNERSHIP, L.P., a limited partnership organized
under the laws of the State of Delaware (the “Issuer”), and BRANDYWINE REALTY
TRUST, a real estate investment trust organized under the laws of the State of
Maryland and the sole general partner and a limited partner of the Issuer (the
“Parent Guarantor,” and together with the Issuer, the “Constituent Companies”
and individually, a “Constituent Company”), jointly and severally agree with the
purchasers whose names appear at the end hereof (each, a “Purchaser” and,
collectively, the “Purchasers”) as follows:

SECTION 1.     AUTHORIZATION OF NOTES.

     The Issuer will authorize the issue and sale of $113,000,000 aggregate
principal amount of its 4.34% Senior Notes due December 14, 2008 (the “Notes,”
such term to include any such notes issued in substitution therefor pursuant to
Section 15). The Notes shall be substantially in the form set out in Exhibit 1.
Certain capitalized and other terms used in this Agreement are defined in
Schedule B; and references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.

SECTION 2.     SALE AND PURCHASE OF NOTES; GUARANTIES.

           Section 2.1     Sale and Purchase of Notes. Subject to the terms and
conditions of this Agreement, the Issuer will issue and sell to each Purchaser
and each Purchaser will purchase from the Issuer, on the Funding Date provided
for in Section 3, Notes in the principal amount specified opposite such
Purchaser’s name in Schedule A at the purchase price of 100% of the principal
amount thereof. Each Purchaser’s obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.

           Section 2.2     Guaranties. The payment obligations of the Issuer
hereunder and under the Notes are unconditionally and irrevocably guaranteed (a)
by the Parent Guarantor pursuant to Section 12, (b) by each Subsidiary Guarantor
pursuant to that certain Subsidiary Guaranty Agreement to be dated as of the
Funding Date (as the same may be amended, supplemented, restated or otherwise
modified from time to time, the “Subsidiary Guaranty Agreement”) substantially
in the form of Exhibit 2 and (c) by the Contributor pursuant to that certain
Contributor Guaranty to be dated as of the Funding Date (as the same may be
amended, supplemented, restated or otherwise modified from time to time, the
“Contributor Guaranty”) substantially in the form of Exhibit 3.



--------------------------------------------------------------------------------



Back to Contents

SECTION 3.     CLOSING; FUNDING.

     The execution and delivery of this Agreement by the Constituent Companies
and each of the Purchasers shall occur at the offices of Schiff Hardin LLP, 623
Fifth Avenue, at 11:00 a.m., New York, New York time, at a closing (the
“Closing”) on November 15, 2004 or on such other Business Day thereafter on or
prior to December 14, 2004 as may be agreed upon by the Constituent Companies
and the Purchasers. The sale and purchase of the Notes to be purchased by each
Purchaser shall occur at the offices of Schiff Hardin LLP, 623 Fifth Avenue, at
11:00 a.m., New York, New York time on December 14, 2004 or on such other
Business Day thereafter as may be agreed upon by the Constituent Companies and
the Purchasers (the “Funding Date”). On the Funding Date, the Issuer will
deliver to each Purchaser the Notes to be purchased by such Purchaser in the
form of a single Note (or such greater number of Notes in denominations of at
least $100,000 as such Purchaser may request) dated the Funding Date and
registered in such Purchaser’s name (or in the name of its nominee), against
delivery by such Purchaser to the Issuer or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Issuer. If on the Funding
Date the Issuer shall fail to tender such Notes to any Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 5 shall
not have been fulfilled to such Purchaser’s satisfaction, such Purchaser shall,
at its election, be relieved of all further obligations under this Agreement,
without thereby waiving any rights such Purchaser may have by reason of such
failure or such nonfulfillment.

SECTION 4.     CONDITIONS TO CLOSING.

     Each Purchaser’s obligation to execute and deliver this Agreement is
subject to the fulfillment to such Purchaser’s satisfaction, prior to or at the
Closing, of the following conditions:

     Section 4.1     Representations and Warranties. The representations and
warranties of each Constituent Company in this Agreement shall be correct when
made and at the time of the Closing.

       Section 4.2     Performance; No Default. Each Constituent Company shall
have performed and complied with all agreements and conditions contained in this
Agreement required to be performed or complied with by such Person prior to or
at the Closing, and no Default or Event of Default shall have occurred and be
continuing. Neither Constituent Company nor any of their respective Subsidiaries
shall have entered into any transaction since the date of the Memorandum that
would have been prohibited by Section 11 had such Section applied since such
date.

2

--------------------------------------------------------------------------------



Back to Contents

     Section 4.3     Compliance Certificates.

           (a)     Officer’s Certificate. Each Constituent Company shall have
delivered to such Purchaser an Officer’s Certificate, dated the date of the
Closing, certifying that the conditions specified in Sections 4.1, 4.2 and 4.6
have been fulfilled.

           (b)     Secretary’s Certificate. Each Constituent Company shall have
delivered to such Purchaser a certificate of its Secretary or Assistant
Secretary (or person performing similar functions), dated the date of the
Closing, certifying as to the resolutions attached thereto and other limited
partnership, trust or other proceedings relating to the authorization, execution
and delivery of this Agreement and, in the case of the Issuer, the Notes.

       Section 4.4     Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing (a) from Pepper Hamilton LLP, counsel for the Issuer and the
Guarantors, covering the matters set forth in Exhibit 4.4(a) and covering such
other matters incident to the transactions contemplated hereby as such Purchaser
or special counsel to the Purchasers may reasonably request (and the Constituent
Companies hereby instruct their counsel to deliver such opinion to such
Purchaser) and (b) from Schiff Hardin LLP, special counsel to the Purchasers in
connection with such transactions, substantially in the form set forth in
Exhibit 4.4(b) and covering such other matters incident to such transactions as
such Purchaser may reasonably request.

       Section 4.5     Payment of Special Counsel Fees. Without limiting the
provisions of Section 5.8 or Section 17.1, the Issuer shall have paid on or
before the Closing the fees, charges and disbursements of special counsel to the
Purchasers referred to in Section 4.4(b) to the extent reflected in a statement
of such counsel rendered to the Issuer at least one Business Day prior to the
Closing.

       Section 4.6     Changes in Organizational Structure. Except as specified
in Schedule 4.6, neither Constituent Company nor any Subsidiary Guarantor shall
have changed its jurisdiction of incorporation or organization, as applicable,
or been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the Memorandum.

       Section 4.7     Proceedings and Documents. All limited partnership, trust
and other proceedings in connection with the transactions contemplated by this
Agreement in respect of the Closing and all documents and instruments incident
to such transactions shall be satisfactory to such Purchaser and special counsel
to the Purchasers, and such Purchaser and special counsel to the Purchasers
shall have received all such counterpart originals or certified or other copies
of such documents as such Purchaser or special counsel to the Purchasers may
reasonably request.

  SECTION 5.     CONDITIONS TO FUNDING.

     Each Purchaser’s obligation to purchase and pay for the Notes to be sold to
such Purchaser on the Funding Date is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or on the Funding Date, of the following
conditions:

3

--------------------------------------------------------------------------------



Back to Contents

     Section 5.1     Representations and Warranties.

           (a)     The representations and warranties of each Constituent
Company in this Agreement shall be correct when made and on the Funding Date.

           (b)     The representations and warranties of each Subsidiary
Guarantor in the Subsidiary Guaranty Agreement shall be correct when made and on
the Funding Date.

       Section 5.2     Performance; No Default. Each Constituent Company and
each Subsidiary Guarantor shall have performed and complied with all agreements
and conditions contained in this Agreement and the Subsidiary Guaranty Agreement
required to be performed or complied with by such Person prior to or on the
Funding Date, and after giving effect to the issue and sale of the Notes (and
the application of the proceeds thereof as contemplated by Section 6.14), no
Default or Event of Default shall have occurred and be continuing. Neither
Constituent Company nor any of their respective Subsidiaries shall have entered
into any transaction since the date of the Closing that would have been
prohibited by Section 11 had such Section applied since such date.

       Section 5.3     Compliance Certificates.

           (a)     Officer’s Certificate. (1) Each Constituent Company shall
have delivered to such Purchaser an Officer’s Certificate, dated the Funding
Date, certifying that the conditions specified in Sections 5.1(a), 5.2 and 5.10
have been fulfilled.

               (2)      Each Subsidiary Guarantor shall have delivered to such
Purchaser an Officer’s Certificate, dated the Funding Date, certifying that the
conditions specified in Sections 5.1(b) and 5.2 have been fulfilled.

           (b)     Secretary’s Certificate. (1) Each Constituent Company shall
have delivered to such Purchaser a certificate of its Secretary or Assistant
Secretary (or person performing similar functions), dated the Funding Date,
certifying as to the resolutions attached thereto and other limited partnership,
trust or other proceedings relating to the authorization, execution and delivery
of this Agreement and, in the case of the Issuer, the Notes.

               (2)      Each Subsidiary Guarantor shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary (or person
performing similar functions) certifying as to the resolutions attached thereto
and other corporate or other proceedings relating to the authorization,
execution and delivery of the Subsidiary Guaranty Agreement.

       Section 5.4     Subsidiary Guaranty Agreement; Contributor Guaranty.

           (a)     The Subsidiary Guaranty Agreement shall have been duly
authorized, executed and delivered by each Subsidiary Guarantor and shall be in
full force and effect and such Purchaser shall have received a duly executed
copy thereof.

4

--------------------------------------------------------------------------------



Back to Contents

       (b)     The Contributor Guaranty shall have been duly authorized,
executed and delivered by the Contributor and shall be in full force and effect
and such Purchaser shall have received a duly executed copy thereof together
with such other documents, instruments, certificates and opinions (which shall
cover, among other things, authority, legality, validity, binding effect and
enforceability) of counsel to the Contributor, all of which shall be
satisfactory to such Purchaser.

       Section 5.5     Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the Funding
Date (a) from Pepper Hamilton LLP, counsel for the Issuer and the Guarantors,
covering the matters set forth in Exhibit 5.5(a) and covering such other matters
incident to the transactions contemplated hereby and by the Subsidiary Guaranty
Agreement as such Purchaser or special counsel to the Purchasers may reasonably
request (and the Constituent Companies hereby instruct their counsel to deliver
such opinion to such Purchaser) and (b) from Schiff Hardin LLP, special counsel
to the Purchasers in connection with such transactions, substantially in the
form set forth in Exhibit 5.5(b) and covering such other matters incident to
such transactions as such Purchaser may reasonably request.

       Section 5.6     Purchase Permitted by Applicable Law, Etc. On the Funding
Date such Purchaser’s purchase of Notes shall (a) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation. If requested by any Purchaser, such Purchaser shall have
received an Officer’s Certificate from the Issuer certifying as to such matters
of fact as such Purchaser may reasonably specify to enable such Purchaser to
determine whether such purchase is so permitted.

       Section 5.7     Sale of Other Notes. On the Funding Date, the Issuer
shall sell to each other Purchaser and each other Purchaser shall purchase the
Notes to be purchased by it on the Funding Date as specified in Schedule A.

       Section 5.8     Payment of Special Counsel Fees. Without limiting the
provisions of Section 4.5 or Section 17.1, the Issuer shall have paid on or
before the Funding Date the fees, charges and disbursements of special counsel
to the Purchasers referred to in Section 5.5(b) to the extent reflected in a
statement of such counsel rendered to the Issuer at least one Business Day prior
to the Funding Date.

       Section 5.9     Private Placement Number. A Private Placement Number
issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO)
shall have been obtained for the Notes.

       Section 5.10     Changes in Organizational Structure. Neither Constituent
Company nor any Subsidiary Guarantor shall have changed its jurisdiction of
incorporation or organization, as applicable, or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the Closing unless such act
or event would not have been prohibited by Section 10 or Section 11 had such
Sections applied since such date and the Constituent Companies shall have
notified such Purchaser thereof.

5

--------------------------------------------------------------------------------



Back to Contents

     Section 5.11     Funding Instructions. At least three Business Days prior
to the Funding Date, such Purchaser shall have received written instructions
signed by a Responsible Officer of the Issuer on letterhead of the Issuer
setting forth (a) the name and address of the transferee bank, (b) such
transferee bank’s ABA number, (c) the account name and number into which the
purchase price for the Notes is to be deposited and (d) the name and telephone
number of the account representative responsible for verifying receipt of such
funds.

       Section 5.12     Proceedings and Documents. All limited partnership,
trust and other proceedings in connection with the transactions contemplated by
this Agreement and the Subsidiary Guaranty Agreement in respect of the Funding
Date and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and special counsel to the Purchasers, and such
Purchaser and special counsel to the Purchasers shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or special counsel to the Purchasers may reasonably request.

  SECTION 6.     REPRESENTATIONS AND WARRANTIES OF THE CONSTITUENT COMPANIES.

     Each Constituent Company, jointly and severally, represents and warrants to
each Purchaser that:

     Section 6.1     Organization; Power and Authority; Status as a REIT.    

       (a)     The Issuer is a limited partnership duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign limited partnership and is in
good standing in each jurisdiction in which such qualification is required by
law, other than those jurisdictions as to which the failure to be so qualified
or in good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Issuer has the limited
partnership power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof. The Parent Guarantor is the sole
general partner of the Issuer.

           (b)     The Parent Guarantor is a real estate investment trust duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign real estate
investment trust and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Parent
Guarantor has the trust power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement and to
perform the provisions hereof.

6

--------------------------------------------------------------------------------



Back to Contents

       (c)     The Parent Guarantor qualified as a real estate investment trust
under the provisions of subchapter M of the Code for its fiscal years ended
December 31, 1986through December 31, 2003. No tax return has been examined and
reported on by the Internal Revenue Service. The Parent Guarantor has not
incurred any liability for excise taxes pursuant to Section 4981 of the Code.
Each Subsidiary of the Parent Guarantor is either (1) a “qualified REIT
subsidiary” within the meaning of Section 856(i) of the Code, disregarded as an
entity separate from its owner under Treasury Regulation Section 301.7701-3, (2)
a real estate investment trust under the provisions of subchapter M of the Code,
(3) a “taxable REIT subsidiary” within the meaning of Section 856(l) of the
Code, (4) a partnership or (5) a limited liability company or other disregarded
entity.

       Section 6.2     Authorization, Etc.

           (a)     This Agreement and the Notes have been duly authorized by all
necessary limited partnership action on the part of the Issuer, and this
Agreement constitutes, and upon execution and delivery thereof each Note will
constitute, a legal, valid and binding obligation of the Issuer enforceable
against the Issuer in accordance with its terms, except as such enforceability
may be limited by (1) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (2) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

           (b)     This Agreement has been duly authorized by all necessary
trust action on the part of the Parent Guarantor and this Agreement constitutes
the legal, valid and binding obligation of the Parent Guarantor enforceable
against the Parent Guarantor in accordance with its terms, except as such
enforceability may be limited by (1) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (2) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

           (c)     The Subsidiary Guaranty Agreement has been duly authorized by
all necessary corporate or other action on the part of each Subsidiary Guarantor
and, upon execution and delivery thereof by each Subsidiary Guarantor, the
Subsidiary Guaranty Agreement will constitute the legal, valid and binding
obligation of each Subsidiary Guarantor enforceable against each Subsidiary
Guarantor in accordance with its terms, except as such enforceability may be
limited by (1) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

7

--------------------------------------------------------------------------------



Back to Contents

     Section 6.3     Disclosure. The Constituent Companies, through their
co-agents, J.P. Morgan Securities Inc. and Bear, Stearns & Co. Inc., have
delivered to each Purchaser a copy of a Private Placement Memorandum, dated
October 2004 (the “Memorandum”), relating to the transactions contemplated
hereby. The Memorandum fairly describes, in all material respects, the general
nature of the business and principal properties of the Parent Guarantor and its
Subsidiaries (including the Issuer). This Agreement, the Subsidiary Guaranty
Agreement, the Memorandum, the documents, certificates or other writings and the
financial statements listed in Schedule 6.5, in each case, delivered to the
Purchasers prior to October 29, 2004 by or on behalf of the Constituent
Companies (this Agreement, the Subsidiary Guaranty Agreement, the Memorandum and
such documents, certificates or other writings and such financial statements
being referred to, collectively, as the “Disclosure Documents”), taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made. Except as disclosed in
the Disclosure Documents, since December 31, 2003, there has been no change in
the financial condition, operations, business, properties or prospects of the
Parent Guarantor or any of its Subsidiaries (including the Issuer) except
changes that, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect. There is no fact known to either Consistent
Company that would reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents.

       Section 6.4     Organization and Ownership of Shares of Subsidiaries;
Affiliates.

           (a)     Schedule 6.4 contains (except as noted therein) complete and
correct lists (1) of the Parent Guarantor’s Subsidiaries, showing, as to each
such Subsidiary, the correct name thereof, the jurisdiction of its organization,
and the percentage of shares of each class of its capital stock or similar
equity interests outstanding owned by the Parent Guarantor and each of its other
Subsidiaries, (2) of the Parent Guarantor’s Affiliates, other than its trustees,
officers, directors and Subsidiaries (or trustees, officers and directors of
such Subsidiaries), and (3) of each Constituent Company’s directors and
executive officers.

           (b)     All of the outstanding shares of capital stock or similar
equity interests of each Subsidiary shown in Schedule 6.4 as being owned by the
Parent Guarantor and its Subsidiaries have been validly issued, are fully paid
and nonassessable and are owned by the Parent Guarantor or another of its
Subsidiaries free and clear of any Encumbrance (except as otherwise disclosed in
Schedule 6.4).

           (c)     Each Subsidiary identified in Schedule 6.4 is a corporation
or other legal entity duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, and is duly qualified as a
foreign corporation or other legal entity and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each Subsidiary identified in Schedule 6.4 has the
corporate or other power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact and, in the case of each such Subsidiary that is a
Subsidiary Guarantor, to execute and deliver the Subsidiary Guaranty Agreement
and to perform the provisions thereof.

8

--------------------------------------------------------------------------------



Back to Contents

       (d)     No Subsidiary identified in Schedule 6.4 is a party to, or
otherwise subject to any legal, regulatory, contractual or other restriction
(other than this Agreement, the agreements listed on Schedule 6.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Issuer or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary, other than restrictions under certain loan documents encumbering the
properties owned by a Subsidiary of the Issuer which may prohibit the making of
distributions by such Subsidiary following an event of default thereunder.

       Section 6.5     Financial Statements; Material Liabilities. The
Constituent Companies have delivered to each Purchaser copies of the
consolidated financial statements of the Issuer listed on Schedule 6.5. All of
said financial statements (including in each case the related schedules and
notes) fairly present in all material respects the consolidated financial
position of the Issuer and its Subsidiaries as of the respective dates specified
in such Schedule and the consolidated results of their operations and cash flows
for the respective periods so specified and have been prepared in accordance
with GAAP consistently applied throughout the periods involved except as set
forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments). The Parent Guarantor and its
Subsidiaries (including the Issuer) do not have any Material liabilities that
are not disclosed on such financial statements or otherwise disclosed in the
Disclosure Documents.

       Section 6.6     Compliance with Laws, Other Instruments, Etc. The
execution, delivery and performance (a) by the Issuer of this Agreement and the
Notes, (b) by the Parent Guarantor of this Agreement and (c) by each Subsidiary
Guarantor of the Subsidiary Guaranty Agreement will not (1) contravene, result
in any breach of, or constitute a default under, or result in the creation of
any Encumbrance in respect of any property of the Parent Guarantor or any of its
Subsidiaries (including the Issuer) under, any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, limited partnership agreement,
declaration of trust, corporate charter or by-laws, or any other agreement or
instrument to which the Parent Guarantor or any of its Subsidiaries (including
the Issuer) is bound or by which the Parent Guarantor or any of its Subsidiaries
(including the Issuer) or any of their respective properties may be bound or
affected, (2) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Parent Guarantor or any
of its Subsidiaries (including the Issuer) or (3) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Parent Guarantor or any of its Subsidiaries (including the Issuer).

       Section 6.7     Governmental Authorizations, Etc. Except for any Current
Report on Form 8-K describing the transactions contemplated by this Agreement
that may be required to be filed by the Issuer and the Parent Guarantor, no
consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance (a) by the Issuer of this Agreement or the Notes (b) by
the Parent Guarantor of this Agreement or (c) by any Subsidiary Guarantor of the
Subsidiary Guaranty Agreement.

9

--------------------------------------------------------------------------------



Back to Contents

     Section 6.8     Litigation; Observance of Agreements, Statutes and Orders.
 

       (a)     Except as disclosed in the Disclosure Materials, there are no
actions, suits, investigations or proceedings pending or, to the knowledge of
either Constituent Company, threatened against or affecting the Parent Guarantor
or any of its Subsidiaries (including the Issuer) or any property of the Parent
Guarantor or any of its Subsidiaries (including the Issuer) in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.    

       (b)     Neither the Parent Guarantor nor any of its Subsidiaries
(including the Issuer) is in default under any term of any agreement or
instrument to which it is a party or by which it is bound, or any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including,
without limitation, Environmental Laws or the USA Patriot Act) of any
Governmental Authority, which default or violation, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.    

     Section 6.9     Taxes. The Parent Guarantor and its Subsidiaries (including
the Issuer) have filed (or have properly requested an extension for) all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not, individually or in the aggregate, Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Parent Guarantor or a
Subsidiary, as the case may be, has established adequate reserves in accordance
with GAAP. Neither Constituent Company knows of any basis for any other tax or
assessment that would reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of the Parent Guarantor and its
Subsidiaries (including the Issuer) in respect of United States federal, state
or other taxes for all fiscal periods are adequate in accordance with GAAP. The
United States federal income tax liabilities of the Parent Guarantor and its
Subsidiaries (including the Issuer) have been finally determined (whether by
reason of completed audits or the statute of limitations having run) for all
fiscal years up to and including the fiscal year ended December 31, 2000.  

     Section 6.10     Title to Property; Leases. The Parent Guarantor and its
Subsidiaries (including the Issuer) have good and sufficient title to their
respective properties that, individually or in the aggregate, are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 6.5 or purported to have been acquired by the Parent
Guarantor or any of its Subsidiaries (including the Issuer) after said date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Encumbrances prohibited by this Agreement. All
leases that, individually or in the aggregate, are Material are valid and
subsisting and are in full force and effect in all material respects.

10

--------------------------------------------------------------------------------



Back to Contents

     Section 6.11     Licenses, Permits, Etc.  

       (a)     The Parent Guarantor and its Subsidiaries (including the Issuer)
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks, trade names and
domain names or rights thereto, that, individually or in the aggregate, are
Material, without known conflict with the rights of others.    

       (b)     To the best knowledge of each Constituent Company, no product of
the Parent Guarantor or any of its Subsidiaries (including the Issuer) infringes
in any material respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name, domain
name or other right owned by any other Person.    

       (c)     To the best knowledge of each Constituent Company, there is no
Material violation by any Person of any right of the Parent Guarantor or any of
its Subsidiaries (including the Issuer) with respect to any patent, copyright,
proprietary software, service mark, trademark, trade name, domain name or other
right owned or used by the Parent Guarantor or any of its Subsidiaries
(including the Issuer).    

     Section 6.12     Compliance with ERISA.  

       (a)     The Parent Guarantor and each of its ERISA Affiliates (including
the Issuer) have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and would not reasonably be expected to result in a Material Adverse Effect.
Neither the Parent Guarantor nor any of its ERISA Affiliates (including the
Issuer) has incurred any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in Section 3 of ERISA), and no event, transaction or condition has
occurred or exists that would reasonably be expected to result in the incurrence
of any such liability by the Parent Guarantor or any of its ERISA Affiliates
(including the Issuer), or in the imposition of any Encumbrance on any of the
rights, properties or assets of the Parent Guarantor or any of its ERISA
Affiliates (including the Issuer), in either case pursuant to Title I or IV of
ERISA or to such penalty or excise tax provisions or to Section 401(a)(29) or
412 of the Code or Section 4068 of ERISA, other than such liabilities or
Encumbrances as would not be, individually or in the aggregate, Material.    

     (b)     The present value of the aggregate benefit liabilities under each
of the Plans (other than Multi-employer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in Section 4001 of ERISA and the terms “current value” and
“present value” have the meanings specified in Section 3 of ERISA.

11

--------------------------------------------------------------------------------



Back to Contents

     (c)     The Parent Guarantor and its ERISA Affiliates (including the
Issuer) have not incurred withdrawal liabilities (and are not subject to
contingent withdrawal liabilities) under Section 4201 or 4204 of ERISA in
respect of Multi-employer Plans that, individually or in the aggregate, are
Material.  

     (d)     The expected postretirement benefit obligation (determined as of
the last day of the Parent Guarantor’s most recently ended fiscal year in
accordance with Financial Accounting Standards Board Statement No. 106, without
regard to liabilities attributable to continuation coverage mandated by
Section 4980B of the Code) of the Parent Guarantor and its Subsidiaries
(including the Issuer) is not Material.  

     (e)     The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of Section 406 of ERISA or in connection with which a tax could
be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation
by the Constituent Companies to each Purchaser in the first sentence of this
Section 6.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 7.2 as to the sources of the funds used to
pay the purchase price of the Notes to be purchased by such Purchaser.  

     Section 6.13     Private Offering. Neither Constituent Company or any
Subsidiary Guarantor nor anyone acting on their behalf has offered the Notes,
the Guaranty set forth in Section 12, the Subsidiary Guaranty Agreement or any
similar Securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and other Qualified Institutional Buyers, each of
which has been offered the Notes, the Guaranty set forth in Section 12 and the
Subsidiary Guaranty Agreement at a private sale for investment. Neither
Constituent Company or any Subsidiary Guarantor nor anyone acting on their
behalf has taken, or will take, any action that would subject the issuance or
sale of the Notes, the Guaranty set forth in Section 12 or the execution and
delivery of the Subsidiary Guaranty Agreement to the registration requirements
of Section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.  

     Section 6.14     Use of Proceeds; Margin Regulations. The Issuer will apply
the proceeds of the sale of the Notes as set forth in the “Summary of Proposed
Terms and Conditions” contained in the Memorandum. No part of the proceeds from
the sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System (12 CFR 221), or for
the purpose of buying or carrying or trading in any Securities under such
circumstances as to involve the Issuer in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 25% of the value of the consolidated assets of the Issuer and its
Subsidiaries and the Issuer does not have any present intention that margin
stock will constitute more than 25% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.

12

--------------------------------------------------------------------------------



Back to Contents

     Section 6.15     Existing Indebtedness; Future Encumbrances.  

         (a)      Except as described therein, Schedule 6.15 sets forth, as of
October 31, 2004 (or such later date as specified in such Schedule 6.15), (1) a
complete and correct list of all instruments or agreements evidencing
outstanding Indebtedness in excess of $10,000,000 of the Parent Guarantor and
its Subsidiaries (including the Issuer) (including a description of the obligors
and obligees, principal amount outstanding and collateral therefor, if any, and
guaranty thereof, if any) and (2) the aggregate principal amount of all
Indebtedness of the Parent Guarantor and its Subsidiaries (including the Issuer)
outstanding under instruments or agreements evidencing Indebtedness that is less
than $10,000,000, since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Parent Guarantor or its Subsidiaries (including the
Issuer). Neither the Parent Guarantor nor any of its Subsidiaries (including the
Issuer) is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Parent Guarantor
or such Subsidiary and no event or condition exists with respect to any
Indebtedness of the Parent Guarantor or any of its Subsidiaries (including the
Issuer) that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.      

     (b)     Except as disclosed in Schedule 6.15, neither the Parent Guarantor
nor any of its Subsidiaries (including the Issuer) has agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to
an Encumbrance not permitted by Section 11.1(c) or Section 11.2.  

     (c)     Neither the Parent Guarantor nor any of its Subsidiaries (including
the Issuer) is a party to, or otherwise subject to any provision contained in,
any instrument evidencing Indebtedness of the Parent Guarantor or such
Subsidiary, any agreement relating thereto or any other agreement (including,
but not limited to, its charter or other organizational document) which limits
the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Parent Guarantor, the Issuer or any Subsidiary Guarantor
except as specifically indicated in Schedule 6.15.  

     Section 6.16     Foreign Assets Control Regulations, Etc.    

       (a)     Neither the sale of the Notes by the Issuer hereunder nor its use
of the proceeds thereof will violate the Anti-Terrorism Order, the Trading with
the Enemy Act, as amended, or any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto.    

     (b)     Neither the Parent Guarantor nor any of its Subsidiaries (including
the Issuer) (1) is a Person described or designated in the Specially Designated
Nationals and Blocked Persons List of the Office of Foreign Assets Control or
Section 1 of the Anti-Terrorism Order or (2) engages in any dealings or
transactions, or is otherwise associated, with any such Person. The Parent
Guarantor and its Subsidiaries (including the Issuer) are in compliance, in all
material respects, with the USA Patriot Act.

13

--------------------------------------------------------------------------------



Back to Contents

     (c)     No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for any payments to any government official or
employee, political party, official of a political party, candidate for
political office or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Issuer.  

     Section 6.17     Status under Certain Statutes. Neither the Parent
Guarantor nor any of its Subsidiaries (including the Issuer) is subject to
regulation under the Investment Company Act of 1940, as amended, the Public
Utility Holding Company Act of 1935, as amended, the ICC Termination Act of
1995, as amended, or the Federal Power Act, as amended.  

     Section 6.18     Environmental Matters.  

       (a)     Neither Constituent Company nor any of their respective
Subsidiaries has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted raising any claim against the Parent
Guarantor or any of its Subsidiaries (including the Issuer) or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect.    

       (b)     Neither Constituent Company nor any of their respective
Subsidiaries has knowledge of any facts which would give rise to any claim,
public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect.    

       (c)     Neither the Parent Guarantor nor any of its Subsidiaries
(including the Issuer) has stored any Hazardous Materials on real properties now
or formerly owned, leased or operated by any of them or has disposed of any
Hazardous Materials in a manner contrary to any Environmental Laws in each case
in any manner that would reasonably be expected to result in a Material Adverse
Effect.    

       (d)     All buildings on all real properties now owned, leased or
operated by the Parent Guarantor or any of its Subsidiaries (including the
Issuer) are in compliance with applicable Environmental Laws, except where
failure to comply would not reasonably be expected to result in a Material
Adverse Effect.    

     Section 6.19     Obligations Rank Pari Passu.  

       (a)     The obligations of the Issuer under this Agreement rank, and the
Notes when executed will rank, at least pari passu in right of payment with all
other unsecured senior Indebtedness (actual or contingent) of the Issuer,
including, without limitation, all unsecured senior Indebtedness of the Issuer
described on Schedule 6.15.

14

--------------------------------------------------------------------------------



Back to Contents

     (b)     The obligations of the Parent Guarantor under the Guaranty set
forth in Section 12 rank at least pari passu in right of payment with all other
unsecured senior Indebtedness (actual or contingent) of the Parent Guarantor,
including, without limitation, all unsecured senior Indebtedness of the Parent
Guarantor described on Schedule 6.15.  

     (c)     The obligations of each Subsidiary Guarantor under the Subsidiary
Guaranty Agreement, when executed, will rank at least pari passu in right of
payment with all other unsecured senior Indebtedness (actual or contingent) of
such Subsidiary Guarantor, including, without limitation, all unsecured senior
Indebtedness of such Subsidiary Guarantor described on Schedule 6.15.  

SECTION 7.     REPRESENTATIONS OF THE PURCHASERS.  

       Section 7.1     Purchase for Investment. Each Purchaser severally
represents that (a) it is purchasing the Notes for its own account or for one or
more separate accounts maintained by such Purchaser or for the account of one or
more pension or trust funds and not with a view to the distribution thereof,
provided that the disposition of such Purchaser’s or such pension or trust
fund’s property shall at all times be within such Purchaser’s or such pension or
trust fund’s control and (b) such Purchaser, and any separate account or pension
or trust fund for whose account the Purchaser is purchasing the Notes, is a
Qualified Institutional Buyer. Each Purchaser understands that the Notes have
not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Issuer is
not required to register the Notes.    

       Section 7.2     Source of Funds. Each Purchaser severally represents that
at least one of the following statements is an accurate representation as to
each source of funds (a “Source”) to be used by such Purchaser to pay the
purchase price of the Notes to be purchased by such Purchaser hereunder:    

         (a)     the Source is an “insurance company general account” (as the
term is defined in the United States Department of Labor’s Prohibited
Transaction Exemption (“PTE”) 95-60) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the NAIC (the “NAIC Annual Statement”)) for the general account
contract(s) held by or on behalf of any employee benefit plan together with the
amount of the reserves and liabilities for the general account contract(s) held
by or on behalf of any other employee benefit plans maintained by the same
employer (or affiliate thereof as defined in PTE 95-60) or by the same employee
organization in the general account do not exceed 10% of the total reserves and
liabilities of the general account (exclusive of separate account liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser’s state of domicile; or      

         (b)     the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

15

--------------------------------------------------------------------------------



Back to Contents

     (c)     the Source is either (1) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (2) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Issuer in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or  

     (d)     the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a Person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Issuer and (1) the
identity of such QPAM and (2) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Issuer in
writing pursuant to this paragraph (d); or  

     (e)     the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Issuer and (1) the identity of such INHAM and (2) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Issuer in writing pursuant to this clause (e); or  

     (f)     the Source is a governmental plan; or  

     (g)     the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Issuer in writing pursuant to this paragraph
(g); or  

     (h)     the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

16

--------------------------------------------------------------------------------



Back to Contents

     As used in this Section 7.2, the terms “employee benefit plan,”
“governmental plan” and “separate account” shall have the respective meanings
assigned to such terms in Section 3 of ERISA.

SECTION 8.     INFORMATION AS TO CONSTITUENT COMPANIES.  

       Section 8.1     Financial and Business Information. The Constituent
Companies shall deliver to each holder of Notes that is a Significant Holder:  
 

         (a)     Quarterly Statements — within 60 days (or such shorter period
as is 15 days greater than the period applicable to the filing of the Issuer’s
Quarterly Report on Form 10-Q (the “Form 10-Q”)with the SEC regardless of
whether the Issuer is subject to the filing requirements thereof) after the end
of each quarterly fiscal period in each fiscal year of the Issuer (other than
the last quarterly fiscal period of each such fiscal year), duplicate copies of:
     

           (1)     a consolidated balance sheet of the Issuer and its
Subsidiaries as at the end of such quarter, and        

           (2)     consolidated statements of income, changes in partners’
equity and cash flows of the Issuer and its Subsidiaries for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,        

    setting forth in each case in comparative form the figures for the
corresponding periods in the previous fiscal year, all in reasonable detail,
prepared in accordance with GAAP applicable to quarterly financial statements
generally, and certified by a Senior Financial Officer of the Issuer as fairly
presenting, in all material respects, the financial position of the companies
being reported on and their results of operations and cash flows, subject to
changes resulting from year-end adjustments, provided that delivery within the
time period specified above of copies of the Issuer’s Form 10-Q prepared in
compliance with the requirements therefor and filed with the SEC shall be deemed
to satisfy the requirements of this Section 8.1(a), provided, further, that the
Constituent Companies shall be deemed to have made such delivery of such Form
10-Q if it shall have timely made such Form 10-Q available on “EDGAR” and shall
have given each Purchaser prior notice of such availability on EDGAR in
connection with each delivery (such availability and notice thereof being
referred to as “Electronic Delivery”);      

       (b)     Annual Statements — within 105 days (or such shorter period as is
15 days greater than the period applicable to the filing of the Issuer’s Annual
Report on Form 10-K (the “Form-10 K”) with the SEC regardless of whether the
Issuer is subject to the filing requirements thereof) after the end of each
fiscal year of the Issuer, duplicate copies of,    

         (1)     a consolidated balance sheet of the Issuer and its
Subsidiaries, as at the end of such year, and

17

--------------------------------------------------------------------------------



Back to Contents

     (2)     consolidated statements of income, changes in partners’ equity and
cash flows of the Issuer and its Subsidiaries, for such year,  

    setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Issuer’s Form 10-K
for such fiscal year (together with the Issuer’s annual report to unit holders,
if any, prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in
accordance with the requirements therefor and filed with the SEC shall be deemed
to satisfy the requirements of this Section 8.1(b), provided, further, that the
Constituent Companies shall be deemed to have made such delivery of such Form
10-K if it shall have timely made Electronic Delivery thereof;      

       (c)     SEC and Other Reports — promptly upon their becoming available,
one copy of (1) each financial statement, report, notice or proxy statement sent
by a Constituent Company or any of its Subsidiaries to its principal lending
banks as a whole (excluding information sent to such banks in the ordinary
course of administration of a bank facility, such as information relating to
pricing and borrowing availability) or to its public Securities holders
generally and (2) each regular or periodic report, each registration statement
(without exhibits except as expressly requested by such holder), and each
prospectus and all amendments thereto filed by a Constituent Company or any of
its Subsidiaries with the SEC and of all press releases and other statements
made available generally by a Constituent Company or any of its Subsidiaries to
the public concerning developments that are Material; provided, that the
Constituent Companies shall be deemed to have made delivery of any of the
foregoing if they shall have timely made Electronic Delivery thereof;    

       (d)     Notice of Default or Event of Default — promptly, and in any
event within five days after a Responsible Officer of a Constituent Company
becoming aware of the existence of any Default or Event of Default or that any
Person has given any notice or taken any action with respect to a claimed
default hereunder or that any Person has given any notice or taken any action
with respect to a claimed default of the type referred to in Section 13(f), a
written notice specifying the nature and period of existence thereof and what
action such Constituent Company is taking or proposes to take with respect
thereto;    

       (e)     ERISA Matters — promptly, and in any event within five days after
a Responsible Officer of a Constituent Company becoming aware of any of the
following, a written notice setting forth the nature thereof and the action, if
any, that such Constituent Company or any of its ERISA Affiliates proposes to
take with respect thereto:

18

--------------------------------------------------------------------------------



Back to Contents

       (1)     with respect to any Plan, any reportable event, as defined in
Section 4043(C) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date of the Closing; or    

     (2)     the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by a Constituent Company or any of its ERISA Affiliates of a notice from
a Multi-employer Plan that such action has been taken by the PBGC with respect
to such Multi-employer Plan; or  

     (3)     any event, transaction or condition that could result in the
incurrence of any liability by a Constituent Company or any of its ERISA
Affiliates pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, or in the imposition
of any Encumbrance on any of the rights, properties or assets of a Constituent
Company or any of its ERISA Affiliates pursuant to Title I or IV of ERISA or
such penalty or excise tax provisions, if such liability or Encumbrance, taken
together with any other such liabilities or Encumbrances then existing, would
reasonably be expected to have a Material Adverse Effect;  

     (f)     Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to a Constituent Company
or any of its Subsidiaries from any federal or state Governmental Authority
relating to any order, ruling, statute or other law or regulation that would
reasonably be expected to have a Material Adverse Effect; and  

       (g)     Requested Information — with reasonable promptness, such other
data and information relating to the business, operations, affairs, financial
condition, assets or properties of a Constituent Company or any of its
respective Subsidiaries (including, but without limitation, actual copies of the
Issuer’s Form 10-Q and Form 10-K) or relating to the ability of either
Constituent Company or any Subsidiary Guarantor to perform its respective
obligations hereunder, under the Notes or under the Subsidiary Guaranty
Agreement as from time to time may be reasonably requested by any such holder of
Notes.    

     Section 8.2     Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 8.1(a) or Section 8.1(b)
shall be accompanied by a certificate of a Senior Financial Officer of each
Constituent Company setting forth (which, in the case of Electronic Delivery of
any such financial statements, shall be by separate concurrent delivery of such
certificate to each holder of Notes):

19

--------------------------------------------------------------------------------



Back to Contents

       (a)     Covenant Compliance — the information (including detailed
calculations) required in order to establish whether the Issuer was in
compliance with the requirements of Section 11.1 and Section 11.2 during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and    

       (b)     Event of Default — a statement that such Senior Financial Officer
has reviewed the relevant terms hereof and has made, or caused to be made, under
his or her supervision, a review of the transactions and conditions of each
Constituent Company and its Subsidiaries from the beginning of the quarterly or
annual period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists (including, without
limitation, any such event or condition resulting from the failure of a
Constituent Company or any of its Subsidiaries to comply with any Environmental
Law), specifying the nature and period of existence thereof and what action such
Constituent Company shall have taken or proposes to take with respect thereto.  
 

     Section 8.3     Visitation. Each Constituent Company shall permit the
representatives of each holder of Notes that is a Significant Holder:  

       (a)     No Default — if no Default or Event of Default then exists, at
the expense of such holder and upon reasonable prior notice to such Constituent
Company, to visit the principal executive office of such Constituent Company, to
discuss the affairs, finances and accounts of such Constituent Company and its
Subsidiaries with such Constituent Company’s officers, and (with the consent of
such Constituent Company, which consent will not be unreasonably withheld) its
independent public accountants, and (with the consent of such Constituent
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of such Constituent Company and each of its Subsidiaries,
all at such reasonable times and as often as may be reasonably requested in
writing; and    

       (b)     Default — if a Default or Event of Default then exists, at the
expense of such Constituent Company to visit and inspect any of the offices or
properties of such Constituent Company or any of its Subsidiaries, to examine
all their respective books of account, records, reports and other papers, to
make copies and extracts therefrom, and to discuss their respective affairs,
finances and accounts with their respective officers and independent public
accountants (and by this provision such Constituent Company authorizes said
accountants to discuss the affairs, finances and accounts of such Constituent
Company and its Subsidiaries), all at such times and as often as may be
requested.    

SECTION 9.     PAYMENT AND PREPAYMENT OF THE NOTES.  

       Section 9.1     Maturity. As provided therein, the entire unpaid
principal balance of the Notes shall be due and payable on the stated maturity
date thereof.

20

--------------------------------------------------------------------------------



Back to Contents

     Section 9.2     Optional Prepayments with Make-Whole Amount. The Issuer
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, the Notes, in an amount not less than $5,000,000
of the aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and the
Make-Whole Amount, if any, determined for the prepayment date with respect to
such principal amount. The Issuer will give each holder of Notes written notice
of each optional prepayment under this Section 9.2 not less than 30 days and not
more than 60 days prior to the date fixed for such prepayment. Each such notice
shall specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid (determined in accordance with
Section 9.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer of the Issuer as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Two Business Days prior to such prepayment, the Issuer shall
deliver to each holder of Notes a certificate of a Senior Financial Officer of
the Issuer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date.  

     Section 9.3     Allocation of Partial Prepayments. In the case of each
partial prepayment of the Notes, the principal amount of the Notes to be prepaid
shall be allocated among all of the Notes at the time outstanding in proportion,
as nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.  

     Section 9.4     Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 9, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Issuer shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Issuer and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.  

     Section 9.5     Purchase of Notes. The Issuer will not, and will not permit
any Affiliate to, purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except upon the payment or prepayment
of the Notes in accordance with the terms of this Agreement and the Notes. The
Issuer will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment or prepayment of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.  

     Section 9.6     Make-Whole Amount. “Make-Whole Amount” shall mean, with
respect to any Note, an amount equal to the excess, if any, of the Discounted
Value of the Remaining Scheduled Payments with respect to the Called Principal
of such Note over the amount of such Called Principal, provided that the
Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:

21

--------------------------------------------------------------------------------



Back to Contents

       “Called Principal” shall mean, with respect to any Note, the principal of
such Note that is to be prepaid pursuant to Section 9.2 or has become or is
declared to be immediately due and payable pursuant to Section 14.1, as the
context requires.    

       “Discounted Value” shall mean, with respect to the Called Principal of
any Note, the amount obtained by discounting all Remaining Scheduled Payments
with respect to such Called Principal from their respective scheduled due dates
to the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.    

       “Reinvestment Yield” shall mean, with respect to the Called Principal of
any Note, 0.50% over the yield to maturity implied by (a) the yields reported,
as of 10:00 a.m. (New York, New York time) on the second Business Day preceding
the Settlement Date with respect to such Called Principal, on the display
designated as “Page PX1” (or such other display as may replace Page PX1 on
Bloomberg Financial Markets (“Bloomberg”) or, if Page PX1 (or its successor
screen on Bloomberg) is unavailable, the Telerate Access Service screen which
corresponds most closely to Page PX1 for the most recently issued actively
traded U.S. Treasury Securities having a maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date, or (b) if such yields
are not reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (519) (or any comparable successor publication) for actively traded U.S.
Treasury Securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. Such implied yield
will be determined, if necessary, by (1) converting U.S. Treasury bill
quotations to bond-equivalent yields in accordance with accepted financial
practice and (2) interpolating linearly between (i) the actively traded U.S.
Treasury Security with the maturity closest to and greater than such Remaining
Average Life and (ii) the actively traded U.S. Treasury Security with the
maturity closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.    

       “Remaining Average Life” shall mean, with respect to any Called
Principal, the number of years (calculated to the nearest one-twelfth year)
obtained by dividing (a) such Called Principal into (b) the sum of the products
obtained by multiplying (1) the principal component of each Remaining Scheduled
Payment with respect to such Called Principal by (2) the number of years
(calculated to the nearest one-twelfth year) that will elapse between the
Settlement Date with respect to such Called Principal and the scheduled due date
of such Remaining Scheduled Payment.    

       “Remaining Scheduled Payments” shall mean, with respect to the Called
Principal of any Note, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Notes, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 9.2 or Section 14.1.

22

--------------------------------------------------------------------------------



Back to Contents

       “Settlement Date” shall mean, with respect to the Called Principal of any
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 9.2 or has become or is declared to be immediately due and payable
pursuant to Section 14.1, as the context requires.    

SECTION 10.     AFFIRMATIVE COVENANTS.

     Each Constituent Company covenants that so long as any of the Notes are
outstanding:

     Section 10.1     Compliance with Law. Without limiting Section 11.5, each
Constituent Company will, and will cause each of its Subsidiaries to, comply
with all laws, ordinances or governmental rules or regulations to which each of
them is subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  

     Section 10.2     Insurance. Each Constituent Company will, and will cause
each of its Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated.  

     Section 10.3     Maintenance of Properties. Each Constituent Company will,
and will cause each of its Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times, provided that
this Section shall not prevent either Constituent Company or any of their
Subsidiaries from discontinuing the operation and the maintenance of any of
their respective properties if such discontinuance is desirable in the conduct
of its business and such Constituent Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  

     Section 10.4     Payment of Taxes and Claims. Each Constituent Company
will, and will cause each of its Subsidiaries to, file all tax returns required
to be filed in any jurisdiction and to pay and discharge all taxes shown to be
due and payable on such returns and all other taxes, assessments, governmental
charges or levies imposed on them or any of their properties, assets, income or
franchises, to the extent such taxes, assessments, governmental charges or
levies have become due and payable and before they have become delinquent and
all claims for which sums have become due and payable that have or might become
an Encumbrance on properties or assets of either Constituent Company or any of
their respective Subsidiaries, provided that neither Constituent Company nor any
of their respective Subsidiaries need pay any such tax, assessment, governmental
charges, levies or claims if (1) the amount, applicability or validity thereof
is contested by such Constituent Company or such Subsidiary on a timely basis in
good faith and in appropriate proceedings, and such Constituent Company or such
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of such Constituent Company or such Subsidiary or (2) the nonpayment
of all such taxes, assessments, governmental charges and claims in the aggregate
would not reasonably be expected to have a Material Adverse Effect.

23

--------------------------------------------------------------------------------



Back to Contents

     Section 10.5     Legal Existence, Etc.; Sole General Partner.  

         (a)      Subject to Section 11.3, each Constituent Company will at all
times preserve and keep in full force and effect its corporate existence.
Subject to Section 11.3, each Constituent Company will at all times preserve and
keep in full force and effect the legal existence of each of its Subsidiaries
(unless merged into or consolidated with a Constituent Company or another
Subsidiary of a Constituent Company, or dissolved with its net assets
distributed to a Constituent Company or another Subsidiary of a Constituent
Company) and all rights and franchises of each Constituent Company and its
Subsidiaries unless, in the good faith judgment of such Constituent Company, the
termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.      

     (b)     The Parent Guarantor will at all times be the sole general partner
of the Issuer.  

     Section 10.6     Books and Records. Each Constituent Company will, and will
cause each of its Subsidiaries to, maintain proper books of record and account
in conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over such Constituent Company
or such Subsidiary, as the case may be.  

     Section 10.7     Qualification as a REIT. The Parent Guarantor will
preserve and maintain its qualification as a real estate investment trust under
subchapter M of the Code (and any successor provisions thereto) and the
applicability to the Parent Guarantor and its beneficiaries of the method of
taxation provided for in Section 857(b) of the Code (and any successor provision
thereto).  

     Section 10.8     Subsidiary Guarantors.  

         (a)      (1)     Concurrently with any Subsidiary of either Constituent
Company becoming obligated as a co-obligor or guarantor in respect of any
obligations of the Issuer under the Bank Credit Agreementor theIndenture, the
Constituent Companies shall cause such Subsidiary to execute and deliver a
supplement to the Subsidiary Guaranty Agreement (a “Supplement”) in the form of
Exhibit A to the Subsidiary Guaranty Agreement.

24

--------------------------------------------------------------------------------



Back to Contents

         (2)      Concurrently with the delivery by any Subsidiary of a
Supplement pursuant to Section 10.8(a)(1), the Constituent Companies shall cause
such Subsidiary to deliver to each holder of Notes an Opinion of Counsel to the
effect that (i) such Subsidiary is a corporation or other business entity, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, has the corporate or other power and the authority
to execute and deliver such Supplement and to perform the Subsidiary Guaranty
Agreement, (ii) the execution and delivery of such Supplement and performance of
the Subsidiary Guaranty Agreement has been duly authorized by all necessary
corporate or other action on the part of such Subsidiary, such Supplement has
been duly executed and delivered by such Subsidiary and the Subsidiary Guaranty
Agreement constitutes the legal, valid and binding contract of such Subsidiary
enforceable against such Subsidiary in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally, and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law), (iii) the execution and delivery of such Supplement and the
performance by such Subsidiary of the Subsidiary Guaranty Agreement do not
conflict with or result in any breach of any of the provisions of or constitute
a default under or result in the creation of an Encumbrance upon any of the
property of such Subsidiary pursuant to the provisions of any law, order, rule
or regulation, judgment or decree, its charter documents or any material
agreement or other instrument to which such Subsidiary is a party to or by which
such Subsidiary may be bound and (iv) no approval, consent or withholding of
objection on the part of, or filing, registration or qualification with, any
Governmental Authority, federal or state, is necessary in connection with the
execution and delivery of such Supplement by such Subsidiary or the performance
of the Subsidiary Guaranty Agreement by such Subsidiary, which opinion may
contain such assumptions and qualifications as are reasonably acceptable to the
Required Holders.

           (b)      If at any time, pursuant to the terms and conditions of the
Bank Credit Agreement and the Indenture, any Subsidiary Guarantor is no longer
obligated as a co-obligor and/or guarantor under the Bank Credit Agreement and
the Indenture and the Issuer shall have delivered to each holder of Notes an
Officer’s Certificate certifying that (1) such Subsidiary Guarantor is not
obligated as a co-obligor and/or guarantor under the Bank Credit Agreement and
the Indenture and (2) immediately preceding the release of such Subsidiary
Guarantor from the Subsidiary Guaranty Agreement and after giving effect
thereto, no Default or Event of Default shall have existed or would exist, then,
concurrently with the delivery of such Officer’s Certificate to the holders of
Notes, such Subsidiary Guarantor shall be deemed discharged from its obligations
under the Subsidiary Guaranty Agreement.

25

--------------------------------------------------------------------------------



Back to Contents

       (c)      Each Constituent Company agrees that it will not, nor will it
permit any of its Affiliates (including any Subsidiary Guarantor) to, directly
or indirectly, pay or cause to be paid any consideration or remuneration,
whether by way of supplemental or additional interest, fee or otherwise, or
grant any security, to any creditor of such Constituent Company or any of its
Affiliates (including any Subsidiary Guarantor) as consideration for or as an
inducement to the entering into by any such creditor of any release or discharge
of any Subsidiary Guarantor with respect to any liability of such Subsidiary
Guarantor as an obligor or guarantor under or in respect of Indebtedness
outstanding under the Bank Credit Agreement or the Indenture, unless such
consideration or remuneration is concurrently paid, or security is concurrently
granted, on the same terms, ratably to each of the holders of the Notes.

  SECTION 11.     NEGATIVE COVENANTS.

  Each Constituent Company covenants that so long as any of the Notes are
outstanding:   Section 11.1     Limitations on Incurrence of Indebtedness.

       (a)     The Issuer shall not, and shall not permit any of its
Subsidiaries to, incur any Indebtedness, other than Intercompany Indebtedness,
if, immediately after giving effect to the incurrence of such additional
Indebtedness and the application of the proceeds thereof, the aggregate
principal amount of all outstanding Indebtedness of the Issuer and its
Subsidiaries on a consolidated basis determined in accordance with GAAP is
greater than 60% of the sum of (without duplication):

           (1)     the Total Assets of the Issuer and its Subsidiaries as of the
end of the calendar quarter covered in the Issuer’s Form 10-K or Form 10-Q, as
the case may be, most recently filed with the SEC (or, if such filing is not
permitted under the Exchange Act, covered in the financial statements most
recently delivered to the holders of the Notes pursuant to Section 8.1(a) or
(b), as the case may be) prior to the incurrence of such additional
Indebtedness; and

           (2)     the purchase price of any assets included in the definition
of Total Assets acquired (to the extent such purchase price was not paid for
with cash or other assets included in the determination of Total Assets pursuant
to the immediately preceding clause (1)), and the amount of any Securities
offering proceeds received (to the extent such proceeds were not used to acquire
items included in the definition of Total Assets or used to reduce
Indebtedness), by the Issuer or any of its Subsidiaries since the end of such
calendar quarter, including those proceeds obtained in connection with the
incurrence of such additional Indebtedness.

       (b)     The Issuer shall not, and shall not permit any of its
Subsidiaries to, incur any Indebtedness if the ratio of Consolidated Income
Available for Debt Service to the Annual Debt Service Charge, in each case, for
the four consecutive fiscal quarters most recently ended prior to the date on
which such additional Indebtedness is to be incurred shall have been less than
1.50 to 1.00, on a pro forma basis after giving effect thereto and to the
application of the proceeds therefrom, and calculated on the assumption that:

26

--------------------------------------------------------------------------------



Back to Contents

     (1)     such Indebtedness and any other Indebtedness incurred by the Issuer
and its Subsidiaries since the first day of such four-quarter period and the
application of the proceeds therefrom, including to refinance other
Indebtedness, had occurred at the beginning of such period;

       (2)     the repayment or retirement of any other Indebtedness by the
Issuer and its Subsidiaries since the first day of such four-quarter period had
been repaid or retired at the beginning of such period (except that, in making
such computation, the amount of Indebtedness under any revolving credit facility
shall be computed based upon the average daily balance of such Indebtedness
during such period);

       (3)     in the case of Acquired Indebtedness or Indebtedness incurred in
connection with any acquisition since the first day of such four-quarter period,
the related acquisition had occurred as of the first day of such period with the
appropriate adjustments with respect to such acquisition being included in such
pro forma calculation; and

 

     (4)     in the case of any acquisition or disposition by the Issuer or any
of its Subsidiaries of any asset or group of assets since the first day of such
four-quarter period, whether by merger, stock purchase or sale, or asset
purchase or sale, such acquisition or disposition or any related repayment of
Indebtedness had occurred as of the first day of such period with the
appropriate adjustments with respect to such acquisition or disposition being
included in such pro forma calculation.

 

     (c)     The Issuer shall not, and shall not permit any of its Subsidiaries
to, incur any Indebtedness secured by any Encumbrance upon any of the property
of the Issuer or any of its Subsidiaries, whether owned on the date of the
Closing or thereafter acquired, if, immediately after giving effect to the
incurrence of such additional Indebtedness secured by an Encumbrance and the
application of the proceeds thereof, the aggregate principal amount of all
outstanding Indebtedness of the Issuer and its Subsidiaries on a consolidated
basis which is secured by any Encumbrance on property of the Issuer or any of
its Subsidiaries is greater than 40% of the sum of (without duplication):  

     (1)     the Total Assets of the Issuer and its Subsidiaries as of the end
of the calendar quarter covered in the Issuer’s Form 10-K or Form 10-Q, as the
case may be, most recently filed with the SEC (or, if such filing is not
permitted under the Exchange Act, covered in the financial statements most
recently delivered to the holders of the Notes pursuant to Section 8.1(a) or
(b), as the case may be) prior to the incurrence of such additional
Indebtedness; and

       (2)     the purchase price of any assets included in the definition of
Total Assets acquired (to the extent such purchase price was not paid for with
cash or other assets included in the determination of Total Assets pursuant to
the immediately preceding clause (1)), and the amount of any Securities offering
proceeds received (to the extent such proceeds were not used to acquire items
included in the definition of Total Assets or used to reduce Indebtedness), by
the Issuer or any of its Subsidiaries since the end of such calendar quarter,
including those proceeds obtained in connection with the incurrence of such
additional Indebtedness.

27

--------------------------------------------------------------------------------



Back to Contents

Section 11.2     Unencumbered Asset Coverage. The Issuer and its Subsidiaries
may not at any time own Total Unencumbered Assets equal to less than 150% of the
aggregate outstanding principal amount of the Unsecured Indebtedness of the
Issuer and its Subsidiaries on a consolidated basis.   Section 11.3     Merger,
Consolidation, Etc.

   (a)     The Issuer shall not consolidate with or merge into any other Person
or convey, lease or transfer all or substantially all of its assets to any
Person unless:

           (1)     either the Issuer shall be the continuing entity or the
entity (if other than the Issuer) formed by such consolidation or into which the
Issuer is merged or the Person which acquires by conveyance, lease or transfer
all or substantially all of the assets of the Issuer shall be a Person organized
and existing under the laws of the United States of America, any State thereof
or the District of Columbia, and shall expressly assume, pursuant to a written
agreement in form and substance satisfactory to the holders of the Notes, the
due and punctual payment of the principal of, Make-Whole Amount, if any, and
interest on all the Notes and the performance of every covenant of this
Agreement on the part of the Issuer to be performed or observed;

           (2)     immediately after giving effect to such transaction, no
Default or Event of Default, shall have occurred and be continuing;

           (3)     the Issuer shall have delivered to each of the holders of the
Notes an Officer’s Certificate of the Issuer and an Opinion of Counsel each
stating that such consolidation, merger, conveyance, lease or transfer and such
agreement of assumption comply with this Section 11.3(a), that all conditions
precedent herein provided for relating to such transaction have been complied
with and that such agreement of assumption is enforceable in accordance with its
terms; and

           (4)     each Guarantor shall have reaffirmed, in writing, its
obligations under this Agreement or the Subsidiary Guaranty Agreement, as
applicable.

       (b)     Upon any consolidation or merger, or any conveyance, lease or
transfer of all or substantially all of the assets of the Issuer in accordance
with Section 11.3(a), the successor Person formed by such consolidation or into
which the Issuer is merged or to which such conveyance, lease or transfer is
made shall succeed to, and be substituted for, and may exercise every right and
power of, the Issuer under this Agreement and the Notes with the same effect as
if such successor Person had been named as the Issuer herein and thereafter the
predecessor Person shall be relieved of all obligations and covenants under this
Agreement and the Notes and, in the event of any such consolidation, merger,
conveyance, lease or transfer, the Issuer as the predecessor Person may
thereupon or at any time thereafter be dissolved, wound up, or liquidated.

28

--------------------------------------------------------------------------------



Back to Contents

     (c)     The Parent Guarantor shall not consolidate with or merge into any
other Person or convey, lease or transfer all or substantially all of its assets
to any Person unless:

               (1)     either the Parent Guarantor shall be the continuing
entity or the entity (if other than the Parent Guarantor) formed by such
consolidation or into which the Parent Guarantor is merged or the Person which
acquires by conveyance, lease or transfer all or substantially all of the assets
of the Parent Guarantor shall be a Person organized and existing under the laws
of the United States of America, any State thereof or the District of Columbia,
and shall expressly assume, pursuant to a written agreement in form and
substance satisfactory to each of the holders of the Notes, the due and punctual
payment of all amounts payable by the Parent Guarantor under this Agreement and
the performance of every covenant of this Agreement on the part of the Parent
Guarantor to be performed or observed;

               (2)     immediately after giving effect to such transaction, no
Default or Event of Default, shall have occurred and be continuing;

               (3)     the Parent Guarantor shall have delivered to each holder
of the Notes an Officer’s Certificate of the Parent Guarantor and an Opinion of
Counsel each stating that such consolidation, merger, conveyance, lease or
transfer and such supplemental indenture comply with this Section 11.3(c), that
all conditions precedent herein provided for relating to such transaction have
been complied with and that such agreement of assumption is enforceable in
accordance with its terms; and

               (4)     each Subsidiary Guarantor shall have reaffirmed, in
writing, its obligation under the Subsidiary Guaranty Agreement.

       (d)     Upon any consolidation or merger, or any conveyance or transfer
of all or substantially all of the assets of the Parent Guarantor in accordance
with Section 11.3(c), the successor Person formed by such consolidation or into
which the Parent Guarantor is merged or to which such conveyance, lease or
transfer is made shall succeed to, and be substituted for, and may exercise
every right and power of, the Parent Guarantor under this Agreement with the
same effect as if such successor Person had been named as the Parent Guarantor
herein and thereafter the predecessor Person shall be relieved of all
obligations and covenants under this Agreement and, in the event of any such
consolidation, merger, conveyance, lease or transfer, the Parent Guarantor as
the predecessor Person may thereupon or at any time thereafter be dissolved,
wound up, or liquidated.

29

--------------------------------------------------------------------------------



Back to Contents

     Section 11.4     Transactions with Affiliates. Neither Constituent Company
will, nor will either Constituent Company permit any of their respective
Subsidiaries to, enter into directly or indirectly any transaction or group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than a Constituent Company or another Subsidiary of a
Constituent Company), except in the ordinary course and pursuant to the
reasonable requirements of such Constituent Company’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to such
Constituent Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.

       Section 11.5     Terrorism Sanctions Regulations. Neither Constituent
Company will, nor will either Constituent Company permit any of its respective
Subsidiaries to, (a) become a Person described or designated in the Specially
Designated Nationals and Blocked Persons List of the Office of Foreign Assets
Control or in Section 1 of the Anti Terrorism Order or (b) engage in any
dealings or transactions with any such Person.

  SECTION 12.     GUARANTY.

       Section 12.1     The Guaranty. The Parent Guarantor hereby fully,
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, to each holder of the Notes the full and punctual payment when due,
whether at maturity, by acceleration, by redemption or otherwise, of the
principal of, Make-Whole Amount, if any, and interest (including any interest
accruing after the commencement of any proceeding in bankruptcy and any
additional interest that would accrue but for the commencement of such
proceeding) on the Notes and all other obligations of the Issuer under this
Agreement (all the foregoing being hereinafter collectively called the
“Obligations”). The Parent Guarantor further agrees (to the extent permitted by
applicable law) that the Obligations may be extended or renewed, in whole or in
part, without notice or further assent from it, and that it shall remain bound
under this Section 12 notwithstanding any extension or renewal of any
Obligation.

       Section 12.2     Waiver of Defenses. The Parent Guarantor waives
presentation to, demand of payment from and protest to the Issuer of any of the
Obligations and also waives notice of protest for nonpayment. The Parent
Guarantor waives notice of any default under this Agreement, the Notes or the
Obligations. The obligation of the Parent Guarantor hereunder shall not be
affected by (a) the failure of any holder of the Notes to assert any claim or
demand or to enforce any right or remedy against the Issuer or any other Person
under this Agreement, the Subsidiary Guaranty Agreement, the Notes or any other
agreement or otherwise; (b) any extension or renewal of any thereof; (c) any
rescission, waiver, amendment or modification of any of the terms or provisions
of this Agreement, the Subsidiary Guaranty Agreement, the Notes or any other
agreement; (d) the release of any security held by any holder of the Notes for
the Obligations or any of them or (e) any change in the ownership of the Issuer.

       Section 12.3     Guaranty of Payment. The Parent Guarantor further agrees
that the Guaranty herein constitutes a guaranty of payment when due (and not a
guaranty of collection) and waives any right to require that any resort be had
by any holder of the Notes to any other Person or to any security held for
payment of the Obligations.

30

--------------------------------------------------------------------------------



Back to Contents

     Section 12.4     Guaranty Unconditional. The obligations of the Parent
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than payment of the Obligations
in full), including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense of setoff, counterclaim,
recoupment or termination whatsoever or by reason of the invalidity, illegality
or unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of the Parent Guarantor herein
shall not be discharged or impaired or otherwise affected by the failure of any
holder of the Notes to assert any claim or demand or to enforce any remedy under
this Agreement, the Subsidiary Guaranty Agreement, the Notes or any other
agreement, by any waiver or modification of any thereof, by any default, failure
or delay, willful or otherwise, in the performance of the Obligations, or by any
other act or thing or omission or delay to do any other act or thing which may
or might in any manner or to any extent vary the risk of the Parent Guarantor or
would otherwise operate as a discharge of the Parent Guarantor as a matter of
law or equity.

       Section 12.5     Reinstatement. The Parent Guarantor further agrees that
the Guaranty herein shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of the principal of,
Make-Whole Amount, if any, or interest on any of the Obligations is rescinded or
must otherwise be restored by any holder of the Notes upon the bankruptcy or
reorganization of the Issuer or otherwise.

       Section 12.6     Payment on Demand. In furtherance of the foregoing and
not in limitation of any other right which any holder of the Notes has at law or
in equity against the Parent Guarantor by virtue hereof, upon the failure of the
Issuer to pay any of the Obligations when and as the same shall become due,
whether at maturity, by acceleration, by redemption or otherwise, the Parent
Guarantor hereby promises to and shall, upon receipt of written demand by any
holder of the Notes, forthwith pay, or cause to be paid, in cash, to the holders
an amount equal to the sum of (a) the unpaid amount of such Obligations then due
and owing and (b) accrued and unpaid interest on such Obligations then due and
owing (but only to the extent not prohibited by applicable law).

       Section 12.7     Stay of Acceleration. The Parent Guarantor further
agrees that, as between itself, on the one hand, and the holders of the Notes,
on the other hand, (a) the maturity of the Obligations guaranteed hereby may be
accelerated as provided in this Agreement for the purposes of the Guaranty
herein, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the Obligations guaranteed hereby and (b) in the
event of any such declaration of acceleration of such Obligations, such
Obligations (whether or not due and payable) shall forthwith become due and
payable by the Parent Guarantor for the purposes of this Guaranty.

       Section 12.8     Costs of Enforcement. The Parent Guarantor agrees to pay
any and all costs and expenses (including reasonable attorneys’ fees) incurred
by the holders of the Notes in enforcing any rights under this Section 12.

31

--------------------------------------------------------------------------------



Back to Contents

     Section 12.9     No Subrogation. Notwithstanding any payment or payments
made by the Parent Guarantor hereunder, the Parent Guarantor shall not be
entitled to be subrogated to any of the rights of any holder of the Notes
against the Issuer or any collateral security or guaranty or right of offset
held by any holder for the payment of the Obligations, nor shall the Parent
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Issuer or any Subsidiary Guarantor in respect of payments made by the Parent
Guarantor hereunder, until all amounts owing to the holders of the Notes by the
Issuer on account of the Obligations are paid in full. If any amount shall be
paid to the Parent Guarantor on account of such subrogation rights at any time
when all of the Obligations shall not have been paid in full, such amount shall
be held by the Parent Guarantor in trust for the holders of the Notes,
segregated from other funds of the Parent Guarantor, and shall, forthwith upon
receipt by the Parent Guarantor, be turned over to the holders of the Notes in
the exact form received by the Parent Guarantor (duly indorsed by the Parent
Guarantor to the holders of the Notes, if required), to be applied against the
Obligations.

       Section 12.10     Marshalling. No holder of the Notes shall be under any
obligation: (a) to marshal any assets in favor of the Parent Guarantor or in
payment of any or all of the liabilities of the Issuer under or in respect of
the Notes and this Agreement or the obligations of the Parent Guarantor
hereunder or (b) to pursue any other remedy that the Parent Guarantor may or may
not be able to pursue itself and that may lighten the Parent Guarantor’s burden,
any right to which the Parent Guarantor hereby expressly waives.

       Section 12.11     Consideration. The Parent Guarantor has received, or
shall receive, direct or indirect benefits from the making of this Guaranty.

  SECTION 13.     EVENTS OF DEFAULT.

     An “Event of Default” shall exist if any of the following conditions or
events shall occur and be continuing:

     (a)     the Issuer defaults in the payment of any principal or Make-Whole
Amount on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or

       (b)     the Issuer defaults in the payment of any interest on any Note
for more than 10 Business Days after the same becomes due and payable; or

       (c)     either Constituent Company defaults in the performance of or
compliance with any term contained in Section 8.1(d) or Sections 11.1 through
11.3, inclusive; or

       (d)     either Constituent Company defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 13(a), (b) and (c)) and such default is not remedied within 60 days
after the earlier of (1) a Responsible Officer of either Constituent Company
obtaining actual knowledge of such default and (2) either Constituent Company
receiving written notice of such default from any holder of a Note (any such
written notice to be identified as a “notice of default” and to refer
specifically to this Section 13(d)); or

32

--------------------------------------------------------------------------------



Back to Contents

     (e)     any representation or warranty made in writing by or on behalf of
either Constituent Company or any Subsidiary Guarantor or by any officer of
either Constituent Company or any Subsidiary Guarantor in this Agreement or the
Subsidiary Guaranty Agreement or in any writing furnished in connection with the
transactions contemplated hereby or thereby proves to have been false or
incorrect in any material respect on the date as of which made; or

       (f)     (1) either Constituent Company or any of their respective
Subsidiaries is in default (as principal or as guarantor or other surety) in the
payment of any principal of or premium or make-whole amount or interest on any
Indebtedness that is outstanding in an aggregate principal amount of at least
$25,000,000 beyond any period of grace provided with respect thereto, or
(2) either Constituent Company or any of their respective Subsidiaries is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least
$25,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment or (3) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (i) either Constituent Company or any
of their respective Subsidiaries has become obligated to purchase or repay
Indebtedness before its regular maturity or before its regularly scheduled dates
of payment in an aggregate outstanding principal amount of at least $25,000,000,
or (ii) one or more Persons have the right to require either Constituent Company
or any of their respective Subsidiaries so to purchase or repay such
Indebtedness; provided, that clause (3) of this Section 13(f) shall not apply to
secured Indebtedness of a Constituent Company or any of its Subsidiaries that
becomes due as a result of the direct or indirect voluntary sale or transfer of
the property securing such Indebtedness; or

       (g)     either Constituent Company, any Subsidiary Guarantor or any other
Significant Subsidiary (1) is generally not paying, or admits in writing its
inability to pay, its debts as they become due, (2) files, or consents by answer
or otherwise to the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (3) makes an assignment for
the benefit of its creditors, (4) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, (5) is adjudicated as
insolvent or to be liquidated or (6) takes corporate action for the purpose of
any of the foregoing; or

       (h)     a court or Governmental Authority of competent jurisdiction
enters an order appointing, without consent by a Constituent Company, or a
Subsidiary Guarantor or any other Significant Subsidiary, a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of either Constituent Company, any Subsidiary Guarantor or any other
Significant Subsidiary, or any such petition shall be filed against either
Constituent Company, any Subsidiary Guarantor or any other Significant
Subsidiary and such petition shall not be dismissed within 60 days; or

33

--------------------------------------------------------------------------------



Back to Contents

     (i)     a final judgment or judgments for the payment of money aggregating
in excess of $25,000,000 are rendered against one or more of the Constituent
Companies and their Subsidiaries and which judgments are not, within 60 days
after entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 60 days after the expiration of such stay; or

       (j)     if (1) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under Section 412 of the Code, (2) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA Section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified a
Constituent Company or any of its ERISA Affiliates that a Plan may become a
subject of any such proceedings, (3) the assets of any Plan are less than 90% of
the aggregate “amount of benefit liabilities” (within the meaning of
Section 4001(a)(16) of ERISA) under such Plan, determined in accordance with
Title IV of ERISA, (4) a Constituent Company or any of its ERISA Affiliates
shall have incurred or is reasonably expected to incur any liability pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, (5) a Constituent Company or any of its
ERISA Affiliates withdraws from any Multi-employer Plan or (6) a Constituent
Company or any of its Subsidiaries establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of such Constituent Company or any of its
Subsidiaries thereunder; and any such event or events described in clauses (1)
through (6) above, either individually or together with any other such event or
events, would reasonably be expected to have a Material Adverse Effect.

       (k)     (1) the Parent Guarantor defaults in the performance or
compliance with Section 12 or any Subsidiary Guarantor defaults in the
performance of or compliance with any term contained in the Subsidiary Guaranty
Agreement or (2) Section 12 or the Subsidiary Guaranty Agreement shall cease to
be in full force and effect for any reason whatsoever, including, without
limitation, a determination by any Governmental Authority or court that such
section or agreement is invalid, void or unenforceable or (3) the Parent
Guarantor or any Subsidiary Guarantor shall contest or deny in writing the
validity or enforceability of Section 12 or the Subsidiary Guaranty Agreement,
as applicable, or any of its obligations thereunder.

As used in Section 13(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

34

--------------------------------------------------------------------------------



Back to Contents

SECTION 14.     REMEDIES ON DEFAULT, ETC.

       Section 14.1     Acceleration. (a) If an Event of Default with respect to
a Constituent Company described in Section 13(g) or (h) (other than an Event of
Default described in clause (1) of Section 13(g) or described in clause (6) of
Section 13(g) by virtue of the fact that such clause encompasses clause (1) of
Section 13(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

           (b)     If any other Event of Default has occurred and is continuing,
the Required Holders may at any time at its or their option, by notice or
notices to the Issuer, declare all the Notes then outstanding to be immediately
due and payable.

           (c)     If any Event of Default described in Section 13(a) or (b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Issuer, declare all the Notes held by it or
them to be immediately due and payable.

     Upon any Notes becoming due and payable under this Section 14.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (1) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (2) the Make-Whole Amount, if any, determined in respect of such
principal amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Issuer
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Issuer
(except as herein specifically provided for), and that the provision for payment
of a Make-Whole Amount by the Issuer in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

     Section 14.2     Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 14.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.

       Section 14.3     Rescission. At any time after any Notes have been
declared due and payable pursuant to Section 14.1(b) or (c), the Required
Holders, by written notice to the Issuer, may rescind and annul any such
declaration and its consequences if (a) the Issuer has paid all overdue interest
on the Notes, all principal of and Make-Whole Amount, if any, on any Notes that
are due and payable and are unpaid other than by reason of such declaration, and
all interest on such overdue principal and Make-Whole Amount, if any, and (to
the extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Issuer nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 19 and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 14.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

35

--------------------------------------------------------------------------------



Back to Contents

     Section 14.4     No Waivers or Election of Remedies, Expenses, Etc. No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, by the Subsidiary Guaranty Agreement or by
any Note upon any holder thereof shall be exclusive of any other right, power or
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise. Without limiting the obligations of the
Constituent Companies under Section 17, the Issuer will pay to the holder of
each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 14, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.

  SECTION 15.     REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

       Section 15.1     Registration of Notes. The Issuer shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Constituent Companies shall not be affected by any notice or
knowledge to the contrary. The Issuer shall give to any holder of a Note that is
a Significant Holder promptly upon request therefor, a complete and correct copy
of the names and addresses of all registered holders of Notes.

       Section 15.2     Transfer and Exchange of Notes. Upon surrender of any
Note to the Issuer at the address and to the attention of the designated officer
(all as specified in Section 20(3)), for registration of transfer or exchange
(and in the case of a surrender for registration of transfer accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Issuer shall
execute and deliver, at the Issuer’s expense (except as provided below), one or
more new Notes (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Issuer may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representations set forth in Section 7.

36

--------------------------------------------------------------------------------



Back to Contents

     Section 15.3     Replacement of Notes. Upon receipt by the Issuer at the
address and to the attention of the designated officer (all as specified in
Section 20(3)) of evidence reasonably satisfactory to it of the ownership of and
the loss, theft, destruction or mutilation of any Note (which evidence shall be,
in the case of a Significant Holder, notice from such Significant Holder of such
ownership and such loss, theft, destruction or mutilation), and

           (a)     in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to it (provided that if the holder of such Note is, or
is a nominee for, a holder of a Note with a minimum net worth of at least
$50,000,000, such Person’s own unsecured agreement of indemnity shall be deemed
to be satisfactory), or

           (b)     in the case of mutilation, upon surrender and cancellation
thereof,     within 10 Business Days thereafter, the Issuer at its own expense
shall execute and deliver, in lieu thereof, a new Note, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

  SECTION 16.     PAYMENTS ON NOTES.

       Section 16.1     Place of Payment. Subject to Section 16.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of
JPMorgan Chase Bank in such jurisdiction. The Issuer may at any time, by notice
to each holder of a Note, change the place of payment of the Notes so long as
such place of payment shall be either the principal office of the Issuer in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

       Section 16.2     Home Office Payment. So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 16.1 or in such Note to the contrary, the Issuer will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A, or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Issuer in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Issuer made concurrently with or reasonably promptly after payment or prepayment
in full of any Note, such Purchaser shall surrender such Note for cancellation,
reasonably promptly after any such request, to the Issuer at its principal
executive office or at the place of payment most recently designated by the
Issuer pursuant to Section 16.1. Prior to any sale or other disposition of any
Note held by any Purchaser or its nominee such Purchaser will, at its election,
either endorse thereon the amount of principal paid thereon and the last date to
which interest has been paid thereon or surrender such Note to the Issuer in
exchange for a new Note or Notes pursuant to Section 15.2. The Issuer will
afford the benefits of this Section 16.2 to any Significant Holder that is the
direct or indirect transferee of any Note purchased by a Purchaser under this
Agreement and that has made the same agreement relating to such Note as the
Purchasers have made in this Section 16.2.

37

--------------------------------------------------------------------------------



Back to Contents

SECTION 17.     EXPENSES, ETC.

       Section 17.1     Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Constituent Companies will pay all
out-of-pocket costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, the Subsidiary Guaranty
Agreement or the Notes (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under this Agreement, the Subsidiary Guaranty Agreement or the Notes
or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Subsidiary
Guaranty Agreement or the Notes, or by reason of being a holder of any Note,
(b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of a Constituent Company or any of
its Subsidiaries or in connection with any work-out or restructuring of the
transactions contemplated hereby, by the Subsidiary Guaranty Agreement and by
the Notes and (c) the costs and expenses incurred in connection with the initial
filing of this Agreement, the Subsidiary Guaranty Agreement and all related
documents and financial information with the SVO provided, that such costs and
expenses shall not exceed $5,000. The Constituent Companies will pay, and will
save each Purchaser and each other holder of a Note harmless from, all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes).

       Section 17.2     Survival. The obligations of the Constituent Companies
under this Section 17 will survive the payment or transfer of any Note, the
enforcement, amendment or waiver of any provision of this Agreement, the
Subsidiary Guaranty Agreement or the Notes, and the termination of this
Agreement or the Subsidiary Guaranty Agreement.

      SECTION 18.     SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT.

     All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by any Purchaser of any Note or portion thereof or interest therein and the
payment of any Note, and may be relied upon by any subsequent holder of a Note,
regardless of any investigation made at any time by or on behalf of such
Purchaser or any other holder of a Note. All statements contained in any
certificate or other instrument delivered by or on behalf of a Constituent
Company pursuant to this Agreement shall be deemed representations and
warranties of the Constituent Companies under this Agreement. Subject to the
preceding sentence, this Agreement and the Notes embody the entire agreement and
understanding between each Purchaser and the Constituent Companies and supersede
all prior agreements and understandings relating to the subject matter hereof.

38

--------------------------------------------------------------------------------



Back to Contents

SECTION 19.     AMENDMENT AND WAIVER.

       Section 19.1     Requirements. This Agreement and the Notes may be
amended, and the observance of any term hereof or of the Notes may be waived
(either retroactively or prospectively), with (and only with) the written
consent of the Constituent Companies and the Required Holders, except that
(a) no amendment or waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6,
7 or 23 hereof, or any defined term (as it is used therein), will be effective
as to any holder of a Note unless consented to by such holder in writing and
(b) no such amendment or waiver may, without the written consent of the holder
of each Note at the time outstanding affected thereby, (1) subject to the
provisions of Section 14 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest or of the
Make-Whole Amount on, the Notes, (2) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, (3) amend any of Sections 9, 12, 13(a), 13(b), 14, 19 or 22
or (4) except as otherwise provided by Section 10.8(b), terminate the Subsidiary
Guaranty Agreement or the Contributor Guaranty or, except as otherwise provided
by Section 10.8(b), release any Subsidiary Guarantor from the Subsidiary
Guaranty Agreement.

       Section 19.2     Solicitation of Holders of Notes.

           (a)     Solicitation. The Constituent Companies will provide each
holder of the Notes (irrespective of the amount of Notes then owned by it) with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes. The Constituent Companies will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 19 to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.

           (b)     Payment. Neither Constituent Company will, directly or
indirectly, pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, or grant any security or
provide other credit support, to any holder of Notes as consideration for or as
an inducement to the entering into by any holder of Notes of any waiver or
amendment of any of the terms and provisions hereof or of the Subsidiary
Guaranty Agreement unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment.

       Section 19.3     Binding Effect, Etc. Any amendment or waiver consented
to as provided in this Section 19 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the
Constituent Companies without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between a Constituent Company and the holder of any Note nor any delay
in exercising any rights hereunder, under the Subsidiary Guaranty Agreement or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.

39

--------------------------------------------------------------------------------



Back to Contents

     Section 19.4     Notes Held by Constituent Company, Etc. Solely for the
purpose of determining whether the holders of the requisite percentage of the
aggregate principal amount of Notes then outstanding approved or consented to
any amendment, waiver or consent to be given under this Agreement, the
Subsidiary Guaranty Agreement or the Notes, or have directed the taking of any
action provided herein or in the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by a Constituent Company or
any of its Affiliates shall be deemed not to be outstanding.

  SECTION 20.     NOTICES.

     All notices and communications provided for hereunder shall be in writing
and sent (a) by telecopy if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid) or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

        (1)     if to any Purchaser or its nominee, to such Purchaser or nominee
at the address specified for such communications in Schedule A, or at such other
address as such Purchaser or its nominee shall have specified to the Constituent
Companies in writing,


        (2)     if to any other holder of any Note, to such holder at such
address as such other holder shall have specified to the Constituent Companies
in writing, or


        (3)     if to a Constituent Company, to such Constituent Company at its
address set forth at the beginning hereof to the attention of Chief Financial
Officer, or at such other address as such Constituent Company shall have
specified to the holder of each Note in writing.

Notices under this Section 20 will be deemed given only when actually received.

SECTION 21.     REPRODUCTION OF DOCUMENTS.

     This Agreement and all documents relating hereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing or on the
Funding Date (except the Notes themselves), and (c) financial statements,
certificates and other information previously or hereafter furnished to any
holder of the Notes, may be reproduced by such holder by any photographic,
photostatic, electronic, digital or other similar process and such holder may
destroy any original document so reproduced. Each Constituent Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such holder of the
Notes in the regular course of business) and any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence. This Section 21 shall not prohibit the Constituent Companies or any
other holder of Notes from contesting any such reproduction to the same extent
that it could contest the original, or from introducing evidence to demonstrate
the inaccuracy of any such reproduction.

40

--------------------------------------------------------------------------------



Back to Contents

SECTION 22.     CONFIDENTIAL INFORMATION.

     For the purposes of this Section 22, “Confidential Information” shall mean
information delivered to any Purchaser by or on behalf of a Constituent Company
or any of its Subsidiaries in connection with the transactions contemplated by
or otherwise pursuant to this Agreement that is proprietary in nature and that
was clearly marked or labeled or otherwise adequately identified when received
by such Purchaser as being confidential information of such Constituent Company
or such Subsidiary, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any Person acting on such Purchaser’s behalf,
(c) otherwise becomes known to such Purchaser other than through disclosure by a
Constituent Company or any of its Subsidiaries or (d) constitutes financial
statements delivered to such Purchaser under Section 8.1 that are otherwise
publicly available. Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser, provided that such Purchaser may deliver or disclose
Confidential Information to (1) its directors, officers, trustees, employees,
agents, attorneys and Affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes),
(2) its financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 22, (3) any other holder of any Note, (4) any Significant
Holder to which such Purchaser sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 22), (5) any Person from which such Purchaser offers to purchase
any Security of the Issuer (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 22), (6) any federal or state regulatory authority having jurisdiction
over such Purchaser, (7) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio or (8) any other Person
to which such delivery or disclosure may be necessary or appropriate (i) to
effect compliance with any law, rule, regulation or order applicable to such
Purchaser, (ii) in response to any subpoena or other legal process, (iii) in
connection with any litigation to which such Purchaser is a party or (iv) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement or the Subsidiary Guaranty
Agreement. Each holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this Section 22
as though it were a party to this Agreement. On reasonable request by a
Constituent Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Constituent
Companies embodying the provisions of this Section 22.

41

--------------------------------------------------------------------------------



Back to Contents

SECTION 23.     SUBSTITUTION OF PURCHASER.

     Each Purchaser shall have the right to substitute any one of its Affiliates
that is a Qualified Institutional Buyer as the purchaser of the Notes that such
Purchaser has agreed to purchase hereunder, by written notice to the Constituent
Companies, which notice shall be signed by both such Purchaser and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 7. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 23), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Constituent Companies of notice of such transfer, any reference to such
Affiliate as a “Purchaser” in this Agreement (other than in this Section 23),
shall no longer be deemed to refer to such Affiliate, but shall refer to such
original Purchaser, and such original Purchaser shall again have all the rights
of an original holder of the Notes under this Agreement.

SECTION 24.     MISCELLANEOUS.

           Section 24.1     Successors and Assigns. All covenants and other
agreements contained in this Agreement by or on behalf of any of the parties
hereto bind and inure to the benefit of their respective successors and assigns
(including, without limitation, any subsequent holder of a Note) whether so
expressed or not.

         Section 24.2     Payments Due on Non-Business Days. Anything in this
Agreement or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 9.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal
of, or Make-Whole Amount, if any, or interest on any Note that is due on a date
other than a Business Day shall be made on the next succeeding Business Day
without including the additional days elapsed in the computation of the interest
payable on such next succeeding Business Day; provided that if the maturity date
of any Note is a date other than a Business Day, the payment otherwise due on
such maturity date shall be made on the next succeeding Business Day and shall
include the additional days elapsed in the computation of interest payable on
such next succeeding Business Day.

         Section 24.3     Accounting Terms. All accounting terms used herein
which are not expressly defined in this Agreement have the meanings respectively
given to them in accordance with GAAP. Except as otherwise specifically provided
herein, (a) all computations made pursuant to this Agreement shall be made in
accordance with GAAP and (b) all financial statements shall be prepared in
accordance with GAAP.

42

--------------------------------------------------------------------------------



Back to Contents

     Section 24.4     Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.


     Section 24.5     Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

     For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

     Section 24.6     Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one instrument. Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto.


     Section 24.7     Governing Law. This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.


     Section 24.8     Jurisdiction and Process; Waiver of Jury Trial.

           (a)     Each Constituent Company irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes. To the fullest extent
permitted by applicable law, each Constituent Company irrevocably waives and
agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.


       (b)     Each Constituent Company consents to process being served by or
on behalf of any holder of Notes in any suit, action or proceeding of the nature
referred to in Section 24.8(a) by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid,
return receipt requested, to it at its address specified in Section 20 or at
such other address of which such holder shall then have been notified pursuant
to said Section. Each Constituent Company agrees that such service upon receipt
(1) shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (2) shall, to the fullest extent permitted
by applicable law, be taken and held to be valid personal service upon and
personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.

43

--------------------------------------------------------------------------------



Back to Contents

       (c)     Nothing in this Section 24.8 shall affect the right of any holder
of a Note to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against a
Constituent Company in the courts of any appropriate jurisdiction or to enforce
in any lawful manner a judgment obtained in one jurisdiction in any other
jurisdiction.

         (d)     THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT
EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

* * * * *

44

--------------------------------------------------------------------------------



Back to Contents

     The execution hereof by the Purchasers shall constitute a contract among
the Constituent Companies and the Purchasers for the use and purposes
hereinabove set forth.

            Very truly yours,

                          BRANDYWINE OPERATING PARTNERSHIP L.P., as Issuer

                              By: BRANDYWINE REALTY TRUST, as general partner

                              By_________________________________

                           Its_______________________________

                          BRANDYWINE REALTY TRUST, as Parent Guarantor

                          By____________________________________

                Its__________________________________

45

--------------------------------------------------------------------------------



Back to Contents

This Agreement is hereby accepted
and agreed to as of the date thereof.

[ADD PURCHASERS SIGNATURE BLOCKS]

46

--------------------------------------------------------------------------------



Back to Contents

INFORMATION RELATING TO PURCHASERS


NAME AND ADDRESS OF PURCHASER   PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED             THE TRAVELERS INSURANCE COMPANY  
$40,500,000
  242 Trumbull Street, P.O. Box 150449         Hartford, Connecticut 06115-0449
        Attention: Private Placements, 7th Floor         Facsimile: (860)
308-8547        

Payments

All payments on or in respect of the Notes to be made by crediting (in the form
of federal funds bank wire transfer, identifying each payment as “Brandywine
Operating Partnership, L.P., 4.34% Senior Notes due December 14, 2008, PPN
105340 A* 4, principal, interest or premium”) to:

  The Travelers Insurance Company – Consolidated Private

       Placement Account No. 910-2-587434

  JPMorgan Chase Bank

  One Chase Manhattan Plaza

  New York, New York 10081

  ABA #021000021

Notices

All notices with respect to payment to be addressed:

  The Travelers Insurance Company

  242 Trumbull Street, P.O. Box 150449

  Hartford, Connecticut 06115-0449

  Attention: Cashier, 5th Floor

  Facsimile: (860) 308-8556

All other communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: TRAL & CO

Taxpayer I.D. Number: 06-0566090 (a Connecticut corporation)

SCHEDULE A
(to Note Purchase Agreement)

--------------------------------------------------------------------------------



Back to Contents


NAME AND ADDRESS OF PURCHASER     PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED           THE TRAVELERS LIFE AND ANNUITY COMPANY  
$2,500,000
  242 Trumbull Street, P.O. Box 150449         Hartford, Connecticut 06115-0449
        Attention: Private Placements, 7th Floor         Facsimile: (860)
308-8547        

Payments

All payments on or in respect of the Notes to be made by crediting (in the form
of federal funds bank wire transfer, identifying each payment as “Brandywine
Operating Partnership, L.P., 4.34% Senior Notes due December 14, 2008, PPN
105340 A* 4, principal, interest or premium”) to:

  The Travelers Insurance Company – Consolidated Private

       Placement Account No. 910-2-587434

  JPMorgan Chase Bank

  One Chase Manhattan Plaza

  New York, New York 10081

  ABA #021000021

Notices

All notices with respect to payment to be addressed:

  The Travelers Life and Annuity Company

  242 Trumbull Street, P.O. Box 150449

  Hartford, Connecticut 06115-0449

  Attention: Cashier, 5th Floor

  Facsimile: (860) 308-8556

All other communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: TRAL & CO

Taxpayer I.D. Number: 06-0904249 (a Connecticut corporation)

A-2

--------------------------------------------------------------------------------



Back to Contents


NAME AND ADDRESS OF PURCHASER  
PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED
          CITICORP INSURANCE AND INVESTMENT TRUST  
$2,000,000
  242 Trumbull Street, P.O. Box 150449         Hartford, Connecticut 06115-0449
        Attention: Private Placements, 7th Floor         Facsimile: (860)
308-8547        

Payments

All payments on or in respect of the Notes to be made by crediting (in the form
of federal funds bank wire transfer, identifying each payment as “Brandywine
Operating Partnership, L.P., 4.34% Senior Notes due December 14, 2008, PPN
105340 A* 4, principal, interest or premium”) to:

  State Street Bank & Trust Company, N.A., New York

  BIC: SBOSUS3N, ABA No. 026009166

  State Street Bank & Trust Company, Australia

  Custody Clearing Account, Sydney

  Account: 40436501

  REF: 7FGA Citicorp Insurance and Investment Trust

  DDA No. 00044008

Notices

All notices with respect to payment to be addressed:

  Citicorp Insurance and Investment Trust

  242 Trumbull Street, P.O. Box 150449

  Hartford, Connecticut 06115-0449

  Attention: Cashier, 5th Floor

  Facsimile: (860) 308-8556

All other communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: N/A

A-3

--------------------------------------------------------------------------------



Back to Contents


NAME AND ADDRESS OF PURCHASER     PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED           FIRST CITICORP LIFE INSURANCE COMPANY  
$5,000,000   242 Trumbull Street, P.O. Box 150449         Hartford, Connecticut
06115-0449         Attention: Private Placements, 7th Floor         Facsimile:
(860) 308-8547        

Payments

All payments on or in respect of the Notes to be made by crediting (in the form
of federal funds bank wire transfer, identifying each payment as “Brandywine
Operating Partnership, L.P., 4.34% Senior Notes due December 14, 2008, PPN
105340 A* 4, principal, interest or premium”) to:

  First Citicorp Life Insurance Company

  Concentration Account No. 36858201

  For further credit to Account No. 260529

  Citibank, N.A.

  ABA No. 021000089

Notices

All notices with respect to payment to be addressed:

  First Citicorp Life Insurance Company

  242 Trumbull Street, P.O. Box 150449

  Hartford, Connecticut 06115-0449

  Attention: Cashier, 5th Floor

  Facsimile: (860) 308-8556

All other communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 13-3078429

A-4

--------------------------------------------------------------------------------



Back to Contents

NAME AND ADDRESS OF PURCHASER     PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED           GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY  
$10,000,000
  c/o Genworth Financial         Account: General Electric Capital Assurance
Company         601 Union Street, Suite 2200         Seattle, Washington 98101  
      Attention: Private Placements         Telephone: (206) 516-4515        
Facsimile: (206) 516-4578        

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

  The Bank of New York

  ABA #021000018

  Account Number/Beneficiary: GLA111566

  SWIFT Code: IRVTBEBB

  Attn: PP P&I DEPARTMENT

  Bank to Bank Information: General Electric Capital Assurance Company, Account
#127939, PPN 105340 A* 4, Brandywine Operating Partnership, L.P., 4.34% Senior
Notes due December 14, 2008, principal, interest or premium

Notices

Address for all notices relating to payments and written confirmation of each
such payment, including interest payments, redemptions, premiums, make wholes,
and fees to be addressed as first provided above with a copy to:

  State Street

  Account: General Electric Capital Assurance Company

  801 Pennsylvania

  Kansas City, MO 64105

  Attn: Klaus Diem

  Telephone No.: (816) 691-8646

  Fax No.: (816) 691-5593

  geam@statestreetkc.com (preferred delivery method)    

  and

A-5

--------------------------------------------------------------------------------



Back to Contents

  Hare & Co.

  The Bank of New York

  Income Collection Department

  P.O. Box 11203

  New York, NY 10286

  Attn: PP P&I Department

  Ref: General Electric Capital Assurance Company, Account #127939, PPN 105340
A* 4, Brandywine Operating Partnership, L.P., 4.34% Senior Notes due December
14, 2008, principal, interest or premium

      P&I Contact: Anthony Largo – (212) 437-6541

All other notices and communications to be addressed as first provided above.

If available, an electronic copy is additionally requested. Please send to the
following email address:

  GNW.privateplacements@genworth.com

Name of Nominee in which Notes are to be issued: HARE & CO.

Taxpayer I.D. Number: 91-6027719

A-6

--------------------------------------------------------------------------------



Back to Contents


NAME AND ADDRESS OF PURCHASER           PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED                 UNION FIDELITY LIFE INSURANCE COMPANY    
   
$7,000,000
  c/o Genworth Financial               Account: UFLIC/FRLVVA               601
Union Street, Suite 2200               Seattle, Washington 98101              
Attention: Private Placements               Telephone: (206) 516-4515          
    Facsimile: (206) 516-4578              

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

  Hare & Co.

  The Bank of New York

  ABA #021000018

  Account Number/Beneficiary: GLA111566

  SWIFT Code: IRVTBEBB

  Bank to Bank Information: UFLIC/FRLVVA, Account #368852, PPN 105340 A* 4,
Brandywine Operating Partnership, L.P., 4.34% Senior Notes due December 14,
2008, principal, interest or premium

Notices

Address for all notices relating to payments and written confirmation of each
such payment, including interest payments, redemptions, premiums, make wholes,
and fees to be addressed as first provided above with a copy to:

  State Street

  Account: Union Fidelity Life Insurance Company

  801 Pennsylvania

  Kansas City, MO 64105

  Attn: Klaus Diem (Private Placement Event)

  Telephone No.: (816) 691-8646

  Fax No.: (816) 691-5593

  geam@statestreetkc.com (preferred delivery method)

      and

A-7

--------------------------------------------------------------------------------



Back to Contents

  Hare & Co.

  The Bank of New York

  Insurance Trust & Escrow Unit

  101 Barclay Street, 8 West

  New York, NY 10286

  Ref: UFLIC/FRLVVA, Account #368852, PPN 105340 A* 4, Brandywine Operating
Partnership, L.P., 4.34% Senior Notes due December 14, 2008, principal, interest
or premium

      P&I Contact: Aldrin Bayne – (212) 815-5384

All other notices and communications to be addressed as first provided above.

If available, an electronic copy is additionally requested. Please send to the
following email address:

  GNW.privateplacements@genworth.com

Name of Nominee in which Notes are to be issued: HARE & CO.

Taxpayer I.D. Number: 31-0252460

A-8

--------------------------------------------------------------------------------



Back to Contents

NAME AND ADDRESS OF PURCHASER   PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED           GE REINSURANCE CORPORATION   $4,500,000   c/o
Genworth Financial       Account: GE Reinsurance – General Fund PP (GRGPP)      
601 Union Street, Suite 2200       Seattle, Washington 98101       Attention:
Private Placements (Investment Dept.)       Telephone: (206) 516-4515      
Facsimile: (206) 516-4578      

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

  JP Morgan Chase Bank

  SWIFT Code: ___________

  ABA #021-000-021   A/C 9009002859   Bond Interest

  Ref: GE Reinsurance – General Fund PP (GRGPP) and Account #G10191, PPN 105340
A* 4, Brandywine Operating Partnership, L.P., 4.34% Senior Notes due December
14, 2008, principal, interest or premium

Notices

Address for all notices relating to payments and written confirmation of each
such payment, including interest payments, redemptions, premiums, make wholes,
and fees to be addressed as first provided above with a copy to:

  State Street

  Account: GE Reinsurance – General Fund PP (GRGPP)

  801 Pennsylvania

  Kansas City, MO 64105

  Attn: Todd Chism

  Telephone No.: (816) 871-4221

  Fax No.: (816) 871-4142

  geam@statestreetkc.com (preferred delivery method)

      and

A-9

--------------------------------------------------------------------------------



Back to Contents

  JPMorgan Chase Bank

  Attn: Private Placements

  Account: GE Reinsurance – General Fund PP (GRGPP)

  14201 Dallas Parkway – 13th Floor

  Dallas, TX 75254

  Fax No.: (469) 477-1904

All other notices and communications to be addressed as first provided above.

If available, an electronic copy is additionally requested. Please send to the
following email address:

  GNW.privateplacements@genworth.com

Name of Nominee in which Notes are to be issued: CUDD & CO.

Taxpayer I.D. Number: 36-2667627

A-10

--------------------------------------------------------------------------------



Back to Contents

NAME AND ADDRESS OF PURCHASER   PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED
          MEDICAL PROTECTIVE COMPANY   $4,500,000   c/o Genworth Financial      
Account: Medical Protective General Fund PP (MPGPP)       601 Union Street,
Suite 2200       Seattle, Washington 98101       Attention: Private Placements
(Investment Dept.)       Telephone: (206) 516-4515       Facsimile: (206)
516-4578      

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

  JPMorgan Chase Bank

  SWIFT Code: ___________

  ABA #021-000-021   A/C 9009002859   Bond Interest

  Ref: Medical Protective General Fund PP (MPGPP)and Account #G10183, PPN 105340
A* 4, Brandywine Operating Partnership, L.P., 4.34% Senior Notes due December
14, 2008, principal, interest or premium

Notices

Address for all notices relating to payments and written confirmation of each
such payment, including interest payments, redemptions, premiums, make wholes,
and fees to be addressed as first provided above with a copy to:

  State Street

  Account: Medical Protective General Fund PP (MPGPP)

  801 Pennsylvania

  Kansas City, MO 64105

  Attn: Todd Chism

  Telephone No.: (816) 871-4221

  Fax No.: (816) 871-4142

  geam@statestreetkc.com (preferred delivery method)

      and

A-11

--------------------------------------------------------------------------------



Back to Contents

  JPMorgan Chase Bank

  Attn: Private Placements

  Account: Medical Protective General Fund PP (MPGPP)

  14201 Dallas Parkway – 13th Floor

  Dallas, TX 75254

  Fax No.: (469) 477-1904

All other notices and communications to be addressed as first provided above.

If available, an electronic copy is additionally requested. Please send to the
following email address:

  GNW.privateplacements@genworth.com

Name of Nominee in which Notes are to be issued: CUDD & CO.

Taxpayer I.D. Number: 35-0506406

A-12

--------------------------------------------------------------------------------



Back to Contents

NAME AND ADDRESS OF PURCHASER   PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED           FEDERAL HOME LIFE INSURANCE COMPANY   $2,000,000
  c/o Genworth Financial       Account: Federal Home Life Insurance Company    
  601 Union Street, Suite 2200       Seattle, Washington 98101       Attention:
Private Placements       Telephone: (206) 516-4515       Facsimile: (206)
516-4578      

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

  Hare & Co.

  The Bank of New York

  ABA #021000018

  Account Number/Beneficiary: GLA111566

  SWIFT Code: IRVTBEBB

  Bank to Bank Information: Federal Home Life Insurance Company, Account
#127924, PPN 105340 A* 4, Brandywine Operating Partnership, L.P., 4.34% Senior
Notes due December 14, 2008, principal, interest or premium

Notices

Address for all notices relating to payments and written confirmation of each
such payment, including interest payments, redemptions, premiums, make wholes,
and fees to be addressed as first provided above with a copy to:

  State Street

  Account: Federal Home Life Insurance Company

  801 Pennsylvania

  Kansas City, MO 64105

  Attn: Klaus Diem

  Telephone No.: (816) 691-8646

  Fax No.: (816) 691-5593

  geam@statestreetkc.com (preferred delivery method)

      and

A-13

--------------------------------------------------------------------------------



Back to Contents

  Hare & Co.

  The Bank of New York

  Income Collection Department

  P.O. Box 11203

  New York, NY 10286

  Attn: PP P&I Department

  Ref: Federal Home Life Insurance Company, Account #127924, PPN 105340 A* 4,
Brandywine Operating Partnership, L.P., 4.34% Senior Notes due December 14,
2008, principal, interest or premium    

  P&I Contact: Anthony Largo – (212) 437-6541

All other notices and communications to be addressed as first provided above.

If available, an electronic copy is additionally requested. Please send to the
following email address:

  GNW.privateplacements@genworth.com

Name of Nominee in which Notes are to be issued: HARE & CO.

Taxpayer I.D. Number: 35-0576390

A-14

--------------------------------------------------------------------------------



Back to Contents

NAME AND ADDRESS OF PURCHASER   PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED           METROPOLITAN LIFE INSURANCE COMPANY  
$17,000,000   1 MetLife Plaza       27-01 Queens Plaza North       Long Island
City, New York 11101      

Payments

All scheduled payments of principal and interest by wire transfer of immediately
available funds (identifying each payment as “Brandywine Operating Partnership,
L.P., 4.34% Senior Notes due December 14, 2008, PPN 105340 A* 4, principal,
interest or premium”) to:

  Bank Name:   JPMorgan Chase Bank     ABA Routing #:   021-000-021     Account
No:   002-2-410591     Account Name:   Metropolitan Life Insurance Company    
Ref:   Brandywine Operating Partnership, L.P., 4.34% Senior Notes due 2008      
     

  For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

Notices

All notices and communications to be addressed to:

  Metropolitan Life Insurance Company

  Investments, Private Placements

  10 Park Avenue

  Morristown, New Jersey 07962-1902

  Attention: Director

  Facsimile: (973) 355-4250

      With a copy OTHER than with respect to deliveries of financial statements
to:

      Metropolitan Life Insurance Company

  10 Park Avenue

  Morristown, New Jersey 07962-1902

  Attention: Chief Counsel–Securities Investments (PRIV)

  Facsimile: (973) 355-4338

Name of Nominee in which Notes are to be issued: NONE

Taxpayer I.D. Number: 13-5581829

A-15

--------------------------------------------------------------------------------



Back to Contents

NAME AND ADDRESS OF PURCHASER   PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED           METROPOLITAN TOWER LIFE INSURANCE COMPANY  
$3,000,000   c/o Metropolitan Life Insurance Company       1 MetLife Plaza      
27-01 Queens Plaza North       Long Island City, New York 11101      


Payments

All scheduled payments of principal and interest by wire transfer of immediately
available funds (identifying each payment as “Brandywine Operating Partnership,
L.P., 4.34% Senior Notes due December 14, 2008, PPN 105340 A* 4, principal,
interest or premium”) to:

  Bank Name:   JPMorgan Chase Bank     ABA Routing #:   021-000-021     Account
No:   002-1-072301     Account Name:   Metropolitan Tower Life Insurance Company
    Ref:   Brandywine Operating Partnership, L.P., 4.34% Senior Notes due 2008  

      For all payments other than scheduled payments of principal and interest,
the Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

Notices

All notices and communications to be addressed to:

  Metropolitan Tower Life Insurance Company

  c/o Metropolitan Life Insurance Company

  Investments, Private Placements

  10 Park Avenue

  Morristown, New Jersey 07962-1902

  Attention: Director

  Facsimile: (973) 355-4250

      With a copy OTHER than with respect to deliveries of financial statements
to:

      Metropolitan Tower Life Insurance Company

  c/o Metropolitan Life Insurance Company

  10 Park Avenue

  Morristown, New Jersey 07962-1902

  Attention: Chief Counsel–Securities Investments (PRIV)

  Facsimile: (973) 355-4338

Name of Nominee in which Notes are to be issued: NONE

Taxpayer I.D. Number: 13-3114906

A-16

--------------------------------------------------------------------------------



Back to Contents

NAME AND ADDRESS OF PURCHASER   PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED           METROPOLITAN INVESTORS USA INSURANCE COMPANY  
$3,000,000   c/o Metropolitan Life Insurance Company       1 MetLife Plaza      
27-01 Queens Plaza North       Long Island City, New York 11101      

Payments

All scheduled payments of principal and interest by wire transfer of immediately
available funds (identifying each payment as “Brandywine Operating Partnership,
L.P., 4.34% Senior Notes due December 14, 2008, PPN 105340 A* 4, principal,
interest or premium”) to:

  Bank Name:   JPMorgan Chase Bank     ABA Routing #:   021-000-021     Account
No:   002-2-431530     Account Name:   MetLife Investors USA Insurance Company  
  Ref:   Brandywine Operating Partnership, L.P., 4.34% Senior Notes due 2008  

      For all payments other than scheduled payments of principal and interest,
the Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

Notices

All notices and communications to be addressed to:

  MetLife Investors USA Insurance Company

  c/o Metropolitan Life Insurance Company

  Investments, Private Placements

  10 Park Avenue

  Morristown, New Jersey 07962-1902

  Attention: Director

  Facsimile: (973) 355-4250

      With a copy OTHER than with respect to deliveries of financial statements
to:

      MetLife Investors USA Insurance Company

  c/o Metropolitan Life Insurance Company

  10 Park Avenue

  Morristown, New Jersey 07962-1902

  Attention: Chief Counsel–Securities Investments (PRIV)

  Facsimile: (973) 355-4338

Name of Nominee in which Notes are to be issued: NONE

Taxpayer I.D. Number: 54-0696644

A-17

--------------------------------------------------------------------------------



Back to Contents

NAME AND ADDRESS OF PURCHASER   PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED           NEW ENGLAND LIFE INSURANCE COMPANY   $2,000,000
  c/o Metropolitan Life Insurance Company       1 MetLife Plaza       27-01
Queens Plaza North       Long Island City, New York 11101      

Payments

All scheduled payments of principal and interest by wire transfer of immediately
available funds (identifying each payment as “Brandywine Operating Partnership,
L.P., 4.34% Senior Notes due December 14, 2008, PPN 105340 A* 4, principal,
interest or premium”) to:

  Bank Name:   Citibank     ABA Routing #:   021-000-089     Account No:  
36858201     FFC A/C:   846116     For Credit to:   New England Life Insurance
Company  

      For all payments other than scheduled payments of principal and interest,
the Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

Notices

All notices and communications to be addressed to:

  New England Life Insurance Company

  c/o Metropolitan Life Insurance Company

  Investments, Private Placements

  10 Park Avenue

  Morristown, New Jersey 07962-1902

  Attention: Director

  Facsimile: (973) 355-4250

      With a copy OTHER than with respect to deliveries of financial statements
to:

      New England Life Insurance Company

  c/o Metropolitan Life Insurance Company

  10 Park Avenue

  Morristown, New Jersey 07962-1902

  Attention: Chief Counsel–Securities Investments (PRIV)

  Facsimile: (973) 355-4338

Name of Nominee in which Notes are to be issued: Texas Life Insurance Company

Taxpayer I.D. Number: 04-2708937

A-18

--------------------------------------------------------------------------------



Back to Contents

NAME AND ADDRESS OF PURCHASER   PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED           PACIFIC LIFE INSURANCE COMPANY   $10,000,000  
700 Newport Center Drive       Newport Beach, California 92660-6397      
Attention: Securities Department       Telephone: (949) 219-3379      
Telefacsimile: (949) 219-5406      

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

  Mellon Trust of New England

  ABA #0110-0123-4

  DDA 125261

  Attention: MBS Income CC: 1253

  A/C Name: Pacific Life General Account/PLCF 1810132

  Regarding: Brandywine Operating Partnership, L.P., 4.34% Senior Notes due
December 14, 2008; PPN 105340 A* 4

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments and written confirmation of each such payment,
to be addressed:

  Mellon Trust

  Attention: Pacific Life Accounting Team

  Three Mellon Bank Center

  AIM # 153-3610

  Pittsburgh, Pennsylvania 15259

  Telefacsimile: (412) 236-7529       and    

  Pacific Life Insurance Company

  Attention: Securities Administration – Cash Team

  700 Newport Center Drive

  Newport Beach, California 92660-6397

  Telefacsimile: (949) 640-4013

Name of Nominee in which Notes are to be issued: Mac & Co.

Taxpayer I.D. Number: 95-1079000

A-19

--------------------------------------------------------------------------------



Back to Contents

DEFINED TERMS

     As used herein, the following terms have the respective meanings set forth
below or set forth in the Section hereof following such term:

     “Acquired Indebtedness” shall mean Indebtedness of a Person (a) existing at
the time such Person becomes a Subsidiary or (b) assumed in connection with the
acquisition of assets from such Person, in each case, other than Indebtedness
incurred in connection with, or in contemplation of, such Person becoming a
Subsidiary or such acquisition. Acquired Indebtedness shall be deemed to be
incurred on the date of the related acquisition of assets from any Person or the
date on which the acquired Person becomes a Subsidiary.

     “Affiliate” shall mean, with respect to a specified Person, any other
Person directly or indirectly controlling or controlled by or under direct or
indirect common control with such specified Person. For the purposes of this
definition, “control,” when used with respect to any specified Person, means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting Securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

     “Annual Debt Service Charge” shall mean, for any period, the aggregate
interest expense (including, without limitation, the interest component of
rentals on capitalized leases and letter of credit fees, commitment fees and
other similar financial charges) for such period in respect of, and the
amortization during such period of any original issue discount of, Indebtedness
of the Issuer and its Subsidiaries.

     “Anti-Terrorism Order” shall mean Executive Order No. 13,224 of September
24, 2001, Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079
(2001), as amended.

     “Bank Credit Agreement” shall mean (a) that certain Credit Agreement dated
as of May 24, 2004, as amended by that certain Amendment No. 1 to Credit
Agreement dated as of September 10, 2004, among the Parent Guarantor and the
Issuer, as borrowers, JPMorgan Chase Bank, as administrative agent, swing lender
and issuing lender, Bank of America, N.A., as syndication agent and issuing
lender, Citicorp, North America, Inc., Wells Fargo Bank, National Association
and Wachovia Bank, National Association, as co-documentation agents, and the
several lenders from time to time parties thereto, as the same may from time to
time be amended, amended and restated, supplemented, restated or otherwise
modified from time to time and (b) any successor credit agreement or credit
agreements thereto (whether by renewal, replacement, refinancing, or otherwise)
that is a principal credit agreement of the Issuer or the Parent Guarantor
(taking into account, for purposes of determining whether a successor credit
agreement is a principal credit agreement, the maximum principal amount
available to be borrowed thereunder and under each other successor credit
agreement, the recourse nature of the agreement, and such other factors as the
Constituent Companies deem reasonable in light of the circumstances), provided,
that, if the Constituent Companies determine that any successor credit agreement
is not a principal credit agreement, then the Constituent Companies shall,
within 10 days of the effective date of such successor credit agreement, notify
each of the holders of the Notes of such determination and the basis thereof,
and, unless the Required Holders shall have objected to such determination, such
successor credit agreement shall be considered not to be a principal credit
agreement for purposes of this definition.

SCHEDULE B
(to Note Purchase Agreement)

B-1

--------------------------------------------------------------------------------



Back to Contents

     “Business Day” shall mean (a) for the purposes of Section 9.6 only, any day
other than a Saturday, a Sunday or a day on which commercial banks in New York,
New York are required or authorized to be closed, and (b) for the purposes of
any other provision of this Agreement, any day other than a Saturday, a Sunday
or a day on which commercial banks in Philadelphia, Pennsylvania or New York,
New York are required or authorized to be closed.

     “Closing” is defined in Section 3.

     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.

     “Confidential Information” is defined in Section 22.

     “Consolidated Income Available for Debt Service” shall mean, for any
period, Earnings from Operationsof the Issuer and its Subsidiaries for such
period plus amounts which have been deducted, and minus amounts which have been
added, for the following (without duplication) for such period: (a) Annual Debt
Service Charge of the Issuer and its Subsidiaries, (b) provision for taxes of
the Issuer and its Subsidiaries based on income, (c) provisions for gains and
losses on properties and depreciation and amortization, (d) increases in
deferred taxes and other non-cash items, (e) depreciation and amortization with
respect to interests in joint venture and partially owned entity investments,
(f) the effect of any charge resulting from a change in accounting principles in
determining Earnings from Operations for such period and (g) amortization of
deferred charges.

     “Constituent Companies” or “Constituent Company” are defined in the first
paragraph of this Agreement.

     “Contributor Guaranty” is defined in Section 2.2.

     “Contributor” shall mean TRC Associates Limited Partnership, a Delaware
limited partnership.

     “Default” shall mean an event or condition the occurrence or existence of
which would, with the lapse of time or the giving of notice or both, become an
Event of Default.

     “Default Rate” shall mean that rate of interest that is the greater of (a)
2.00% per annum above the rate of interest stated in clause (a) of the first
paragraph of the Notes or (b) 2.00% over the rate of interest publicly announced
by JPMorgan Chase Bank in New York, New York as its “base” or “prime” rate.

     “Disclosure Documents” is defined in Section 6.3.

     “Earnings from Operations” shall mean, for any period, net income or loss
of the Issuer and its Subsidiaries, excluding (a) provisions for gains and
losses on sales of investments or joint ventures; (b) provisions for gains and
losses on disposition of discontinued operations; (c) extraordinary and
non-recurring items; and (d) impairment charges and property valuation losses,
in each case, as reflected in the consolidated financial statements of the
Issuer and its Subsidiaries for such period determined in accordance with GAAP.

B-2

--------------------------------------------------------------------------------



Back to Contents

     “Electronic Delivery” is defined in Section 8.1(a).

     “Encumbrance” shall mean any mortgage, encumbrance, charge, pledge or
security interest of any kind.

      “Environmental Laws” shall mean any and all federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including but
not limited to those related to Hazardous Materials.

     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that is treated as a single employer together with the Issuer or
the Parent Guarantor, as applicable, under Section 414 of the Code.

     “Event of Default” is defined in Section 13.

     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

     “Form 10-K” is defined in Section 8.1(b).

     “Form 10-Q” is defined in Section 8.1(a).

     “Funding Date” is defined in Section 3.

     “GAAP” shall mean generally accepted accounting principles as in effect
from time to time in the United States of America.

     “Governmental Authority” shall mean

(a)     the government of

              (1)     the United States of America or any State or other
political subdivision thereof, or

              (2)     any other jurisdiction in which a Constituent Company or
any of its Subsidiaries conducts all or any part of its business, or which
asserts jurisdiction over any properties of a Constituent Company or any of its
Subsidiaries, or

B-3

--------------------------------------------------------------------------------



Back to Contents

(b)     any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

     “Guarantors” shall mean, collectively, the Parent Guarantor and the
Subsidiary Guarantors.

     “Guaranty” shall mean any guaranty of payment of the Notes and any other
obligations of the Issuer by a Guarantor pursuant to Section 12 or the
Subsidiary Guaranty Agreement.

     “Hazardous Material” shall mean any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage, or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

     “holder” shall mean, with respect to any Note, the Person in whose name
such Note is registered in the register maintained by the Issuer pursuant to
Section 15.1.

     “Indebtedness’’ shall mean, with respect to the Issuer or any of its
Subsidiaries (without duplication) any indebtedness of the Issuer or any of its
Subsidiaries, (a) in respect of borrowed money, (b) evidenced by bonds, notes,
debentures or similar instruments, (c) secured by any Encumbrance existing on
property owned by the Issuer or any of its Subsidiaries, (d) consisting of
letters of credit or amounts representing the balance deferred and unpaid of the
purchase price of any property, except any such balance that constitutes an
accrued expense or trade payable, or (e) consisting of capitalized leases, and
also includes, to the extent not otherwise included, any obligation by the
Issuer or any of its Subsidiaries to be liable for, or to pay, as obligor,
guarantor or otherwise (other than for purposes of collection in the ordinary
course of business), indebtedness of another Person (other than the Issuer or
its Subsidiaries); it being understood that indebtedness shall be deemed to be
incurred by the Issuer or any of its Subsidiaries whenever it or that Subsidiary
creates, assumes, guarantees or otherwise becomes liable in respect thereof.
Indebtedness of any Subsidiary of the Issuer existing prior to the time it
became a Subsidiary of the Issuer shall be deemed to be incurred at the time
that Subsidiary becomes a Subsidiary of the Issuer; and Indebtedness of a Person
existing prior to a merger or consolidation of that Person with the Issuer or
any of its Subsidiaries in which that Person is the successor to the Issuer or
that Subsidiary shall be deemed to be incurred upon the consummation of that
merger or consolidation. Notwithstanding the preceding sentences of this
definition, the term “Indebtedness” shall not include any indebtedness that had
been the subject of an “in substance” defeasance in accordance with GAAP.

     “Indenture” shall mean that certain Indenture dated as of October 22, 2004
among the Issuer, as issuer, the Parent Guarantor, as parent guarantor, certain
subsidiaries of the Issuer, as subsidiary guarantors, and The Bank of New York,
as trustee, as the same may from time to time be amended, amended and restated,
supplemented, restated or otherwise modified from time to time.

B-4

--------------------------------------------------------------------------------



Back to Contents

     “INHAM Exemption” is defined in Section 7.2(e).

     “Intercompany Indebtedness” shall mean Indebtedness to which the only
parties are the Issuer, any of the Guarantors and any of their respective
Subsidiaries (but only so long as such Indebtedness is held solely by any of the
Issuer, any of the Guarantors and any of their respective Subsidiaries) that is
subordinate in right of payment to the Notes.

     “Issuer” shall mean Brandywine Operating Partnership, L.P., a limited
partnership organized under the laws of the State of Delaware, or any successor
that becomes such in the manner prescribed in Section 11.3(a).

     “Make-Whole Amount” is defined in Section 9.6.

     “Material” shall mean material in relation to the business, operations,
affairs, financial condition, assets, properties, or prospects of the Parent
Guarantor and its Subsidiaries (including the Issuer), taken as a whole.

     “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Parent Guarantor and its Subsidiaries (including the Issuer), taken as a whole,
or (b) the ability of either Constituent Company to perform its obligations
under this Agreement and, in the case of the Issuer, the Notes, (c) the ability
of the Subsidiary Guarantors, taken as a whole, to perform their obligations
under the Subsidiary Guaranty Agreement or (d) the validity or enforceability of
this Agreement, the Subsidiary Guaranty Agreement or the Notes.

     “Memorandum” is defined in Section 6.3.

     “Multi-employer Plan” shall mean any Plan that is a “multiemployer plan”
(as such term is defined in Section 4001(a)(3) of ERISA).

     “NAIC” shall mean the National Association of Insurance Commissioners or
any successor thereto.

     “NAIC Annual Statement” is defined in Section 7.2(a).

     “Notes” is defined in Section 1.

     “Obligations” is defined in Section 12.1.

     “Officer’s Certificate” shall mean a certificate of a Senior Financial
Officer or of any other officer of the Issuer or the Parent Guarantor, as
applicable, whose responsibilities extend to the subject matter of such
certificate.

     “Opinion of Counsel” shall mean a written opinion of counsel, who may be an
employee of or counsel to the Issuer or the Parent Guarantor, as the case may
be; provided that in the case of Opinion of Counsel to be delivered pursuant to
Section 11.3, “Opinion of Counsel” shall mean a written opinion of nationally
recognized independent counsel (or other independent counsel reasonably
satisfactory to the Required Holders).

B-5

--------------------------------------------------------------------------------



Back to Contents

     “Parent Guarantor” shall mean Brandywine Realty Trust, a real estate
investment trust organized under the laws of the State of Maryland, or any
successor that becomes such in the manner provided for in Section 11.3(c).

     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

     “Person” shall mean an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization, business
entity or Governmental Authority.

     “Plan” shall mean an “employee benefit plan” (as defined in Section 3(3) of
ERISA) subject to Title I of ERISA that is or, within the preceding five years,
has been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by a Constituent
Company or any of its ERISA Affiliates or with respect to which a Constituent
Company or any of its ERISA Affiliates may have any liability.

     “property” or “properties” shall mean, unless otherwise specifically
limited, real or personal property of any kind, tangible or intangible, choate
or inchoate.

     “PTE” is defined in Section 7.2(a)

     “Purchaser” is defined in the first paragraph of this Agreement.

     “Qualified Institutional Buyer” shall mean any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

     “QPAM Exemption” is defined in Section 7.2(d).

     “Related Fund” shall mean, with respect to any holder of any Note, any fund
or entity that (a) invests in Securities or bank loans and (b) is advised or
managed by such holder, the same investment advisor as such holder or by an
Affiliate of such holder or such investment advisor.

     “Required Holders” shall mean, at any time, the holders of more than 50% in
aggregate principal amount of the Notes at the time outstanding (exclusive of
Notes then owned by a Constituent Company or any of its Affiliates).

     “Responsible Officer” shall mean any Senior Financial Officer and any other
officer of the Issuer or the Parent Guarantor, as applicable, with
responsibility for the administration of the relevant portion of this Agreement.

     “SEC” shall mean the Securities and Exchange Commission of the United
States, or any successor thereto.

     “Securities” or “Security” shall have the meaning specified in Section 2(1)
of the Securities Act.

B-6

--------------------------------------------------------------------------------



Back to Contents

     “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.

     “Senior Financial Officer” shall mean the chief financial officer,
principal accounting officer, treasurer or comptroller of the Issuer or the
Parent Guarantor, as applicable.

     “Significant Holder” shall mean (a) any Purchaser of a Note, (b) any holder
of a Note holding (together with one or more of its Affiliates) more than
$2,000,000 of the aggregate principal amount of the Notes then outstanding, (c)
any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form and (d) any Related Fund of any holder of any Note.

     “Significant Subsidiary” shall mean any Subsidiary of the Issuer which is a
“significant subsidiary” (as defined in Article I, Rule 1-02 of Regulation S-X,
promulgated under the Securities Act).

     “Subsidiary” shall mean, as to any Person, (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time, any class or classes of stock of
such corporation shall have or might have voting power by reason of the lapse of
time or the happening of any contingency) is at the time owned by such Person
directly or indirectly through its Subsidiaries, and (b) any partnership,
association, joint venture, limited liability company, trust or other entity in
which such Person directly or indirectly through its Subsidiaries has more than
a 50% equity interest or 50% Capital Percentage at any time. For the purpose of
this definition, “Capital Percentage” shall mean, with respect to the interest
of a Constituent Company or one of its Subsidiaries in any partnership,
association, joint venture, limited liability company, trust or other entity,
the percentage interest of such partnership, association, joint venture, limited
liability company, trust or other entity based on the aggregate amount of net
capital contributed by such Constituent Company or such Subsidiary in such
partnership, association, joint venture, limited liability company, trust or
other entity at the time of determination relative to all capital contributions
made in such partnership, association, joint venture, limited liability company,
trust or other entity at such time of determination.

     “Subsidiary Guarantor” shall mean each Subsidiary of the Issuer that is, as
of the date of this Agreement, a party to the Subsidiary Guaranty Agreement and
any Subsidiary that is required in the future to guaranty the Notes under the
terms of Section 10.8(a) of this Agreement; provided, however, that, in the
event any Subsidiary Guarantor is released pursuant to Section 10.8(b), such
entity shall no longer be deemed a “Subsidiary Guarantor.”

     “Subsidiary Guaranty Agreement” is defined in Section 2.2.

     “SVO” shall mean the Securities Valuation Office of the NAIC or any
successor to such Office.

     “Total Assets” shall mean, as of any date, the sum of (a) the Undepreciated
Real Estate Assets and (b) all other assets of the Issuer and its Subsidiaries
determined in accordance with GAAP (but excluding accounts receivable and
intangibles).

B-7

--------------------------------------------------------------------------------



Back to Contents

     “Total Unencumbered Assets” shall mean, as of any date, the sum of (a)
those Undepreciated Real Estate Assets not subject to an Encumbrance for
borrowed money and (b) all other assets of the Issuer and its Subsidiaries not
subject to an Encumbrance for borrowed money, determined in accordance with GAAP
(but excluding accounts receivable and intangibles).

     “Undepreciated Real Estate Assets” shall mean, as of any date, the cost
(original cost plus capital improvements) of real estate assets of the Issuer
and its Subsidiaries on such date, before depreciation and amortization,
determined on a consolidated basis in accordance with GAAP.

     “Unsecured Indebtedness” shall mean Indebtedness which is not secured by
any Encumbrance upon any of the properties of the Issuer or any of its
Subsidiaries.

     “USA Patriot Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

B-8

--------------------------------------------------------------------------------



Back to Contents

FORM OF NOTE

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR QUALIFIED UNDER ANY STATE
SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED FOR SALE OR SOLD IN THE
ABSENCE OF SUCH REGISTRATION OR QUALIFICATION OR AN EXEMPTION THEREFROM UNDER
THE ACT OF ANY APPLICABLE STATE SECURITIES LAWS.

EACH HOLDER OF THIS NOTE IS DEEMED, BY ITS ACCEPTANCE HEREOF, TO HAVE (i) AGREED
TO THE CONFIDENTIALITY PROVISIONS SET FORTH IN SECTION 22 OF THE NOTE PURCHASE
AGREEMENT AND (ii) MADE THE REPRESENTATIONS SET FORTH IN SECTION 7 OF THE NOTE
PURCHASE AGREEMENT.

BRANDYWINE OPERATING PARTNERSHIP, L.P.

4.34% Senior Note due December 14, 2008

No. R-_______ ___________, 20__ $____________ PPN 105340 A* 4

     FOR VALUE RECEIVED, the undersigned, BRANDYWINE OPERATING PARTNERSHIP, L.P.
(herein called the “Issuer”), a limited partnership organized and existing under
the laws of the State of Delaware, hereby promises to pay to ________________,
or registered assigns, the principal sum of ________________ Dollars (or so much
thereof as shall not have been prepaid) on December 14, 2008, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 4.34% per annum from the date hereof,
payable semiannually, on the fourteenth day of June and December in each year,
commencing with the June 14th or December 14th next succeeding the date hereof,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law, at a rate per annum from time to time equal to the
greater of (1) 6.34% or (2) 2.00% over the rate of interest publicly announced
by JPMorgan Chase Bank from time to time in New York, New York as its “base” or
“prime” rate, on any overdue payment of interest and, during the continuance of
an Event of Default, on the unpaid balance hereof and on any overdue payment of
any Make-Whole Amount, payable semiannually as aforesaid (or, at the option of
the registered holder hereof, on demand).

     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of JPMorgan Chase Bank in New York, New York or
at such other place as the Issuer shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.

     This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement dated as of November 15, 2004 (as
from time to time amended, the “Note Purchase Agreement”), among the Issuer,
Brandywine Realty Trust, a real estate investment trust organized under the laws
of the State of Maryland, and the respective Purchasers named therein and is
entitled to the benefits thereof. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.

EXHIBIT 1
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------



Back to Contents

     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Issuer may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Issuer will not be affected by any notice to the
contrary.

     This Note is subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

     If an Event of Default occurs and is continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

     This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice of law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

 

BRANDYWINE OPERATING PARTNERSHIP, L.P.

By: Brandywine Realty Trust


By _________________________________
       Its ______________________________

   

E-1-2

--------------------------------------------------------------------------------



 

Execution Copy













SUBSIDIARY GUARANTY AGREEMENT











Dated as of December 14, 2004











Re: $113,000,000 4.34% Senior Notes due December 14, 2008   of   Brandywine
Operating Partnership, L.P.





 





 

TABLE OF CONTENTS

SECTION 1.   Definitions 2         SECTION 2.   Guaranty 2         SECTION 3.  
Waiver of Defenses 3         SECTION 4.   Guaranty of Payment 3         SECTION
5.   Guaranty Unconditional 3         SECTION 6.   Reinstatement 4        
SECTION 7.   Payment on Demand 4         SECTION 8.   Stay of Acceleration 4    
    SECTION 9.   Costs of Enforcement 4         SECTION 10.   No Subrogation 4  
      SECTION 11.   Marshalling 5         SECTION 12.   Consideration 5        
SECTION 13.   Representations and Warranties of the Guarantors 5         SECTION
14.   Amendments, Waivers and Consents 6         SECTION 15.   Notices 8        
SECTION 16.   Miscellaneous 8         Exhibit A — Guaranty Supplement  

 

--------------------------------------------------------------------------------



Back to Contents

SUBSIDIARY GUARANTY AGREEMENT

Re:    $113,000,000 4.34% Senior Notes due December 14, 2008
of
Brandywine Operating Partnership, L.P.

     This Subsidiary Guaranty Agreement dated as of December 14, 2004 (this
“Guaranty”) is entered into on a joint and several basis by each of the
undersigned, together with any entity that may become a party hereto by
execution and delivery of a Guaranty Supplement in substantially the form set
forth as Exhibit A hereto (a “Guaranty Supplement”) (which parties, for so long
as they remain obligated hereunder, are hereinafter referred to individually as
a “Guarantor” and collectively as the “Guarantors”).

RECITALS

     A. Each Guarantor is (1) a direct or indirect wholly-owned Subsidiary of
Brandywine Operating Partnership, L.P., a limited partnership organized under
the laws of the State of Delaware (the “Issuer”; the Issuer and Brandywine
Realty Trust, a real estate investment trust organized under the laws of the
State of Maryland (the “Parent Guarantor”) are collectively referred to herein
as the “Constituent Companies”) or (2) a direct or indirect Subsidiary of the
Issuer the ownership of which is described on Schedule 1 hereto.

     B. The Constituent Companies have entered into a Note Purchase Agreement
dated as of November 15, 2004 (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Note Purchase Agreement”)
among the Issuer, the Parent Guarantor and each of the institutional investors
named on Schedule A attached to said Note Purchase Agreement (the “Note
Purchasers”), providing for, among other things, the issue and sale by the
Issuer to the Note Purchasers of $113,000,000 aggregate principal amount of its
4.34% Senior Notes due December 14, 2008 (the “Notes”). The Note Purchasers
together with their respective successors and assigns are collectively referred
to herein as the “Holders.”

     C. The Note Purchasers have required as a condition of their purchase of
the Notes that the Constituent Companies cause each of the undersigned to enter
into this Guaranty and, as set forth in Section 10.8(a)(1) of the Note Purchase
Agreement, to cause each Subsidiary that becomes a co-obligor or guarantor of
any obligations existing under the Bank Credit Agreement or the Indenture (each
as defined in the Note Purchase Agreement) to enter into a Guaranty Supplement,
and the Constituent Companies have agreed to cause each of the undersigned to
execute this Guaranty and to cause each Subsidiary that becomes a co-obligor or
guarantor of any obligations under the Bank Credit Agreement or the Indenture to
execute a Guaranty Supplement, in each case in order to induce the Note
Purchasers to purchase the Notes and thereby benefit the Constituent Companies
and their Subsidiaries by providing funds to the Issuer for the purposes
described in Section 6.14 of the Note Purchase Agreement.

     Now, therefore, as required by Section 5.4(a) of the Note Purchase
Agreement and in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency whereof are hereby acknowledged, each
Guarantor does hereby covenant and agree, jointly and severally, as follows:

 

--------------------------------------------------------------------------------



Back to Contents

SECTION 1.     DEFINITIONS.

     Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement unless otherwise defined herein.

SECTION 2.     GUARANTY.

     (a) Each Guarantor jointly and severally hereby fully, unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, to each
Holder the full and punctual payment when due, whether at maturity, by
acceleration, by redemption or otherwise, of the principal of, Make-Whole
Amount, if any, and interest (including any interest accruing after the
commencement of any proceeding in bankruptcy and any additional interest that
would accrue but for the commencement of such proceeding) on the Notes and all
other obligations of the Issuer under the Note Purchase Agreement (all the
foregoing being hereinafter collectively called the “Obligations”). Each
Guarantor further agrees (to the extent permitted by applicable law) that the
Obligations may be extended or renewed, in whole or in part, without notice or
further assent from it, and that it shall remain bound under this Guaranty
notwithstanding any extension or renewal of any Obligation.

     (b) To the extent that any Guarantor shall make a payment hereunder (a
“Payment”) which, taking into account all other Payments previously or
concurrently made by any of the other Guarantors, exceeds the amount which such
Guarantor would otherwise have paid if each Guarantor had paid the aggregate
obligations satisfied by such Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as hereinafter defined) in effect immediately prior to such
Payment bore to the Aggregate Allocable Amount (as hereinafter defined) of all
of the Guarantors in effect immediately prior to the making of such Payment,
then such Guarantor shall be entitled to contribution and indemnification from,
and be reimbursed by, each of the other Guarantors for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Payment; provided that each Guarantor covenants and
agrees that such right of contribution and indemnification and any and all
claims of such Guarantor against any other Guarantor, any endorser or against
any of their property shall be junior and subordinate in right of payment to the
prior indefeasible final payment in cash in full of all of the Notes and
satisfaction by the Issuer of its obligations under the Note Purchase Agreement
and by the Guarantors of their obligations under this Guaranty and the
Guarantors shall not take any action to enforce such right of contribution and
indemnification, and the Guarantors shall not accept any payment in respect of
such right of contribution and indemnification, until all of the Notes and all
amounts payable by the Guarantors hereunder have indefeasibly been finally paid
in cash in full and all of the obligations of the Issuer under the Note Purchase
Agreement and of the Guarantors under this Guaranty have been satisfied

     As of any date of determination, (1) the “Allocable Amount” of any
Guarantor shall be equal to the maximum amount which could then be claimed by
the Holders under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the United States Bankruptcy Code
(11 U.S.C. Sec. 101 et. seq.) or under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common
law; and (2) the “Aggregate Allocable Amount” shall be equal to the sum of each
Guarantor’s Allocable Amount.

-2-

--------------------------------------------------------------------------------



Back to Contents

     This clause (b) is intended only to define the relative rights of the
Guarantors, and nothing set forth in this clause (b) is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts to the Holders as and when the same shall become due and payable in
accordance herewith.

     Each Guarantor acknowledges that the rights of contribution and
indemnification hereunder shall constitute an asset in favor of any Guarantor to
which such contribution and indemnification is owing.

SECTION 3.     WAIVER OF DEFENSES.

     Each Guarantor waives presentation to, demand of payment from and protest
to the Issuer of any of the Obligations and also waives notice of protest for
nonpayment. Each Guarantor waives notice of any default under the Note Purchase
Agreement, the Notes, any other agreement or the Obligations. The obligation of
each Guarantor hereunder shall not be affected by (a) the failure of any Holder
to assert any claim or demand or to enforce any right or remedy against the
Issuer or any other Person under the Note Purchase Agreement, this Guaranty, the
Notes or any other agreement or otherwise; (b) any extension or renewal of any
thereof; (c) any rescission, waiver, amendment or modification of any of the
terms or provisions of the Note Purchase Agreement, this Guaranty, the Notes or
any other agreement; (d) the release of any security held by any Holder for the
Obligations or any of them or (e) any change in the ownership of the Issuer.

SECTION 4.     GUARANTY OF PAYMENT.

     Each Guarantor further agrees that this Guaranty constitutes a guaranty of
payment when due (and not a guaranty of collection) and waives any right to
require that any resort be had by any Holder to any other Person or to any
security held for payment of the Obligations.

SECTION 5.     GUARANTY UNCONDITIONAL.

     The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than
payment of the Obligations in full), including any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to any defense of
setoff, counterclaim, recoupment or termination whatsoever or by reason of the
invalidity, illegality or unenforceability of the Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Guarantor herein shall not be discharged or impaired or otherwise affected by
the failure of any Holder to assert any claim or demand or to enforce any remedy
under the Note Purchase Agreement, this Guaranty, the Notes or any other
agreement, by any waiver or modification of any thereof, by any default, failure
or delay, willful or otherwise, in the performance of the Obligations, or by any
other act or thing or omission or delay to do any other act or thing which may
or might in any manner or to any extent vary the risk of such Guarantor or would
otherwise operate as a discharge of such Guarantor as a matter of law or equity.

-3-

--------------------------------------------------------------------------------



Back to Contents

SECTION 6.     REINSTATEMENT.

     Each Guarantor further agrees that this Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of the principal of, Make-Whole Amount, if any, or interest on any
of the Obligations is rescinded or must otherwise be restored by any Holder upon
the bankruptcy or reorganization of the Issuer or otherwise.

SECTION 7.     PAYMENT ON DEMAND.

     In furtherance of the foregoing and not in limitation of any other right
which any Holder has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Issuer to pay any of the Obligations when and as the
same shall become due, whether at maturity, by acceleration, by redemption or
otherwise, the Guarantors hereby promise to and shall, upon receipt of written
demand by any holder of the Notes, forthwith pay, or cause to be paid, in cash,
to the holders an amount equal to the sum of (a) the unpaid amount of such
Obligations then due and owing and (b) accrued and unpaid interest on such
Obligations then due and owing (but only to the extent not prohibited by
applicable law).

SECTION 8.     STAY OF ACCELERATION.

     Each Guarantor further agrees that, as between itself, on the one hand, and
the Holders, on the other hand, (a) the maturity of the Obligations guaranteed
hereby may be accelerated as provided in the Note Purchase Agreement for the
purposes of this Guaranty, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the Obligations
guaranteed hereby and (b) in the event of any such declaration of acceleration
of such Obligations, such Obligations (whether or not due and payable) shall
forthwith become due and payable by the Guarantors for the purposes of this
Guaranty.

SECTION 9.     COSTS OF ENFORCEMENT.

     Each Guarantor agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees) incurred by any Holder in enforcing any rights under
this Guaranty.

SECTION 10.     NO SUBROGATION.

     Notwithstanding any payment or payments made by a Guarantor hereunder, such
Guarantor shall not be entitled to be subrogated to any of the rights of any
Holder against the Issuer or any collateral security or guaranty or right of
offset held by any Holder for the payment of the Obligations, nor shall such
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Issuer or any other guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Holders by the Issuer on account of
the Obligations are paid in full. If any amount shall be paid to a Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by such Guarantor in trust
for the holders of the Notes, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the Holders
in the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Holders, if required), to be applied against the Obligations.

-4-

--------------------------------------------------------------------------------



Back to Contents

SECTION 11.     MARSHALLING.

     No Holder shall be under any obligation: (a) to marshal any assets in favor
of any Guarantor or in payment of any or all of the liabilities of the Issuer
under or in respect of the Notes and the Note Purchase Agreement or the
obligations of any Guarantor hereunder or (b) to pursue any other remedy that a
Guarantor may or may not be able to pursue itself and that may lighten any
Guarantor’s burden, any right to which each Guarantor hereby expressly waives.

SECTION 12.     CONSIDERATION.

     Each Guarantor has received, or shall receive, direct or indirect benefits
from the making of this Guaranty.

SECTION 13.     REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS.

     Each Guarantor represents and warrants to each Holder that:

     (a)    Such Guarantor is a corporation, limited liability company, limited
partnership or other legal entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation, limited liability company, limited
partnership or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on (1) the business, operations, affairs, financial condition,
assets or properties of the Issuer and its subsidiaries, taken as a whole, or
(2) the ability of such Guarantor to perform its obligations under this Guaranty
or (3) the validity or enforceability of this Guaranty (herein in this
Section 13, a “Material Adverse Effect”). Such Guarantor has the corporate,
limited liability company, limited partnership or other power and authority to
own or hold under lease the properties it purports to own or hold under lease,
to transact the business it transacts and proposes to transact, to execute and
deliver this Guaranty and to perform the provisions hereof.

     (b)    Each subsidiary of such Guarantor is a corporation, limited
liability company, limited partnership or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation, limited liability
company, limited partnership or other legal entity and is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each subsidiary of such Guarantor has the
corporate, limited liability company, limited partnership or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.

     (c)    This Guaranty has been duly authorized by all necessary action on
the part of such Guarantor, and this Guaranty constitutes a legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms, except as such enforceability may be limited by
(1) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

-5-

--------------------------------------------------------------------------------



Back to Contents

     (d)    The execution, delivery and performance by such Guarantor of this
Guaranty will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of such Guarantor or any of its subsidiaries under any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, organizational document or
any other agreement or instrument to which such Guarantor or any of its
subsidiaries is bound or by which such Guarantor or any of its subsidiaries or
any of their respective properties may be bound or affected, (2) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to such Guarantor or any of its subsidiaries or (3) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to such Guarantor or any of its subsidiaries.

     (e)    No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Guaranty.

     (f)    Neither such Guarantor nor any of its subsidiaries is subject to
regulation under the Investment Company Act of 1940, as amended, the Public
Utility Holding Company Act of 1935, as amended, the ICC Termination Act of
1995, as amended, or the Federal Power Act, as amended.

     (g)    Such Guarantor is solvent, has capital not unreasonably small in
relation to its business or any contemplated or undertaken transaction and has
assets having a value both at fair valuation and at present fair salable value
greater than the amount required to pay its debts as they become due and greater
than the amount that will be required to pay its probable liability on its
existing debts as they become absolute and matured. Such Guarantor does not
intend to incur, or believe or should have believed that it will incur, debts
beyond its ability to pay such debts as they become due. Such Guarantor will not
be rendered insolvent by the execution and delivery of, and performance of its
obligations under, this Guaranty. Such Guarantor does not intend to hinder,
delay or defraud its creditors by or through the execution and delivery of, or
performance of its obligations under, this Guaranty.

     (h)    The obligations of such Guarantor under this Guaranty rank at least
pari passu in right of payment with all other unsecured Indebtedness (actual or
contingent) of such Guarantor that is not expressed to be subordinate or junior
in rank to any other unsecured Indebtedness of such Guarantor including, without
limitation, all obligations of such Guarantor under any guaranty of Indebtedness
of any other Person.

SECTION 14.     AMENDMENTS, WAIVERS AND CONSENTS.

     (a)     This Guaranty may be amended, and the observance of any term hereof
may be waived (either retroactively or prospectively), with (and only with) the
written consent of each Guarantor and the Required Holders, except that (1) no
amendment or waiver of any of the provisions of Sections 3 through 13,
inclusive, or any defined term (as it is used therein), will be effective as to
any Holder unless consented to by such Holder in writing, and (2) no such
amendment or waiver may, without the written consent of each Holder, (i) change
the percentage of the principal amount of the Notes the Holders of which are
required to consent to any such amendment or waiver or (ii) amend Section 2 or
this Section 14. No consent of the Holders or the Guarantors shall be required
in connection with the execution and delivery of a Guaranty Supplement or other
addition of any additional Guarantor, and each Guarantor, by its execution and
delivery of this Guaranty (or Guaranty Supplement) consents to the addition of
each additional Guarantor. Upon fulfillment of the conditions set forth in
Section 10.8(b) of the Note Purchase Agreement (including without limitation
receipt by the Holders of the Officer’s Certificate described in such Section
10.8(b)) with respect to any Guarantor, such Guarantor shall be automatically
deemed discharged from its obligations hereunder, without any consent or other
action by any of the Holder, the Guarantors or the Constituent Companies and
shall no longer constitute a “Guarantor” hereunder.

-6-

--------------------------------------------------------------------------------



Back to Contents

     (b)    The Guarantors will provide each Holder (irrespective of the amount
of Notes then owned by it) with sufficient information, sufficiently far in
advance of the date a decision is required, to enable such Holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof. The Guarantors will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 14 to each Holder promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Holders. The Guarantors will deliver
executed copies of each executed Guaranty Supplement to each Holder promptly
following the date on which it is executed.

     (c)    No Guarantor will directly or indirectly pay or cause to be paid any
remuneration, whether by way of fee or otherwise, or grant any security, to any
Holder as consideration for or as an inducement to the entering into by such
Holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted, on the same terms, ratably to each Holder even if such Holder did not
consent to such waiver or amendment.

     (d)    Any amendment or waiver consented to as provided in this Section 14
applies equally to all Holders of Notes affected thereby and is binding upon
them and upon each future holder and upon the Guarantors. No such amendment or
waiver will extend to or affect any obligation, covenant or agreement not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Guarantors and any Holder nor any delay in exercising any
rights hereunder shall operate as a waiver of any rights of any Holder. As used
herein, the term “this Guaranty” and references thereto shall mean this Guaranty
as it may from time to time be amended or supplemented.

     (e)    Solely for the purpose of determining whether the Holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned by any Guarantor, the Issuer or any
of their respective subsidiaries or Affiliates shall be deemed not to be
outstanding.

-7-

--------------------------------------------------------------------------------



Back to Contents

SECTION 15.     NOTICES.

     All notices and communications provided for hereunder shall be in writing
and sent (a) by telefacsimile if the sender on the same day sends a confirming
copy of such notice by a recognized overnight delivery service (charges
prepaid), (b) by registered or certified mail with return receipt requested
(postage prepaid) or (c) by a recognized overnight delivery service (charges
prepaid). Any such notice must be sent:

       (1)    if to a Note Purchaser or its nominee, to such Note Purchaser or
its nominee at the address specified for such communications in Schedule A to
the Note Purchase Agreement, or at such other address as such Note Purchaser or
its nominee shall have specified to any Guarantor or the Issuer in writing,

       (2)    if to any other Holder, to such Holder at such address as such
Holder shall have specified to any Guarantor or the Issuer in writing, or

       (3)    if to any Guarantor, to such Guarantor c/o the Issuer at its
address set forth at the beginning of the Note Purchase Agreement to the
attention of the Chief Financial Officer, or at such other address as such
Guarantor shall have specified to the Holders in writing.

Notices under this Section 15 will be deemed given only when actually received.

SECTION 16.     MISCELLANEOUS.

     (a)    No remedy herein conferred upon or reserved to any Holder is
intended to be exclusive of any other available remedy or remedies, but each and
every such remedy shall be cumulative and shall be in addition to every other
remedy given under this Guaranty now or hereafter existing at law or in equity.
No delay or omission to exercise any right or power accruing upon any default,
omission or failure of performance hereunder shall impair any such right or
power or shall be construed to be a waiver thereof but any such right or power
may be exercised from time to time and as often as may be deemed expedient. In
order to entitle any Holder to exercise any remedy reserved to it under this
Guaranty, it shall not be necessary for such Holder to physically produce its
Note in any proceedings instituted by it or to give any notice, other than such
notice as may be herein expressly required.

     (b)    The Guarantors will pay all sums becoming due under this Guaranty by
the method and at the address specified for such purpose for such Holder, in the
case of a Holder that is a Note Purchaser, on Schedule A to the Note Purchase
Agreement or by such other method or at such other address as any Holder shall
have from time to time specified to the Guarantors or the Issuer on behalf of
the Guarantors in writing for such purpose, without the presentation or
surrender of this Guaranty or any Note.

     (c)    Any provision of this Guaranty that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

-8-

--------------------------------------------------------------------------------



Back to Contents

     (d)    If the whole or any part of this Guaranty shall be now or hereafter
become unenforceable against any one or more of the Guarantors for any reason
whatsoever or if it is not executed by any one or more of the Guarantors, this
Guaranty shall nevertheless be and remain fully binding upon and enforceable
against each other Guarantor as if it had been made and delivered only by such
other Guarantors.

     (e)    This Guaranty shall be binding upon each Guarantor and its
successors and assigns and shall inure to the benefit of each Holder and its
successors and assigns so long as its Notes remain outstanding and unpaid. If
any Guarantor enters into any consolidation or merger, pursuant to which such
Guarantor is not the surviving entity (the “Successor Corporation”), the
Successor Corporation, if not already a Guarantor, shall execute and deliver to
each Holder its assumption of the due and punctual performance and observance of
each covenant and condition of this Guaranty (pursuant to such agreements and
instruments as shall be reasonably satisfactory to the Required Holders).

     (f)    This Guaranty may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

     (g)    This Guaranty shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

     (h)    (1) Each Guarantor irrevocably submits to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Guaranty. To the fullest extent permitted by applicable
law, each Guarantor irrevocably waives and agrees not to assert, by way of
motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.

       (2) Each Guarantor consents to process being served by or on behalf of
any Holder in any suit, action or proceeding of the nature referred to in
Section 16(h)(1) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 15 or at such other address
of which such Holder shall then have been notified pursuant to said Section.
Each Guarantor agrees that such service upon receipt (1) shall be deemed in
every respect effective service of process upon it in any such suit, action or
proceeding and (2) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

           (3) Nothing in this Section 16(h) shall affect the right of any
Holder to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against a
Guarantor in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

           (4)    EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS GUARANTY OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH.

-9-

--------------------------------------------------------------------------------



Back to Contents

     In Witness Whereof, the undersigned has caused this Guaranty to be duly
executed by an authorized representative as of the date first written above.

  AAPOP 2, L.P., a Delaware limited partnership         By: Witmer Operating
Partnership I, L.P., a Delaware limited partnership, one of its general partners
  By: Brandywine Witmer, L.L.C., a Pennsylvania limited liability company, its
general partner   By: Brandywine Operating Partnership, L.P., a Delaware limited
partnership, its sole member   By: Brandywine Realty Trust, a Maryland real
estate investment trust, its general partner   By: Brandywine Witmer, L.L.C., a
Pennsylvania limited liability company, one of its general partners   By:
Brandywine Operating Partnership, L.P., a Delaware limited partnership, its sole
member   By: Brandywine Realty Trust, a Maryland real estate investment trust,
its general partner               BRANDYWINE AMBASSADOR, L.P., a Pennsylvania
limited partnership         By: Brandywine Ambassador, L.L.C., a Pennsylvania
limited liability company, its general partner   By: Brandywine Operating
Partnership, L.P., a Delaware limited partnership, its sole member   By:
Brandywine Realty Trust, a Maryland real estate investment trust, its general
partner               BRANDYWINE CENTRAL L.P., a Pennsylvania limited
partnership         By: Brandywine F.C., L.P., a Pennsylvania limited
partnership, its general partner   By: Brandywine F.C., L.L.C., a Pennsylvania
limited liability company, its general partner   By: Brandywine Operating
Partnership, L.P., a Delaware limited partnership, its sole member   By:
Brandywine Realty Trust, a Maryland real estate investment trust, its general
partner

-10-

--------------------------------------------------------------------------------



Back to Contents

  BRANDYWINE CIRA, L.P., a Pennsylvania limited partnership         By:
Brandywine Cira, LLC, a Pennsylvania limited liability company, its general
partner   By: Brandywine Operating Partnership, L.P., a Delaware limited
partnership, its sole member   By: Brandywine Realty Trust, a Maryland real
estate investment trust, its general partner               BRANDYWINE F.C.,
L.P., a Pennsylvania limited partnership         By: Brandywine F.C., L.L.C., a
Pennsylvania limited liability company, its general partner   By: Brandywine
Operating Partnership, L.P., a Delaware limited partnership, its sole member  
By: Brandywine Realty Trust, a Maryland real estate investment trust, its
general partner               BRANDYWINE GRANDE B, L.P., a Delaware limited
partnership         By: Brandywine Realty Trust, a Maryland real estate
investment trust, its general partner               BRANDYWINE I.S., L.P., a
Pennsylvania limited partnership         By: Brandywine I.S., L.L.C., a
Pennsylvania limited liability company, its general partner   By: Brandywine
Operating Partnership, L.P., a Delaware limited partnership, its sole member  
By: Brandywine Realty Trust, a Maryland real estate investment trust, its
general partner               BRANDYWINE METROPLEX, L.P., a Pennsylvania limited
partnership         By: Brandywine Metroplex, LLC, a Pennsylvania limited
liability company, its general partner   By: Brandywine Operating Partnership,
L.P., a Delaware limited partnership, its sole member   By: Brandywine Realty
Trust, a Maryland real estate investment trust, its general partner      

-11-

--------------------------------------------------------------------------------



Back to Contents

  BRANDYWINE P.M., L.P., a Pennsylvania limited partnership         By:
Brandywine P.M., L.L.C., a Pennsylvania limited liability company, its general
partner   By: Brandywine Operating Partnership, L.P., a Delaware limited
partnership, its sole member   By: Brandywine Realty Trust, a Maryland real
estate investment trust, its general partner               BRANDYWINE TB FLORIG,
L.P., a Pennsylvania limited partnership         By: Brandywine TB Florig, LLC,
a Pennsylvania limited liability company, its general partner   By: Brandywine
Operating Partnership, L.P., a Delaware limited partnership, its sole member  
By: Brandywine Realty Trust, a Maryland real estate investment trust, its
general partner               BRANDYWINE TB INN, L.P., a Pennsylvania limited
partnership         By: Brandywine TB Inn, L.L.C., a Pennsylvania limited
liability company, its general partner   By: Brandywine Operating Partnership,
L.P., a Delaware limited partnership, its sole member   By: Brandywine Realty
Trust, a Maryland real estate investment trust, its general partner            
  BRANDYWINE TB I, L.P., a Pennsylvania limited partnership         By:
Brandywine TB I, L.L.C., a Pennsylvania limited liability company, its general
partner   By: Brandywine Operating Partnership, L.P., a Delaware limited
partnership, its sole member   By: Brandywine Realty Trust, a Maryland real
estate investment trust, its general partner      

-12-

--------------------------------------------------------------------------------



Back to Contents

  BRANDYWINE TB II, L.P., a Pennsylvania limited partnership         By:
Brandywine TB II, L.L.C., a Pennsylvania limited liability company, its general
partner   By: Brandywine Operating Partnership, L.P., a Delaware limited
partnership, its sole member   By: Brandywine Realty Trust, a Maryland real
estate investment trust, its general partner               BRANDYWINE TB V,
L.P., a Pennsylvania limited partnership         By: Brandywine TB V, L.L.C., a
Pennsylvania limited liability company, its general partner   By: Brandywine
Operating Partnership, L.P., a Delaware limited partnership, its sole member  
By: Brandywine Realty Trust, a Maryland real estate investment trust, its
general partner               BRANDYWINE TB VI, L.P., a Pennsylvania limited
partnership         By: Brandywine TB VI, L.L.C., a Pennsylvania limited
liability company, its general partner   By: Brandywine Operating Partnership,
L.P., a Delaware limited partnership, its sole member   By: Brandywine Realty
Trust, a Maryland real estate investment trust, its general partner            
  BRANDYWINE TB VIII, L.P., a Pennsylvania limited partnership         By:
Brandywine TB VIII, L.L.C., a Pennsylvania limited liability company, its
general partner   By: Brandywine Operating Partnership, L.P., a Delaware limited
partnership, its sole member   By: Brandywine Realty Trust, a Maryland real
estate investment trust, its general partner

-13-

--------------------------------------------------------------------------------



Back to Contents

  C/N IRON RUN LIMITED PARTNERSHIP III, a Pennsylvania limited partnership      
  By: Brandywine Operating Partnership, L.P., a Delaware limited partnership,
its general partner   By: Brandywine Realty Trust, a Maryland real estate
investment trust, its general partner               C/N LEEDOM LIMITED
PARTNERSHIP II, a Pennsylvania limited partnership         By: Brandywine
Operating Partnership, L.P., a Delaware limited partnership, its general partner
  By: Brandywine Realty Trust, a Maryland real estate investment trust, its
general partner               C/N OAKLANDS LIMITED PARTNERSHIP I, a Pennsylvania
limited partnership         By: Witmer Operating Partnership I, L.P., a Delaware
limited partnership, its general partner   By: Brandywine Witmer, L.L.C., a
Pennsylvania limited liability company, its general partner   By: Brandywine
Operating Partnership, L.P., a Delaware limited partnership, its sole member  
By: Brandywine Realty Trust, a Maryland real estate investment trust, its
general partner               C/N OAKLANDS LIMITED PARTNERSHIP III, a
Pennsylvania limited partnership         By: Brandywine Operating Partnership,
L.P., a Delaware limited partnership, its general partner   By: Brandywine
Realty Trust, a Maryland real estate investment trust, its general partner      

-14-

--------------------------------------------------------------------------------



Back to Contents

  E-TENANTS.COM HOLDING, L.P., a Pennsylvania limited partnership         By:
Brandywine Operating Partnership, L.P., a Delaware limited partnership, its
general partner   By: Brandywine Realty Trust, a Maryland real estate investment
trust, its general partner               FIFTEEN HORSHAM, L.P., a Pennsylvania
limited partnership         By: Witmer Operating Partnership I, L.P., a Delaware
limited partnership, its general partner   By: Brandywine Witmer, L.L.C., a
Pennsylvania limited liability company, its general partner   By: Brandywine
Operating Partnership, L.P., a Delaware limited partnership, its sole member  
By: Brandywine Realty Trust, a Maryland real estate investment trust, its
general partner               IRON RUN LIMITED PARTNERSHIP V, a Pennsylvania
limited partnership         By: Brandywine Operating Partnership, L.P., a
Delaware limited partnership, its general partner   By: Brandywine Realty Trust,
a Maryland real estate investment trust, its general partner               LC/N
HORSHAM LIMITED PARTNERSHIP, a Pennsylvania limited partnership         By:
Witmer Operating Partnership I, L.P., a Delaware limited partnership, its
general partner   By: Brandywine Witmer, L.L.C., a Pennsylvania limited
liability company, its general partner   By: Brandywine Operating Partnership,
L.P., a Delaware limited partnership, its sole member   By: Brandywine Realty
Trust, a Maryland real estate investment trust, its general partner

-15-

--------------------------------------------------------------------------------



Back to Contents

  LC/N KEITH VALLEY LIMITED PARTNERSHIP I, a Pennsylvania limited partnership  
      By: Witmer Operating Partnership I, L.P., a Delaware limited partnership,
its general partner   By: Brandywine Witmer, L.L.C., a Pennsylvania limited
liability company, its general partner   By: Brandywine Operating Partnership,
L.P., a Delaware limited partnership, its sole member   By: Brandywine Realty
Trust, a Maryland real estate investment trust, its general partner            
  NEWTECH IV LIMITED PARTNERSHIP, a Pennsylvania limited partnership         By:
Witmer Operating Partnership I, L.P., a Delaware limited partnership, its
general partner   By: Brandywine Witmer, L.L.C., a Pennsylvania limited
liability company, its general partner   By: Brandywine Operating Partnership,
L.P., a Delaware limited partnership, its sole member   By: Brandywine Realty
Trust, a Maryland real estate investment trust, its general partner            
  NICHOLS LANSDALE LIMITED PARTNERSHIP III, a Pennsylvania limited partnership  
      By: Witmer Operating Partnership I, L.P., a Delaware limited partnership,
its general partner   By: Brandywine Witmer L.L.C., a Pennsylvania limited
liability company, its general partner   By: Brandywine Operating Partnership,
L.P., a Delaware limited partnership, its sole member   By: Brandywine Realty
Trust, a Maryland real estate investment trust, its general partner      

-16-

--------------------------------------------------------------------------------



Back to Contents

  WITMER OPERATING PARTNERSHIP I, L.P., a Delaware limited partnership        
By: Brandywine Witmer, L.L.C., a Pennsylvania limited liability company, its
general partner   By: Brandywine Operating Partnership, L.P., a Delaware limited
partnership, its sole member   By: Brandywine Realty Trust, a Maryland real
estate investment trust, its general partner               100 ARRANDALE
ASSOCIATES, L.P., a Pennsylvania limited partnership         By: Brandywine
Operating Partnership, L.P., a Delaware limited partnership, its general partner
  By: Brandywine Realty Trust, a Maryland real estate investment trust, its
general partner               111 ARRANDALE ASSOCIATES, L.P., a Pennsylvania
limited partnership         By: Brandywine Operating Partnership, L.P., a
Delaware limited partnership, its general partner   By: Brandywine Realty Trust,
a Maryland real estate investment trust, its general partner               440
CREAMERY WAY ASSOCIATES, L.P., a Pennsylvania limited partnership         By:
Brandywine Operating Partnership, L.P., a Delaware limited partnership, its
general partner   By: Brandywine Realty Trust, a Maryland real estate investment
trust, its general partner      

-17-

--------------------------------------------------------------------------------



Back to Contents

  442 CREAMERY WAY ASSOCIATES, L.P., a Pennsylvania limited partnership        
By: Brandywine Operating Partnership, L.P., a Delaware limited partnership, its
general partner   By: Brandywine Realty Trust, a Maryland real estate investment
trust, its general partner               481 JOHN YOUNG WAY ASSOCIATES, L.P., a
Pennsylvania limited partnership         By: Brandywine Operating Partnership,
L.P., a Delaware limited partnership, its general partner   By: Brandywine
Realty Trust, a Maryland real estate investment trust, its general partner      
        INTERSTATE CENTER ASSOCIATES, a Virginia general partnership         By:
Brandywine Operating Partnership, L.P., a Delaware limited partnership, one of
its general partners   By: Brandywine Realty Trust, a Maryland real estate
investment trust, its general partner   By: Brandywine Interstate 50, L.L.C., a
Delaware limited liability company, one of its general partners   By: Brandywine
Operating Partnership, L.P., a Delaware limited partnership, its sole member  
By: Brandywine Realty Trust, a Maryland real estate investment trust, its
general partner               IR NORTHLIGHT II ASSOCIATES, a Pennsylvania
general partnership         By: AAPOP 2, L.P., a Delaware limited partnership,
one of its general partners   By: Witmer Operating Partnership I, L.P., a
Delaware limited partnership, one of its general partners   By: Brandywine
Witmer, L.L.C., a Pennsylvania limited liability company, its general partner  
By: Brandywine Operating Partnership, L.P., a Delaware limited partnership, its
sole member   By: Brandywine Realty Trust, a Maryland real estate investment
trust, its general partner      

-18-

--------------------------------------------------------------------------------



Back to Contents

  By: Brandywine Witmer, L.L.C., a Pennsylvania limited liability company, one
of its general partners   By: Brandywine Operating Partnership, L.P., a Delaware
limited partnership, its sole member   By: Brandywine Realty Trust, a Maryland
real estate investment trust, its general partner               By: Brandywine
Operating Partnership, L.P., a Delaware limited partnership, one of its general
partners   By: Brandywine Realty Trust, a Maryland real estate investment trust,
its general partner               PLYMOUTH TFC GENERAL PARTNERSHIP, a
Pennsylvania general partnership         By: Brandywine P.M., L.P., a
Pennsylvania Limited Partnership, its general partner   By: Brandywine P.M.,
L.L.C., a Pennsylvania limited liability company, its general partner   By:
Brandywine Operating Partnership, L.P., a Delaware limited partnership, its sole
member   By: Brandywine Realty Trust, a Maryland real estate investment trust,
its general partner               By: Witmer Operating Partnership I, L.P., a
Delaware limited partnership, one of its general partners   By: Brandywine
Witmer, L.L.C., a Pennsylvania limited liability company, its general partner  
By: Brandywine Operating Partnership, L.P., a Delaware limited partnership, its
sole member   By: Brandywine Realty Trust, a Maryland real estate investment
trust, its general partner

-19-

--------------------------------------------------------------------------------



Back to Contents

  BRANDYWINE REALTY SERVICES CORPORATION, a Pennsylvania corporation            
  BTRS, INC., a Delaware corporation               SOUTHPOINT LAND HOLDINGS,
INC., a Pennsylvania corporation               VALLEYBROOKE LAND HOLDINGS, INC.,
a Pennsylvania corporation               BRANDYWINE AMBASSADOR, L.L.C., a
Pennsylvania limited liability company         By: Brandywine Operating
Partnership, L.P., a Delaware limited partnership, its sole member   By:
Brandywine Realty Trust, a Maryland real estate investment trust, its general
partner               BRANDYWINE BROKERAGE SERVICES, LLC, a New Jersey limited
liability company         By: Brandywine Realty Services Corporation, a
Pennsylvania corporation, its sole member               BRANDYWINE
CHARLOTTESVILLE LLC, a Virginia limited liability company         By: Brandywine
Operating Partnership, L.P., a Delaware limited partnership, its sole member  
By: Brandywine Realty Trust, a Maryland real estate investment trust, its
general partner               BRANDYWINE CHRISTINA LLC, a Delaware limited
liability company         By: Brandywine Operating Partnership, L.P., a Delaware
limited partnership, its sole member   By: Brandywine Realty Trust, a Maryland
real estate investment trust, its general partner      

-20-

--------------------------------------------------------------------------------



Back to Contents

  BRANDYWINE CIRA, LLC, a Pennsylvania limited liability company         By:
Brandywine Operating Partnership, L.P., a Delaware limited partnership, its sole
member   By: Brandywine Realty Trust, a Maryland real estate investment trust,
its general partner               BRANDYWINE DABNEY, L.L.C., a Delaware limited
liability company         By: Brandywine Operating Partnership, L.P., a Delaware
limited partnership, its sole member   By: Brandywine Realty Trust, a Maryland
real estate investment trust, its general partner               BRANDYWINE
DOMINION, L.L.C., a Pennsylvania limited liability company         By:
Brandywine Operating Partnership, L.P., a Delaware limited partnership, its sole
member   By: Brandywine Realty Trust, a Maryland real estate investment trust,
its general partner               BRANDYWINE F.C., L.L.C., a Pennsylvania
limited liability company         By: Brandywine Operating Partnership, L.P., a
Delaware limited partnership, its sole member   By: Brandywine Realty Trust, a
Maryland real estate investment trust, its general partner              
BRANDYWINE I.S., L.L.C., a Pennsylvania limited liability company         By:
Brandywine Operating Partnership, L.P., a Delaware limited partnership, its sole
member   By: Brandywine Realty Trust, a Maryland real estate investment trust,
its general partner

-21-

--------------------------------------------------------------------------------



Back to Contents

  BRANDYWINE INTERSTATE 50, L.L.C., a Delaware limited liability company        
By: Brandywine Operating Partnership, L.P., a Delaware limited partnership, its
sole member   By: Brandywine Realty Trust, a Maryland real estate investment
trust, its general partner               BRANDYWINE-MAIN STREET, LLC, a Delaware
limited liability company         By: Brandywine Operating Partnership, L.P., a
Delaware limited partnership, one of its members   By: Brandywine Realty Trust,
a Maryland real estate investment trust, its general partner              
BRANDYWINE METROPLEX LLC, a Pennsylvania limited liability company         By:
Brandywine Operating Partnership, L.P., a Delaware limited partnership, its sole
member   By: Brandywine Realty Trust, a Maryland real estate investment trust,
its general partner               BRANDYWINE P.M., L.L.C., a Pennsylvania
limited liability company         By: Brandywine Operating Partnership, L.P., a
Delaware limited partnership, its sole member   By: Brandywine Realty Trust, a
Maryland real estate investment trust, its general partner              
BRANDYWINE PIAZZA, L.L.C., a New Jersey limited liability company         By:
Brandywine Operating Partnership, L.P., a Delaware limited partnership, its sole
member   By: Brandywine Realty Trust, a Maryland real estate investment trust,
its general partner      

-22-

--------------------------------------------------------------------------------



Back to Contents

  BRANDYWINE PLAZA 1000, L.L.C., a New Jersey limited liability company        
By: Brandywine Operating Partnership, L.P., a Delaware limited partnership, its
sole member   By: Brandywine Realty Trust, a Maryland real estate investment
trust, its general partner               BRANDYWINE PROMENADE, L.L.C., a New
Jersey limited liability company         By: Brandywine Operating Partnership,
L.P., a Delaware limited partnership, its sole member   By: Brandywine Realty
Trust, a Maryland real estate investment trust, its general partner            
  BRANDYWINE TB FLORIG, LLC, a Pennsylvania limited liability company        
By: Brandywine Operating Partnership, L.P., a Delaware limited partnership, its
sole member   By: Brandywine Realty Trust, a Maryland real estate investment
trust, its general partner               BRANDYWINE TB INN, L.L.C., a
Pennsylvania limited liability company         By: Brandywine Operating
Partnership, L.P., a Delaware limited partnership, its sole member   By:
Brandywine Realty Trust, a Maryland real estate investment trust, its general
partner               BRANDYWINE TB I, L.L.C., a Pennsylvania limited liability
company         By: Brandywine Operating Partnership, L.P., a Delaware limited
partnership, its sole member   By: Brandywine Realty Trust, a Maryland real
estate investment trust, its general partner      

-23-

--------------------------------------------------------------------------------



Back to Contents

  BRANDYWINE TB II, L.L.C., a Pennsylvania limited liability company         By:
Brandywine Operating Partnership, L.P., a Delaware limited partnership, its sole
member   By: Brandywine Realty Trust, a Maryland real estate investment trust,
its general partner               BRANDYWINE TB V, L.L.C., a Pennsylvania
limited liability company         By: Brandywine Operating Partnership, L.P., a
Delaware limited partnership, its sole member   By: Brandywine Realty Trust, a
Maryland real estate investment trust, its general partner              
BRANDYWINE TB VI, L.L.C., a Pennsylvania limited liability company         By:
Brandywine Operating Partnership, L.P., a Delaware limited partnership, its sole
member   By: Brandywine Realty Trust, a Maryland real estate investment trust,
its general partner               BRANDYWINE TB VIII, L.L.C., a Pennsylvania
limited liability company         By: Brandywine Operating Partnership, L.P., a
Delaware limited partnership, its sole member   By: Brandywine Realty Trust, a
Maryland real estate investment trust, its general partner              
BRANDYWINE TRENTON URBAN RENEWAL, L.L.C., a Delaware limited liability company  
      By: Brandywine Operating Partnership, L.P., a Delaware limited
partnership, its sole member   By: Brandywine Realty Trust, a Maryland real
estate investment trust, its general partner      

-24-

--------------------------------------------------------------------------------



Back to Contents

  BRANDYWINE WITMER, L.L.C., a Pennsylvania limited liability company        
By: Brandywine Operating Partnership, L.P., a Delaware limited partnership, its
sole member   By: Brandywine Realty Trust, a Maryland real estate investment
trust, its general partner               CHRISTIANA CENTER OPERATING COMPANY III
LLC, a Delaware limited liability company         By: Brandywine Operating
Partnership, L.P., a Delaware limited partnership, its sole member   By:
Brandywine Realty Trust, a Maryland real estate investment trust, its general
partner               E-TENANTS LLC, a Delaware limited liability company      
  By: e-Tenants.com Holding, L.P., a Pennsylvania limited partnership, its sole
member   By: Brandywine Operating Partnership, L.P., a Delaware limited
partnership, its general partner   By: Brandywine Realty Trust, a Maryland real
estate investment trust, its general partner               BRANDYWINE GRANDE B,
LLC, a Delaware limited liability company         By: Brandywine Operating
Partnership, L.P., a Delaware limited partnership, its sole member   By:
Brandywine Realty Trust, a Maryland real estate investment trust, its general
partner               BRANDYWINE GREENTREE V, LLC, a Delaware limited liability
company         By: Brandywine Operating Partnership, L.P., a Delaware limited
partnership, its sole member   By: Brandywine Realty Trust, a Maryland real
estate investment trust, its general partner      

-25-

--------------------------------------------------------------------------------



Back to Contents

  BRANDYWINE MIDATLANTIC LLC, a Delaware limited liability company         By:
Brandywine Operating Partnership, L.P., a Delaware limited partnership, its sole
member   By: Brandywine Realty Trust, a Maryland real estate investment trust,
its general partner               RADNOR PROPERTIES ASSOCIATES-II, L.P., a
Pennsylvania limited partnership         By: Radnor GP, L.L.C., a Delaware
limited liability company, its general partner   By: Brandywine Midatlantic LP,
a Delaware limited partnership, its managing member   By: Brandywine Midatlantic
LLC, a Delaware limited liability company, its general partner   By: Brandywine
Operating Partnership, L.P., a Delaware limited partnership, its sole member  
By: Brandywine Realty Trust, a Maryland real estate investment trust, its
general partner               OLS OFFICE PARTNERS, L.P., a Delaware limited
partnership         By: Brandywine One Logan LLC, a Pennsylvania limited
liability company, its general partner   By: Brandywine Midatlantic LP, a
Delaware limited partnership, its managing member   By: Brandywine Midatlantic
LLC, a Delaware limited liability company, its general partner   By: Brandywine
Operating Partnership, L.P., a Delaware limited partnership, its sole member  
By: Brandywine Realty Trust, a Maryland real estate investment trust, its
general partner      

-26-

--------------------------------------------------------------------------------



Back to Contents

  BRANDYWINE ONE LOGAN LLC, a Pennsylvania limited liability company         By:
Brandywine Midatlantic LP, a Delaware limited partnership, its sole member   By:
Brandywine Midatlantic LLC, a Delaware limited liability company, its general
partner   By: Brandywine Operating Partnership, L.P., a Delaware limited
partnership, its sole member   By: Brandywine Realty Trust, a Maryland real
estate investment trust, its general partner               RADNOR CENTER
ASSOCIATES, a Pennsylvania limited partnership         By: Brandywine Radnor
Center LLC, a Pennsylvania limited liability company, its general partner   By:
Brandywine Midatlantic LP, a Delaware limited partnership, its managing member  
By: Brandywine Midatlantic LLC, a Delaware limited liability company, its
general partner   By: Brandywine Operating Partnership, L.P., a Delaware limited
partnership, its sole member   By: Brandywine Realty Trust, a Maryland real
estate investment trust, its general partner               BRANDYWINE RADNOR
CENTER LLC, a Pennsylvania limited liability company         By: Brandywine
Midatlantic LP, a Delaware limited partnership, its general partner   By:
Brandywine Midatlantic LLC, a Delaware limited liability company, its general
partner   By: Brandywine Operating Partnership, L.P., a Delaware limited
partnership, its sole member   By: Brandywine Realty Trust, a Maryland real
estate investment trust, its general partner      

-27-

--------------------------------------------------------------------------------



Back to Contents

  BRANDYWINE ONE RODNEY SQUARE LLC, a Delaware limited liability company        
By: Brandywine Midatlantic LP, a Delaware limited partnership, its sole member  
By: Brandywine Midatlantic LLC, a Delaware limited liability company, its
general partner   By: Brandywine Operating Partnership, L.P., a Delaware limited
partnership, its sole member   By: Brandywine Realty Trust, a Maryland real
estate investment trust, its general partner               BRANDYWINE 300
DELAWARE LLC, a Delaware, limited liability company         By: Brandywine
Midatlantic LP, a Delaware limited partnership, its sole member   By: Brandywine
Midatlantic LLC, a Delaware limited liability company, its general partner   By:
Brandywine Operating Partnership, L.P., a Delaware limited partnership, its sole
member   By: Brandywine Realty Trust, a Maryland real estate investment trust,
its general partner               RADNOR GP, L.L.C., a Delaware limited
liability company         By: Brandywine Midatlantic LP, a Delaware limited
partnership, its sole member   By: Brandywine Midatlantic LLC, a Delaware
limited liability company, its general partner   By: Brandywine Operating
Partnership, L.P., a Delaware limited partnership, its sole member   By:
Brandywine Realty Trust, a Maryland real estate investment trust, its general
partner               RADNOR GP-SDC, L.L.C., a Delaware limited liability
company         By: Radnor Properties Associates-II, L.P., a Delaware limited
partnership, its sole member   By: Radnor GP, L.L.C., a Delaware limited
liability company, its general partner   By: Brandywine Midatlantic LP, a
Delaware limited partnership, its sole member   By: Brandywine Midatlantic LLC,
a Delaware limited liability company, its general partner   By: Brandywine
Operating Partnership, L.P., a Delaware limited partnership, its sole member  
By: Brandywine Realty Trust, a Maryland real estate investment trust, its
general partner      

-28-

--------------------------------------------------------------------------------



Back to Contents

  RADNOR PROPERTIES-SDC, L.P., a Delaware limited partnership         By: Radnor
GP-SDC, L.L.C., a Delaware limited liability company, its general partner   By:
Radnor Properties Associates-II, L.P., a Delaware limited partnership, managing
member   By: Radnor GP, L.L.C., a Delaware limited liability company, its
general partner   By: Brandywine Midatlantic LP, a Delaware limited partnership,
its managing member   By: Brandywine Midatlantic LLC, a Delaware limited
liability company, its general partner   By: Brandywine Operating Partnership,
L.P., a Delaware limited partnership, its sole member   By: Brandywine Realty
Trust, a Maryland real estate investment trust, its general partner            
  RADNOR PROPERTIES-201 KOP, L.P., a Delaware limited partnership         By:
Radnor GP-201 KOP, L.L.C., a Delaware limited liability company, its general
partner   By: Radnor Properties Associates-II, L.P., a Delaware limited
partnership, managing member   By: Radnor GP, L.L.C., a Delaware limited
liability company, its general partner   By: Brandywine Midatlantic LP, a
Delaware limited partnership, its managing member   By: Brandywine Midatlantic
LLC, a Delaware limited liability company, its general partner   By: Brandywine
Operating Partnership, L.P., a Delaware limited partnership, its sole member  
By: Brandywine Realty Trust, a Maryland real estate investment trust, its
general partner      

-29-

--------------------------------------------------------------------------------



Back to Contents

   RADNOR GP-201 KOP, L.L.C., a Delaware limited liability company         By:
Radnor Properties Associates-II, L.P., a Delaware limited partnership, managing
member   By: Radnor GP, L.L.C., a Delaware limited liability company, its
general partner   By: Brandywine Midatlantic LP, a Delaware limited partnership,
its managing member   By: Brandywine Midatlantic LLC, a Delaware limited
liability company, its general partner   By: Brandywine Operating Partnership,
L.P., a Delaware limited partnership, its sole member   By: Brandywine Realty
Trust, a Maryland real estate investment trust, its general partner            
   RADNOR PROPERTIES-555 LA, L.P., a Delaware limited partnership         By:
Radnor GP-555 LA, L.L.C., a Delaware limited liability company, its general
partner   By: Radnor Properties Associates-II, L.P., a Delaware limited
partnership, managing member   By: Radnor GP, L.L.C., a Delaware limited
liability company, its general partner   By: Brandywine Midatlantic LP, a
Delaware limited partnership, its managing member   By: Brandywine Midatlantic
LLC, a Delaware limited liability company, its general partner   By: Brandywine
Operating Partnership, L.P., a Delaware limited partnership, its sole member  
By: Brandywine Realty Trust, a Maryland real estate investment trust, its
general partner      

-30-

--------------------------------------------------------------------------------



Back to Contents

   RADNOR GP-555 LA, L.L.C., a Delaware limited liability company         By:
Radnor Properties Associates-II, L.P., a Delaware limited partnership, managing
member   By: Radnor GP, L.L.C., a Delaware limited liability company, its
general partner   By: Brandywine Midatlantic LP, a Delaware limited partnership,
its managing member   By: Brandywine Midatlantic LLC, a Delaware limited
liability company, its general partner   By: Brandywine Operating Partnership,
L.P., a Delaware limited partnership, its sole member   By: Brandywine Realty
Trust, a Maryland real estate investment trust, its general partner            
  By:      

--------------------------------------------------------------------------------

  Name: Gerard H. Sweeney   Title: President and Chief Executive Officer of    
each of the above-named entities            

-31-

--------------------------------------------------------------------------------



Back to Contents

GUARANTY SUPPLEMENT

To the Holders (as defined in the hereinafter
  defined Guaranty Agreement)

Ladies and Gentlemen:

     Whereas, Brandywine Operating Partnership, a limited partnership organized
under the laws of the State of Delaware (the “Issuer”), issued $113,000,000
aggregate principal amount of its 4.34% Senior Notes due December 14, 2008 (the
“Notes”) pursuant to a Note Purchase Agreement dated as of November 15, 2004
(the “Note Purchase Agreement”) between the Issuer, Brandywine Realty Trust, a
real estate investment trust organized under the laws of the State of Maryland
(the “Parent Guarantor”), and each of the purchasers named on Schedule A
attached to said Note Purchase Agreement (the “Note Purchasers”) for the
purposes described in Section 6.14 of the Note Purchase Agreement. Capitalized
terms used herein shall have the meanings set forth in the hereinafter defined
Guaranty Agreement unless herein defined or the context shall otherwise require.

     Whereas, as a condition precedent to their purchase of the Notes, the Note
Purchasers required that from time to time certain subsidiaries of the Issuer
and the Parent Guarantor enter into that certain Subsidiary Guaranty Agreement
dated as of December 14, 2004 as security for the Notes (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty
Agreement”).

     Pursuant to Section 9.8(a)(1) of the Note Purchase Agreement, the
[Issuer/Parent Guarantor] has agreed to cause the undersigned, ____________, a
[_______] organized under the laws of ______________ (the “Additional
Guarantor”), to join in the Guaranty Agreement. In accordance with the
requirements of the Guaranty Agreement, the Additional Guarantor desires to
amend the definition of Guarantor (as the same may have been heretofore amended)
set forth in the Guaranty Agreement attached hereto so that at all times from
and after the date hereof, the Additional Guarantor shall be jointly and
severally liable as set forth in the Guaranty Agreement for the obligations of
the Issuer under the Notes and the Note Purchase Agreement and to the extent and
in the manner set forth in the Guaranty Agreement.

 Exhibit A
(to Guaranty Agreement)

 

--------------------------------------------------------------------------------



Back to Contents

     The undersigned is the duly elected ____________ of the Additional
Guarantor, a [subsidiary] of the [Issuer/Parent Guarantor], and is duly
authorized to execute and deliver this Guaranty Supplement to each of you. The
execution by the undersigned of this Guaranty Supplement shall evidence such
Additional Guarantor’s consent to and acknowledgment and approval of the terms
set forth herein and in the Guaranty Agreement and its agreement to be bound by
the covenants, terms and provisions of the Guaranty Agreement as a Guarantor
thereunder and by such execution the Additional Guarantor shall be deemed to
have made in favor of the Holders the representations and warranties set forth
in Section 13 of the Guaranty Agreement.

     Upon execution of this Guaranty Supplement, the Guaranty Agreement shall be
deemed to be amended as set forth above. Except as amended herein, the terms and
provisions of the Guaranty Agreement are hereby ratified, confirmed and approved
in all respects.

     Any and all notices, requests, certificates and other instruments
(including the Notes) may refer to the Guaranty Agreement without making
specific reference to this Guaranty Supplement, but nevertheless all such
references shall be deemed to include this Guaranty Supplement unless the
context shall otherwise require.

     Dated: _________________, 20__.

  [Name of Additional Guarantor]                     By      

--------------------------------------------------------------------------------

    Its      

A-2

--------------------------------------------------------------------------------



Back to Contents

FORM OF OPINION OF SPECIAL COUNSEL
TO THE ISSUER AND THE GUARANTORS – CLOSING

     The closing opinion of Pepper Hamilton LLP, special counsel for the Issuer
and the Guarantors, which is called for by Section 4.4(a) of the Agreement,
shall be dated the date of the Closing and addressed to each Purchaser, shall be
satisfactory in scope and form to each Purchaser and shall be to the effect
that:

       1.      The Issuer is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of Delaware, has the
limited partnership power and authority to execute and perform the Agreement and
to issue the Notes and has the full limited partnership power and authority to
conduct the activities in which it is now engaged and is duly licensed or
qualified and is in good standing as a foreign limited partnership in each
jurisdiction in which the character of the properties owned or leased by it or
the nature of the business transacted by it makes such licensing or
qualification necessary, other than those jurisdictions as to which the failure
to be so licensed, qualified or in good standing would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

           2.      The Parent Guarantor is a real estate investment trust, duly
formed, validly existing and in good standing under the laws of the State of
Maryland, has the trust power and authority to execute and perform the Agreement
and has the full trust power and authority to own its properties and to conduct
the activities in which it is now engaged and is duly licensed or qualified and
is in good standing as a foreign trust in each jurisdiction in which the
character of the properties owned or leased by it or the nature of the business
transacted by it makes such licensing or qualification necessary, other than
those jurisdictions as to which the failure to be so licensed, qualified or in
good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

           3.      Each Subsidiary Guarantor is a corporation or other business
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, has the corporate or other power and authority
to execute and perform the Subsidiary Guaranty Agreement and has the corporate
or other power and authority to conduct the activities in which it is now
engaged and is duly licensed or qualified and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
the nature of the business transacted by it makes such licensing or
qualification necessary, other than those jurisdictions as to which the failure
to be so licensed, qualified or in good standing would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.    

     4.      Each Subsidiary of the Parent Guarantor (other than the Issuer and
the Subsidiary Guarantors) is a corporation or other business entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and is duly licensed or qualified and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or the nature of the business transacted by it makes such licensing
or qualification necessary, other than those jurisdictions as to which the
failure to be so licensed, qualified or in good standing would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
All of the issued and outstanding shares of capital stock or other equity
interests of each Subsidiary of the Parent Guarantor (including the Issuer and
the Subsidiary Guarantors) have been duly issued, are fully paid and
non-assessable and, other than as shown on Schedule 6.4, are owned by the Parent
Guarantor, by one or more Subsidiaries of the Parent Guarantor, or by the Parent
Guarantor and one or more of its Subsidiaries.

EXHIBIT 4.4(a)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------



Back to Contents

       5.      The Agreement has been duly authorized by all necessary limited
partnership or trust action on the part of each Constituent Company, has been
duly executed and delivered by each Constituent Company and constitutes the
legal, valid and binding contract of each Constituent Company enforceable in
accordance with its terms.    

       6.      Except for any Current Report on Form 8-K describing the
transactions contemplated by this Agreement that may be required to be filed by
the Issuer and the Parent Guarantor, no approval, consent or withholding of
objection on the part of, or filing, registration or qualification with, any
Governmental Authority, federal or state, is necessary in connection with the
execution and delivery by the Issuer or the Parent Guarantor of the Agreement.  
 

       7.      The execution, delivery and performance by the Issuer of the
Agreement do not conflict with any law, rule or regulation of any Governmental
Authority or conflict with or result in any breach of any of the provisions of
or constitute a default under or result in the creation or imposition of any
Encumbrance upon any of the property of the Issuer pursuant to the provisions of
the organizational documents of the Issuer or any agreement or other instrument
known to such counsel to which the Issuer is a party or by which the Issuer may
be bound.    

       8.      The execution, delivery and performance by the Parent Guarantor
of the Agreement do not conflict with any law, rule or regulation of any
Governmental Authority or conflict with or result in any breach of any of the
provisions of or constitute a default under or result in the creation or
imposition of any Encumbrance upon any of the property of the Parent Guarantor
pursuant to the provisions of its organizational documents or any agreement or
other instrument known to such counsel to which the Parent Guarantor is a party
or by which the Parent Guarantor may be bound.    

       9.      The execution and delivery of the Guaranty provided in Section 12
of the Agreement do not, under existing law, require the registration of the
Agreement under the Securities Act or the qualification of an indenture under
the Trust Indenture Act of 1939, as amended.    

       10.      The Parent Guarantor is organized in accordance with the
requirements for qualification as a real estate investment trust set forth in
subchapter M of the Code and the regulations thereunder.    

       11.      With respect to the taxable years of the Parent Guarantor ended
December 31, 1986 through December 31, 2003, the Parent Guarantor met the
requirements for qualification and taxation as a real estate investment trust
set forth in subchapter M of the Code.

E-4.4(a)-2

--------------------------------------------------------------------------------



Back to Contents

       12.      Neither Constituent Company nor any Subsidiary Guarantor is an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

     The opinion of Pepper Hamilton LLP shall cover such other matters relating
to the execution and delivery of the Agreement as any Purchaser may reasonably
request and shall provide that (a) subsequent holders of the Notes may rely upon
such opinion and (b) such opinion may be provided to Governmental Authorities
including, without limitation, the NAIC or the SVO. With respect to matters of
fact on which such opinion is based, such counsel shall be entitled to rely on
appropriate certificates of public officials and officers of the Issuer and the
Guarantors.

E-4.4(a)-3

--------------------------------------------------------------------------------



Back to Contents

FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS – CLOSING

     The closing opinion of Schiff Hardin LLP, special counsel to the
Purchasers, called for by Section 4.4(b) of the Agreement, shall be dated the
date of the Closing and addressed to the Purchasers, shall be satisfactory in
form and substance to the Purchasers and shall be to the effect that:

       1.      The Issuer is a limited partnership validly existing and in good
standing under the laws of the State of Delaware.

           2.      The Parent Guarantor is a real estate investment trust
validly existing and in good standing under the laws of the State of Maryland.

           3.      The Issuer has the limited partnership power and authority to
execute and deliver the Agreement, and the execution and delivery thereof by the
Issuer have been duly authorized by all necessary limited partnership action on
the part of the Issuer.

           4.      The Parent Guarantor has the trust power and authority to
execute and deliver the Agreement, and the execution and delivery thereof by the
Parent Guarantor have been duly authorized by all necessary trust action on the
part of the Parent Guarantor.

           5.      The Agreement has been duly executed and delivered by each
Constituent Company and constitutes the legal, valid and binding contracts of
each Constituent Company, enforceable against each Constituent Company in
accordance with its terms.

     The opinion of Schiff Hardin LLP shall also state that the opinion of
Pepper Hamilton LLP is satisfactory in scope and form to Schiff Hardin LLP and
that, in their opinion, the Purchasers are justified in relying thereon.

     In rendering the opinion set forth in paragraphs 1 above, Schiff Hardin LLP
may rely, as to matters referred to in paragraph 1, solely upon an examination
of the Certificate of Limited Partnership certified by, and a certificate of
good standing of the Issuer from, the Secretary of State of the State of
Delaware. In rendering the opinion set forth in paragraph 2 above, Schiff Hardin
LLP may rely, as to matters referred to paragraph 2, solely upon the examination
of the Declaration of Trust certified by, and a certificate of good standing of
the Parent Guarantor from, the Secretary of State of the State of Maryland. The
opinion of Schiff Hardin LLP is limited to the laws of the State of New York and
the federal laws of the United States.

     With respect to matters of fact upon which such opinion is based, Schiff
Hardin LLP may rely on appropriate certificates of public officials and officers
of the Constituent Company and upon representations of the Constituent Companies
and the Purchasers delivered in connection with the issuance and sale of the
Notes.

EXHIBIT 4.4(b)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------



Back to Contents

FORM OF OPINION OF SPECIAL COUNSEL
TO THE ISSUER AND THE GUARANTORS – FUNDING DATE

     The Funding Date opinion of Pepper Hamilton LLP, special counsel for the
Issuer and the Guarantors, which is called for by Section 5.5(a) of the
Agreement, shall be dated the Funding Date and addressed to each Purchaser,
shall be satisfactory in scope and form to each Purchaser and shall be to the
effect that:

       1.      The Issuer is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of Delaware, has the
limited partnership power and authority to perform the Agreement and to issue
the Notes and has the full limited partnership power and authority to conduct
the activities in which it is now engaged and is duly licensed or qualified and
is in good standing as a foreign limited partnership in each jurisdiction in
which the character of the properties owned or leased by it or the nature of the
business transacted by it makes such licensing or qualification necessary, other
than those jurisdictions as to which the failure to be so licensed, qualified or
in good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

           2.      The Parent Guarantor is a real estate investment trust, duly
formed, validly existing and in good standing under the laws of the State of
Maryland, has the trust power and authority to perform the Agreement and has the
full trust power and authority to own its properties and to conduct the
activities in which it is now engaged and is duly licensed or qualified and is
in good standing as a foreign trust in each jurisdiction in which the character
of the properties owned or leased by it or the nature of the business transacted
by it makes such licensing or qualification necessary, other than those
jurisdictions as to which the failure to be so licensed, qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

           3.      Each Subsidiary Guarantor is a corporation or other business
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, has the corporate or other power and authority
to execute and perform the Subsidiary Guaranty Agreement and has the corporate
or other power and authority to conduct the activities in which it is now
engaged and is duly licensed or qualified and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
the nature of the business transacted by it makes such licensing or
qualification necessary, other than those jurisdictions as to which the failure
to be so licensed, qualified or in good standing would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

           4.      Each Subsidiary of the Parent Guarantor (other than the
Issuer and the Subsidiary Guarantors) is a corporation or other business entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and is duly licensed or qualified and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or the nature of the business transacted by it makes such licensing
or qualification necessary, other than those jurisdictions as to which the
failure to be so licensed, qualified or in good standing would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
All of the issued and outstanding shares of capital stock or other equity
interests of each Subsidiary of the Parent Guarantor (including the Issuer and
the Subsidiary Guarantors) have been duly issued, are fully paid and
non-assessable and, other than as shown on Schedule 6.4, are owned by the Parent
Guarantor, by one or more Subsidiaries of the Parent Guarantor, or by the Parent
Guarantor and one or more of its Subsidiaries.

EXHIBIT 5.5(a)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------



Back to Contents

       5.      The Agreement constitutes the legal, valid and binding contract
of each Constituent Company enforceable in accordance with its terms.

           6.      The Notes have been duly authorized by all necessary limited
partnership action on the part of the Issuer, have been duly executed and
delivered by the Issuer and constitute the legal, valid and binding obligations
of the Issuer enforceable in accordance with their terms.

           7.      The Subsidiary Guaranty Agreement has been duly authorized by
all necessary corporate or other action on the part of each Subsidiary
Guarantor, has been duly executed and delivered by each Subsidiary Guarantor and
constitutes the legal, valid and binding obligation of each Subsidiary Guarantor
enforceable in accordance with its terms.

           8.      Except for any Current Report on Form 8-K describing the
transactions contemplated by this Agreement that may be required to be filed by
the Issuer and the Parent Guarantor, no approval, consent or withholding of
objection on the part of, or filing, registration or qualification with, any
Governmental Authority, federal or state, is necessary in connection with the
execution and delivery (a) by the Issuer of the Notes or (b) by any Subsidiary
Guarantor of the Subsidiary Guaranty Agreement.

           9.      The issuance and sale of the Notes and the performance by the
Issuer of the Agreement do not conflict with any law, rule or regulation of any
Governmental Authority or conflict with or result in any breach of any of the
provisions of or constitute a default under or result in the creation or
imposition of any Encumbrance upon any of the property of the Issuer pursuant to
the provisions of the organizational documents of the Issuer or any agreement or
other instrument known to such counsel to which the Issuer is a party or by
which the Issuer may be bound.

           10.      The performance by the Parent Guarantor of the Agreement do
not conflict with any law, rule or regulation of any Governmental Authority or
conflict with or result in any breach of any of the provisions of or constitute
a default under or result in the creation or imposition of any Encumbrance upon
any of the property of the Parent Guarantor pursuant to the provisions of its
organizational documents or any agreement or other instrument known to such
counsel to which the Parent Guarantor is a party or by which the Parent
Guarantor may be bound.

           11.      The execution, delivery and performance by each Subsidiary
Guarantor of the Subsidiary Guaranty Agreement do not conflict with any law,
rule or regulation of any Governmental Authority or conflict with or result in
any breach of any of the provisions of or constitute a default under or result
in the creation or imposition of any Encumbrance upon any of the property of any
Subsidiary Guarantor pursuant to the provisions of the organizational documents
or any agreement or other instrument known to such counsel to which such
Subsidiary Guarantor is a party or by which the any Subsidiary Guarantor may be
bound.

E-5.5(a)-2

--------------------------------------------------------------------------------



Back to Contents

       12.      The issuance, sale and delivery of the Notes under the
circumstances contemplated by the Agreement and the execution and delivery of
the Subsidiary Guaranty Agreement do not, under existing law, require the
registration of the Notes, the Agreement or the Subsidiary Guaranty Agreement
under the Securities Act or the qualification of an indenture under the Trust
Indenture Act of 1939, as amended.    

       13.      Neither Constituent Company nor any Subsidiary Guarantor is an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.    

       14.      The issuance of the Notes and the use of the proceeds of the
sale of the Notes in accordance with the provisions of and contemplated by the
Agreement do not violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System.    

       15.      The Parent Guarantor is organized in accordance with the
requirements for qualification as a real estate investment trust set forth in
subchapter M of the Code and the regulations thereunder.    

       16.      With respect to the taxable years of the Parent Guarantor ended
December 31, 1986 through December 31, 2003, the Parent Guarantor met the
requirements for qualification and taxation as a real estate investment trust
set forth in subchapter M of the Code.    

       The opinion of Pepper Hamilton LLP shall cover such other matters
relating to the sale of the Notes as any Purchaser may reasonably request and
shall provide that (a) subsequent holders of the Notes may rely upon such
opinion and (b) such opinion may be provided to Governmental Authorities
including, without limitation, the NAIC or the SVO. With respect to matters of
fact on which such opinion is based, such counsel shall be entitled to rely on
appropriate certificates of public officials and officers of the Issuer and the
Guarantors.

E-5.5(a)-3

--------------------------------------------------------------------------------



Back to Contents

FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS – FUNDING DATE

     The Funding Date opinion of Schiff Hardin LLP, special counsel to the
Purchasers, called for by Section 5.5(b) of the Agreement, shall be dated the
Funding Date and addressed to the Purchasers, shall be satisfactory in form and
substance to the Purchasers and shall be to the effect that:

       1.      The Issuer is a limited partnership validly existing and in good
standing under the laws of the State of Delaware.    

       2.      The Parent Guarantor is a real estate investment trust validly
existing and in good standing under the laws of the State of Maryland.    

       3.      The Issuer has the limited partnership power and authority to
execute and deliver the Notes being delivered on the date hereof, and the
execution and delivery thereof by the Issuer have been duly authorized by all
necessary limited partnership action on the part of the Issuer.    

       4.      The Agreement constitutes the legal, valid and binding contract
of each Constituent Company, enforceable against each Constituent Company in
accordance with its terms.    

       5.      The Notes being delivered on the date hereof have been duly
executed and delivered by the Issuer and constitute the legal, valid and binding
obligations of the Issuer, enforceable against the Issuer in accordance with
their terms.    

       6.      The issuance, sale and delivery of the Notes being delivered on
the date hereof under the circumstances contemplated by this Agreement do not,
under existing law, require the registration of such Notes under the Securities
Act or the qualification of an indenture under the Trust Indenture Act of 1939,
as amended.

     The opinion of Schiff Hardin LLP shall also state that the opinion of
Pepper Hamilton LLP is satisfactory in scope and form to Schiff Hardin LLP and
that, in their opinion, the Purchasers are justified in relying thereon.

     In rendering the opinion set forth in paragraphs 1 above, Schiff Hardin LLP
may rely, as to matters referred to in paragraph 1, solely upon an examination
of the Certificate of Limited Partnership certified by, and a certificate of
good standing of the Issuer from, the Secretary of State of the State of
Delaware. In rendering the opinion set forth in paragraph 2 above, Schiff Hardin
LLP may rely, as to matters referred to paragraph 2, solely upon the examination
of the Declaration of Trust certified by, and a certificate of good standing of
the Parent Guarantor from, the Secretary of State of the State of Maryland. The
opinion of Schiff Hardin LLP is limited to the laws of the State of New York and
the federal laws of the United States.

     With respect to matters of fact upon which such opinion is based, Schiff
Hardin LLP may rely on appropriate certificates of public officials and officers
of the Constituent Company and upon representations of the Constituent Companies
and the Purchasers delivered in connection with the issuance and sale of the
Notes.

EXHIBIT 5.5(b)
(to Note Purchase Agreement)

E-5.5(b)-2

--------------------------------------------------------------------------------